EXECUTION



--------------------------------------------------------------------------------





CREDIT AGREEMENT
Dated as of September 17, 2019
among
VERTEX PHARMACEUTICALS INCORPORATED,
as the Company and a Borrower,
THE SUBSIDIARIES OF THE COMPANY PARTY HERETO
as Designated Foreign Borrowers or Subsidiary Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender and an L/C Issuer,
and
THE LENDERS PARTY HERETO
BofA SECURITIES, INC.,
CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC., and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners,
CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A.,
SUNTRUST BANK, and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
and
BARCLAYS BANK PLC,
CITIZENS BANK, N.A.,
HSBC BANK USA, NATIONAL ASSOCIATION,
KEYBANK NATIONAL ASSOCIATION, and
MUFG BANK, LTD.,
as Co-Documentation Agents


The Borrowers hereby acknowledge that, under the Credit Reporting Act 2013
(Ireland), lenders are required to provide personal and credit information for
credit applications and credit agreements of €500 and above to the Central
Credit Register. This information will be held on the Central Credit Register
and may be used by other lenders when making decisions on your credit
applications and credit agreements.



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

EXECUTION







ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1

1.01
Defined Terms    1

1.02
Other Interpretive Provisions    53

1.03
Accounting Terms    54

1.04
Rounding    55

1.05
Times of Day    56

1.06
Letter of Credit Amounts    56

1.07
UCC Terms    56

1.08
Exchange Rates; Currency Equivalents    56

1.09
Additional Alternative Currencies    57

1.10
Change of Currency    58

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS
59

2.01
Revolving Loans    59

2.02
Borrowings, Conversions and Continuations of Loans    59

2.03
Letters of Credit    62

2.04
Swingline Loans    74

2.05
Prepayments    77

2.06
Termination or Reduction of Commitments    80

2.07
Repayment of Loans    81

2.08
Interest and Default Rate    82

2.09
Fees    82

2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    83

2.11
Evidence of Debt    84

2.12
Payments Generally; Administrative Agent’s Clawback    85

2.13
Sharing of Payments by Lenders    87

2.14
Cash Collateral    88

2.15
Defaulting Lenders    90

2.16
Designated Foreign Borrowers    93

2.17
Designated Lenders    95

2.18
Increase in Revolving Commitments    95

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
101

3.01
Taxes    101

3.02
Illegality    108

3.03
Inability to Determine Rates    110

3.04
Increased Costs; Reserves on Eurocurrency Rate Loans    113

3.05
Compensation for Losses    115

3.06
Mitigation Obligations; Replacement of Lenders    116

3.07
Survival    117

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
117

4.01
Conditions of Initial Credit Extension    117

4.02
Conditions to all Credit Extensions    119

ARTICLE V REPRESENTATIONS AND WARRANTIES
120

5.01
Existence, Qualification and Power    120

5.02
Authorization; No Contravention    121

5.03
Governmental Authorization; Other Consents    121

5.04
Binding Effect    121

5.05
Financial Statements; No Material Adverse Effect    121

5.06
Litigation    122

5.07
No Default    122

5.08
Ownership of Property    122

5.09
Environmental Compliance    123

5.10
Insurance    123

5.11
Taxes    123

5.12
ERISA Compliance    124

5.13
Margin Regulations; Investment Company Act    125

5.14
Disclosure    125

5.15
Compliance with Laws    126

5.16
Solvency    126

5.17
Sanctions Concerns and Anti-Corruption Laws    126

5.18
Subsidiaries; Equity Interests; Loan Parties    126

5.19
Covered Entities    127

5.20
[Reserved]    127

5.21
Intellectual Property; Licenses, Etc    127

5.22
EEA Financial Institutions    127

5.23
Representations as to Designated Foreign Borrowers    127

ARTICLE VI AFFIRMATIVE COVENANTS
128

6.01
Financial Statements    128

6.02
Certificates; Other Information    129

6.03
Notices    131

6.04
Payment of Taxes    132

6.05
Preservation of Existence, Etc    132

6.06
Maintenance of Properties; Intellectual Property    132

6.07
Maintenance of Insurance    133

6.08
Compliance with Laws    133

6.09
Books and Records    133

6.10
Inspection Rights    133

6.11
Use of Proceeds    134

6.12
Covenant to Guarantee Obligations    134

6.13
Further Assurances.    134

6.14
Compliance with Environmental Laws    134

6.15
Approvals and Authorizations.    135

6.16
Anti-Corruption Laws    135

6.17
Conduct of Business    135

ARTICLE VII NEGATIVE COVENANTS
135

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
151

8.01
Events of Default    151

8.02
Remedies upon Event of Default    154

8.03
Application of Funds    155

ARTICLE IX ADMINISTRATIVE AGENT
156

9.01
Appointment and Authority    156

9.02
Rights as a Lender    157

9.03
Exculpatory Provisions    157

9.04
Reliance by Administrative Agent    158

9.05
Delegation of Duties    159

9.06
Resignation of Administrative Agent    159

9.07
Non-Reliance on Administrative Agent and Other Lenders    161

9.08
No Other Duties, Etc    161

9.09
Administrative Agent May File Proofs of Claim    161

9.10
Guaranty Matters    162

9.11
Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements    163

9.12
Certain ERISA Matters    163

ARTICLE X CONTINUING GUARANTY
165

10.01
Guaranty    165

10.02
Rights of Lenders    166

10.03
Certain Waivers    166

10.04
Obligations Independent    166

10.05
Subrogation    167

10.06
Termination; Reinstatement    167

10.07
Stay of Acceleration    167

10.08
Condition of Borrowers    167

10.09
Appointment of Company    168

10.10
Right of Contribution    168

10.11
Keepwell    168

ARTICLE XI MISCELLANEOUS
168

11.01
Amendments, Etc    168

11.02
Notices; Effectiveness; Electronic Communications    171

11.03
No Waiver; Cumulative Remedies; Enforcement    174

11.04
Expenses; Indemnity; Damage Waiver    175

11.05
Payments Set Aside    177

11.06
Successors and Assigns    178

11.07
Treatment of Certain Information; Confidentiality    185

11.08
Right of Setoff    186

11.09
Interest Rate Limitation    187

11.10
Counterparts; Integration; Effectiveness    187

11.11
Survival of Representations and Warranties    187

11.12
Severability    188

11.13
Replacement of Lenders    188

11.14
Governing Law; Jurisdiction; Etc    189

11.15
Waiver of Jury Trial    191

11.16
Subordination    191

11.17
No Advisory or Fiduciary Responsibility    192

11.18
Electronic Execution; Electronic Records    192

11.19
USA PATRIOT Act Notice    193

11.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    193

11.21
Acknowledgement Regarding Any Supported QFCs    194

11.22
[Reserved]    195

11.23
Judgment Currency    195

11.24
ENTIRE AGREEMENT    195






COMPANY PREPARED SCHEDULES
Schedule 5.18(a)
Subsidiaries

Schedule 5.18(b)
Loan Parties

Schedule 7.01
Existing Liens

Schedule 7.02
Existing Indebtedness

Schedule 7.09
Burdensome Agreements

Schedule 11.06
DQ List

ADMINISTRATIVE AGENT PREPARED SCHEDULES
Schedule 1.01(a)
Certain Addresses for Notices

Schedule 1.01(b)
Revolving Commitments and Applicable Percentages

Schedule 1.01(c)
Existing Letters of Credit

Schedule 1.01(d)
UK Qualifying Lender Confirmation and UK DTTP Scheme

EXHIBITS
Exhibit A
Form of Administrative Questionnaire

Exhibit B
Form of Assignment and Assumption

Exhibit C
Form of Compliance Certificate

Exhibit D
Form of Joinder Agreement

Exhibit E
Form of Loan Notice

Exhibit F
Form of Revolving Note

Exhibit G
Form of Guaranteed Party Designation Notice

Exhibit H
Form of Swingline Loan Notice

Exhibit I
Forms of U.S. Tax Compliance Certificates

Exhibit J
Form of Funding Indemnity Letter

Exhibit K
Form of Notice of Loan Prepayment

Exhibit L
Form of Letter of Credit Report

Exhibit M
Form of Notice of Additional L/C Issuer

Exhibit N
Form of Designated Foreign Borrower Request and Assumption Agreement

Exhibit O
Form of Designated Foreign Borrower Notice










--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of September 17, 2019, among VERTEX
PHARMACEUTICALS INCORPORATED, a Massachusetts corporation (the “Company”),
VERTEX PHARMACEUTICALS (EUROPE) LIMITED, a private limited company incorporated
in England and Wales with registered number 02907620 (“Vertex Europe”), VERTEX
PHARMACEUTICALS (IRELAND) LIMITED, a private company limited by shares
incorporated in Ireland with registered number 502558 (“Vertex Ireland”), any
other Foreign Subsidiaries of the Company party hereto pursuant to Section 2.16
(together with Vertex Europe and Vertex Ireland, collectively, the “Designated
Foreign Borrowers”, and each, a “Designated Foreign Borrower”, and the
Designated Foreign Borrowers together with the Company, collectively, the
“Borrowers”, and each, a “Borrower”), the Subsidiaries of the Company as are or
may from time to time become parties to this Agreement as Subsidiary Guarantors
(defined herein), the Lenders (defined herein), and BANK OF AMERICA, N.A., as
Administrative Agent, Swingline Lender and an L/C Issuer.
PRELIMINARY STATEMENTS:
WHEREAS, the Borrowers have requested that the Lenders, the Swingline Lender and
the L/C Issuers make loans and other financial accommodations to the Borrowers
in an aggregate amount of $500,000,000, in the form of a revolving credit
facility.
WHEREAS, the Lenders, the Swingline Lender and the L/C Issuers have agreed to
make such loans and other financial accommodations to the Loan Parties on the
terms and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01
Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.
“Additional Commitment Lender” has the meaning specified in Section 2.19(c).





--------------------------------------------------------------------------------





“Additional Obligations” means (a) all obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding; provided that (x) Additional Obligations shall be guaranteed
pursuant to the Guaranty only until such time as the Guaranty terminates
pursuant to Section 10.06 and (y) any release of Guarantors and/or Designated
Foreign Borrowers effected in a manner not prohibited by this Agreement and the
other Loan Documents shall not require the consent of holders of obligations
under any Guaranteed Cash Management Agreements or any Guaranteed Hedge
Agreements; provided further that Additional Obligations of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.
“Adjusted Consolidated Leverage Ratio” has the meaning specified in
Section 7.11(a).
“Administrative Agent” means Bank of America (as defined below) (or any of its
designated branch offices or affiliates), in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 1.01(a) with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.
“Agreement” means this Credit Agreement, including all schedules, exhibits and
annexes hereto as amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.
“Agreement Currency” has the meaning specified in Section 11.23.
“Alternative Currency” means each of the following currencies: Australian
Dollars, Canadian Dollars, Euro, Sterling, and Swiss Francs, together with each
other currency (other than


2



--------------------------------------------------------------------------------





Dollars) that is approved in accordance with Section 1.09; provided that for
each Alternative Currency, such requested currency is an Eligible Currency.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Aggregate Revolving Commitments. The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“Applicable Designated Foreign Borrower Documents” has the meaning specified in
Section 5.23(a).
“Applicable Percentage” means, with respect to any Revolving Lender at any time,
the percentage (carried out to the ninth decimal place) of the Revolving
Facility represented by such Revolving Lender’s Revolving Commitment or, as the
context may require, Revolving Commitment of any applicable Class at such time,
subject (in each case) to adjustment as provided in Section 2.15. If the
Revolving Commitments of all of the Revolving Lenders to make Revolving Loans
and the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Commitments have
expired, then the Applicable Percentage of each Revolving Lender in respect of
any Class of the Revolving Facility shall be determined based on the Applicable
Percentage of such Revolving Lender in respect of the Revolving Facility most
recently in effect (including, with respect to any such Class), giving effect to
any subsequent assignments. The Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 1.01(b) as of the Closing
Date (and as automatically updated pursuant to Section 2.18 or 2.19) or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 2.18 or
2.19.
“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio), it being understood that the Applicable Rate for (a) Revolving Loans
that are Base Rate Loans shall be the percentage set forth under the column
“Base Rate Loans”, (b) Revolving Loans that are Eurocurrency Rate Loans shall be
the percentage set forth under the column “Eurocurrency Rate Loans & Letter of
Credit Fee”, (c) the Letter of Credit Fee shall be the percentage set forth
under the column “Eurocurrency Rate Loans & Letter of Credit Fee”, and (d) the
Commitment Fee shall be the percentage set forth under the column “Commitment
Fee”:


3



--------------------------------------------------------------------------------





Level
Consolidated Leverage Ratio
Eurocurrency Rate Loans & Letter of Credit Fee
Base Rate Loans
Commitment Fee
I
< 1.00 to 1.00
1.125%
0.125%
0.125%
II
≥ 1.00 to 1.00
but
< 2.00 to 1.00
1.250%
0.250%
0.150%
III
≥ 2.00 to 1.00
but
< 3.00 to 1.00
1.375%
0.375%
0.175%
IV
≥ 3.00 to 1.00
1.500%
0.500%
0.200%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Level IV shall apply, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered.
Notwithstanding anything to the contrary contained in this definition, (x) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b), (y) the initial Applicable Rate shall be set
forth in Level I until the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a) for the fiscal
year ending December 31, 2019, and (z) the Applicable Rate with respect to
Credit Extensions under Extended Revolving Commitments of any Revolving
Extension Series shall be as set forth in the Revolving Extension Amendment
relating thereto. Any adjustment in the Applicable Rate shall be applicable to
all Credit Extensions then existing or subsequently made or issued.
“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility (or, as the context may require, the Applicable Percentage in
respect of the Revolving Facility reflecting a specified Class of Revolving
Commitments) at such time.
“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
“Applicant Foreign Borrower” has the meaning specified in Section 2.16(b).
“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Facility, a Lender that has a Revolving Commitment or holds Revolving Loans
thereunder (or as applicable and as the context shall require, a Lender that has
a Class of Revolving Commitments or holds a specified


4



--------------------------------------------------------------------------------





Class of Revolving Loans) at such time, (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuers and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03, the Revolving Lenders and (c) with respect to the
Swingline Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means (a) BofA Securities, Inc., (b) Citibank, N.A., (c) JPMorgan
Chase Bank, N.A., (d) Suntrust Robinson Humphrey, Inc., and (e) Wells Fargo
Securities, LLC, in their respective capacities as joint lead arrangers and
joint bookrunners.
“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investments
firms.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date and without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP (excluding Capitalized Leases in respect of the Specified
Leased Properties), (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized
Lease, and (c) in respect of any Sale and Leaseback Transaction, the present
value (discounted in accordance with GAAP at the debt rate implied in the
applicable lease) of the obligations of the lessee for rental payments during
the term of such lease.
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Company and its Restricted Subsidiaries for the fiscal year ended
December 31, 2018, and the related Consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Company and its Restricted Subsidiaries, including the notes thereto.
“Australian Dollar” means the lawful currency of Australia.
“Availability Period” means, in respect of any Class of Revolving Commitments,
the period from and including the Closing Date (or, if later, the effective date
for such Class of Revolving Commitments) to the earliest of (a) the Maturity
Date for such Class, (b) the date of termination of the Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the Revolving
Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.


5



--------------------------------------------------------------------------------





“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 BRRD, the implementing law for such EEA Member Country
from time to time which is described in the EU Bail-In Legislation Schedule and
(b) in relation to any state other than such an EEA Member Country or (to the
extent that the United Kingdom is not such an EEA Member Country) the United
Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-Down and Conversion Powers contained in
that law or regulation.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et. seq.) as now or hereafter in effect, or any successor statute
thereto.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%, provided
that if the Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate. All Base Rate Loans are available only to the Company and shall be
denominated in Dollars.
“Beneficial Ownership Certification” has the meaning specified in
Section 4.01(i).
“Beneficial Ownership Regulation” has the meaning specified in Section 4.01(i).
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Borrowing or a Swingline Borrowing, as the context
may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where


6



--------------------------------------------------------------------------------





the Administrative Agent’s Office with respect to Obligations denominated in
Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any issuance, fundings, disbursements,
settlements and payments in Dollars in respect of any Eurocurrency Rate Loan or
Letter of Credit denominated in Dollars, or any other dealings in Dollars to be
carried out pursuant to this Agreement in respect of any such Credit Extension,
means any such day that is also a London Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any issuance, fundings, disbursements,
settlements and payments in Euro in respect of any Eurocurrency Rate Loan or
Letter of Credit denominated in Euro, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such Credit Extension,
means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any issuance, fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of any
Eurocurrency Rate Loan or Letter of Credit denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such Credit
Extension (other than any interest rate settings), means any such day on which
banks are open for foreign exchange business in the principal financial center
of the country of such currency.
“Canadian Dollar” and “CAD” means the lawful currency of Canada.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases, subject to Section 1.03(c).
“Capped Call Transactions” means one or more call options referencing the
Company’s Equity Interests purchased by the Company in connection with the
issuance of Convertible Bond Indebtedness with a strike or exercise price
(howsoever defined) initially equal to the conversion price (howsoever defined)
of the related Convertible Bond Indebtedness (subject to rounding) and limiting
the amount deliverable to the Company upon exercise thereof based on a cap or
upper strike price (howsoever defined).
“Captive Insurance Subsidiary” means any Subsidiary of the Company that is
subject to regulation as an insurance company (or any Subsidiary thereof) under,
and in accordance with, applicable Law.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Swingline Lender (as applicable) or the


7



--------------------------------------------------------------------------------





Lenders, as collateral for L/C Obligations, the Obligations in respect of
Swingline Loans, or obligations of the Revolving Lenders to fund participations
in respect of either thereof (as the context may require), cash or deposit
account balances pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and such L/C Issuer or Swingline Lender
(as applicable). “Cash Collateral” and “Cash Collateralization” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries free and clear
of all Liens (other than Permitted Liens):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking Subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one hundred eighty
(180) days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than one hundred eighty (180) days from
the date of acquisition thereof;
(d)    Investments, classified in accordance with GAAP as current assets of the
Company or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a), (b)
and (c) of this definition;
(e)    repurchase obligations for underlying securities of the types described
in clauses (a) and (b) entered into with any financial institution or recognized
securities dealer meeting the qualifications specified in clause (b) above;
(f)    solely with respect to any Restricted Subsidiary that is a Foreign
Subsidiary, (x) such local currencies in those countries in which such Foreign
Subsidiary transacts business from time to time in the ordinary course of
business and (y) Investments of comparable tenor and credit quality to those
described in the foregoing clauses (a) through


8



--------------------------------------------------------------------------------





(e) customarily utilized in countries in which such Foreign Subsidiary operates
for short term cash management purposes; and
(g)    other Investments held by the Company and its Restricted Subsidiaries in
accordance with the Company’s Investment Policy.
“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.
“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party or any Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender);
provided, however, that for any of the foregoing to be included as a “Guaranteed
Cash Management Agreement” on any date of determination by the Administrative
Agent, the applicable Cash Management Bank (other than the Administrative Agent
or an Affiliate of the Administrative Agent) must have delivered a Guaranteed
Party Designation Notice to the Administrative Agent prior to such date of
determination.
“CF Asset Subsidiary” means each Restricted Subsidiary of the Company that (i)
owns, possesses the right to use, or controls any Intellectual Property, or (ii)
owns or controls any of the material economic rights derived from any
Intellectual Property, in each case with respect to clause (i) or (ii), covering
the Cystic Fibrosis Drug Franchise Assets. For the avoidance of doubt,
Restricted Subsidiaries of the Company that provide commercial distribution
services shall not constitute “CF Asset Subsidiaries” pursuant to clause (ii)
above as a result of intercompany distributor relationships in the ordinary
course of business and any reimbursement arrangements pursuant thereto. As of
the Closing Date, Vertex Europe, Vertex Ireland and Vertex Pharmaceuticals
(Cayman II) Limited, a Cayman Islands company are the only CF Asset
Subsidiaries.
“CFC” means a Person that is a controlled foreign corporation within the meaning
of Section 957 of the Code.
“CFF” means Cystic Fibrosis Foundation (as successor in interest to Cystic
Fibrosis Foundation Therapeutics Incorporated).
“CFF Amendment” means that certain Amendment #7 to the CFF R&D Agreement, dated
as of October 13, 2016, by and among the Company and CFF, and any agreements
ancillary thereto.
“CFF R&D Agreement” means that certain Research, Development and
Commercialization Agreement, dated as of May 24, 2004 between the Company and
CFF, as amended.


9



--------------------------------------------------------------------------------





“CFF Royalty Payments” means royalty payments paid pursuant to the CFF R&D
Agreement (as amended by the CFF Amendment) by the Company to CFF, if any, on
net sales of compounds.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III or CRD IV,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35)% or more of the Equity Interests of the
Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such “person” or “group” has the right to acquire
pursuant to any option right); or
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Class” means (a) when used in respect of any Loan or Borrowing, whether such
Loan or the Loans comprising such Borrowing are Revolving Loans (other than
under Extended Revolving Commitments), Revolving Loans under Extended Revolving
Commitments of a given Revolving Extension Series, or Swingline Loans, and (b)
when used in respect of any Revolving Commitment,


10



--------------------------------------------------------------------------------





whether such Revolving Commitment is a Revolving Commitment (other than an
Extended Revolving Commitment) or an Extended Revolving Commitment of a given
Revolving Extension Series. Revolving Extension Series that have different terms
and conditions (together with the Revolving Commitments in respect thereof) from
any Existing Revolving Tranche, or from other Revolving Extension Series, as
applicable, shall be construed to be in separate and distinct Classes.
“Closing Date” means the date hereof.
“Code” means the Internal Revenue Code of 1986.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of the Company and its Restricted Subsidiaries or any
other Person, such statements or items on a consolidated basis in accordance
with the consolidation principles of GAAP.
“Consolidated EBITDA” means, for any Measurement Period, the sum of the
following determined on a Consolidated basis, without duplication, for the
Company and its Restricted Subsidiaries in accordance with GAAP:
(a)    Consolidated Net Income for such Measurement Period, plus
(b)    each of the following to the extent deducted (or, in the case of
clause (xiv)(A) below, not otherwise included) in calculating such Consolidated
Net Income (without duplication):
(i)    Consolidated Interest Charges,
(ii)    the provision for federal, state, local and foreign income taxes
payable,
(iii)    depreciation and amortization expense,
(iv)    non-cash expenses related to stock-based compensation, benefits or
incentives (net of any cash payments related to stock-based compensation,
benefits or incentives),
(v)    non-cash charges, expenses and losses (including any non-cash charges
attributable to impairment of goodwill or other intangible assets or impairment
of long-lived assets but excluding any such non-cash charges or losses to the
extent (A) there were cash charges with respect to such charges and losses in
past accounting periods or (B) there is a


11



--------------------------------------------------------------------------------





reasonable expectation that there will be cash charges with respect to such
charges and losses in future accounting periods),
(vi)    R&D Collaboration Payments,
(vii)    Lease Restructuring Expenses in an aggregate amount not to exceed
$5,000,000 during the term of this Agreement,
(viii)    (A) one-time non-recurring transaction fees, costs and expenses,
integration, reorganization and restructuring costs and facility consolidation
and closing costs incurred in connection with reorganizations and
restructurings, provided that such fees, costs and expenses are incurred within
twelve (12) months of the occurrence of such applicable triggering event,
(B) one-time non-recurring severance costs and expenses, payments to employees
on account of their equity ownership and compensation charges incurred in
connection with reorganizations and restructurings, provided that such costs,
expenses and charges are incurred within twelve (12) months of the occurrence of
such applicable triggering event, (C) one-time non-recurring expenses related to
the transactions contemplated by this Agreement and any other one-time
non-recurring expenses or charges related to any equity offering, Investment,
Acquisition, Disposition, divestiture or merger, consolidation, amalgamation or
other business combination, in each case, not prohibited under this Agreement,
or the incurrence, amendment or modification of Indebtedness permitted to be
incurred under this Agreement (including a refinancing thereof) (in each case,
whether or not successful), and (D) such other amounts as the Administrative
Agent shall approve in its reasonable discretion, provided however that the
aggregate amount added back pursuant to this clause (viii) in calculating
Consolidated EBITDA for any Measurement Period shall not exceed 12.5% of
Consolidated EBITDA for such Measurement Period (determined prior to giving
effect to such adjustments),
(ix)    any earnouts, milestone payments, royalty payments, working capital
adjustments and other contingent payment obligations incurred under any
Acquisition or other Investment,
(x)    net after-tax losses (including all fees and expenses or charges relating
thereto) on any sale or disposition of any asset of the Company or any of its
Restricted Subsidiaries outside of the ordinary course of business and net
after-tax losses from discontinued operations,
(xi)    net after-tax losses (including all fees and expenses or charges
relating thereto) on the retirement or extinguishment of Indebtedness,
(xii)    the effects of adjustments pursuant to GAAP resulting from purchase
accounting in relation to Investments not prohibited by this Agreement, or the
amortization or write-off of any amounts thereof, net of taxes, in each case,
which do not represent a cash item in such period or any future period,


12



--------------------------------------------------------------------------------





(xiii)    to the extent classified as such under ASU 2016-01, any net
unrealized, non-cash losses associated with the Company’s strategic investments
in the ordinary course of business, and
(xiv)    (A) proceeds of business interruption insurance in an amount
representing the earnings for the applicable period that such proceeds are
intended to replace (whether or not received so long as such Person in good
faith expects to receive the same within four fiscal quarters of the occurrence
of the event for which any such claim is made (it being understood that to the
extent not actually received within such fiscal quarters, such proceeds shall be
deducted in calculating Consolidated EBITDA for such fiscal quarters)) and
(B) the amount of any fee, cost, expense or reserve to the extent actually
reimbursed or reimbursable by third parties pursuant to indemnification or
reimbursement provisions or similar agreements or insurance (so long as the
Company in good faith expects to receive reimbursement for such fee, cost,
expense or reserve within the next four fiscal quarters of the occurrence of the
event for which any such reimbursement is sought (it being understood that to
the extent not actually received within such fiscal quarters, such amounts shall
be deducted in calculating Consolidated EBITDA for such fiscal quarters));
provided, however, that (1) the aggregate amount added or added back, as the
case may be, pursuant to this clause (x) shall not exceed $50,000,000 during the
term of this Agreement and (2) with respect to any claim for business
interruption or reimbursement made against any insurer, such insurer has been
notified to the potential claim and does not dispute coverage, less
(c)    without duplication and to the extent reflected as a gain or otherwise
included in the calculation of Consolidated Net Income for such Measurement
Period, (i) non-cash gains (excluding any such non-cash gains to the extent
(A) there were cash gains with respect to such gains in past accounting periods
or (B) there is a reasonable expectation that there will be cash gains with
respect to such gains in future accounting periods, but including nonrecurring
or unusual gains), (ii) amounts received in respect of upfront, earnout or
milestone payments or other similar contingent amounts in connection with any
Disposition, (iii) net after-tax gains (less any fees and expenses or charges
relating thereto) on any sale or disposition of any asset of the Company or any
of its Restricted Subsidiaries outside of the ordinary course of business and
net after-tax gains from discontinued operations, (iv) net after-tax gains (less
any fees and expenses or charges relating thereto) on the retirement or
extinguishment of Indebtedness and (v) to the extent classified as such under
ASU 2016-01, any net unrealized, non-cash gains associated with the Company’s
strategic investments in the ordinary course of business.
Notwithstanding the foregoing to the contrary, in determining Consolidated
EBITDA for any Measurement Period, (I) the net impact of (w) variable interest
entities that the Company is required to consolidate pursuant to FASB ASC 810,
(x) gains or losses associated with the revaluation of earnouts, milestones or
other similar contingent obligations incurred in connection with any Investment
(including upfront, earnout or milestone payments) and (y) net unrealized
losses/gains from embedded derivatives that require the application of
Accounting Standard Codification Topic 815 and related pronouncements (i.e.,
related revenues minus related expenses and or reversals of accruals), shall, in
each case of clauses (w) – (y), be excluded, (II) interest, depreciation and
amortization related to the Specified Leased Properties shall be treated as
operating expenses, and


13



--------------------------------------------------------------------------------





(III) notwithstanding any accounting principles or standards to the contrary,
including Accounting Standards Codification Topic 730 and related
pronouncements, for the purposes of calculating Consolidated EBITDA, (x) CFF
Royalty Payments shall be characterized as a royalty expense and (y) Quarterly
Reimbursement Payments shall be characterized as a reduction to research and
development expense.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Restricted Subsidiaries on a Consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) all purchase money Indebtedness; (c) unreimbursed
obligations under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business, but
including all earnouts, milestone payments, royalty payments, working capital
adjustments and other contingent payment obligations (including all R&D
Collaboration Payments) that (x) are, or are required to be, classified as
liabilities on the financial statements of the Company and its Restricted
Subsidiaries in accordance with GAAP and (y) are, or will be, due and payable on
or prior to the date that is 91 days after the Latest Maturity Date in effect at
the time of incurrence thereof); (e) all Attributable Indebtedness; (f) all
mandatory obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Latest Maturity Date in effect at the time of issuance
thereof in respect of any Equity Interests or any warrant, right or option to
acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (f) above of Persons other than the Company or any Restricted
Subsidiary; and (h) all Indebtedness of the types referred to in clauses (a)
through (g) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Company or a Restricted Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Company or such
Restricted Subsidiary; provided that “Consolidated Funded Indebtedness” shall
not include any intercompany Indebtedness among the Company and/or its
Restricted Subsidiaries. To the extent Specified CFF Payments qualify as
Consolidated Funded Indebtedness, such Specified CFF Payments shall nonetheless
be excluded from Consolidated Funded Indebtedness to the extent that such
Specified CFF Payments are not settled in cash.
“Consolidated Interest Charges” means, for any Measurement Period, an amount
equal to the following, in each case, of or by the Company and its Restricted
Subsidiaries on a Consolidated basis for such Measurement Period: (a) the sum of
(i) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (ii) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, minus (b) to the extent included in clause (a)(i) above, (i) non-cash
amounts attributable to amortization of financing costs paid in a previous
period, (ii) non-cash amounts attributable to amortization of debt discounts or
accrued interest payable in kind for such period, (iii) any break funding
payment made pursuant to Section 3.05,


14



--------------------------------------------------------------------------------





and (iv) any imputed interest expense (including any interest, yield, rent or
break funding payment (or similar obligations) paid or payable) in respect of
any operating lease, including in respect of any leases of the Specified Leased
Properties.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) Consolidated Interest Charges for the most recently completed
Measurement Period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Company and its Restricted Subsidiaries on a Consolidated basis
for the most recently completed Measurement Period; provided that Consolidated
Net Income shall exclude (a) extraordinary non-cash gains and extraordinary
non-cash losses for such Measurement Period, (b) the net income of any
Restricted Subsidiary that is not a Subsidiary Guarantor during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Restricted Subsidiary during such
Measurement Period, except that the Company’s equity in any net loss of any such
Restricted Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income, and (c) any income (or loss) for such
Measurement Period of any Person if such Person is not a Restricted Subsidiary,
except that the Company’s equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Company or a Restricted Subsidiary as a dividend or
other distribution (and in the case of a dividend or other distribution to a
Restricted Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to the Company as described in clause (b) of this
proviso).
“Consolidated Net Worth” means, at any date of determination, the consolidated
stockholders’ equity of the Company and its Restricted Subsidiaries on a
Consolidated basis at such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Bond Hedge Transactions” means one or more call options referencing
the Company’s Equity Interests purchased by the Company in connection with the
issuance of Convertible Bond Indebtedness with a strike or exercise price
(howsoever defined) initially equal


15



--------------------------------------------------------------------------------





to the conversion or exchange price (howsoever defined) of the related
Convertible Bond Indebtedness (subject to rounding).
“Convertible Bond Indebtedness” means Indebtedness having a feature which
entitles the holder thereof to convert all or a portion of such Indebtedness
into Equity Interests of the Company (and cash in lieu of fractional Equity
Interests) and/or cash (in an amount determined by reference to the price of
Equity Interests of the Company).
“Copyright License” means any agreement now or hereafter in existence, providing
for the grant to any Person of any rights (including, without limitation, the
grant of rights for a party to be designated as an author or owner and/or to
enforce, defend, use, display, copy, manufacture, distribute, exploit and sell,
make derivative works, and require joinder in suit and/or receive assistance
from another party) in a Copyright.
“Copyrights” means, collectively, all of the following of any Person: (i) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, (ii) all derivative works,
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements,
violations or misappropriations of any of the foregoing, (iv) the right to sue
for past, present and future infringements, violations or misappropriations of
any of the foregoing and (v) all rights corresponding to any of the foregoing
throughout the world.
“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) the value of the Equity Interests of the Company or any
Subsidiary to be transferred in connection with such Acquisition, (b) the amount
of any cash and Fair Market Value of other property (excluding property
described in clause (a) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (c) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Company or any Subsidiary in connection with such Acquisition, and (d) all
additional purchase price amounts in the form of earnouts, milestone payments,
royalty payments, working capital adjustments and other contingent obligations
that would be recorded on the financial statements of the Company and its
Subsidiaries in accordance with GAAP in connection with such Acquisition. For
purposes of determining the Cost of Acquisition for any transaction, the Equity
Interests of the Company shall be valued in accordance with GAAP.
“CRD IV” means (a) Regulation (EU) No. 575/2013 of the European Parliament and
of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and (b) Directive 2013/36/EU of the European
Parliament and of the Council of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms.
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a
“covered bank” as that term is


16



--------------------------------------------------------------------------------





defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b) or (c) a
“covered FSI” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 382.2(b).
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Parties” means, collectively, the Administrative Agent, the Lenders, the
L/C Issuers, each Hedge Bank, each Cash Management Bank, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.
“Cystic Fibrosis Drug Franchise Assets” means (a) all approved products
manufactured, sold and/or distributed by the Company or any of its Subsidiaries
in any country related to the treatment of patients with cystic fibrosis,
including, ivacaftor (tradename KALYDECO), lumacaftor in combination with
ivacaftor (tradename ORKAMBI) and tezacaftor in combination with ivacaftor
(tradenames SYMDEKO (US) and SYMKEVI (EU)) and any drug candidates related to
the treatment of cystic fibrosis for which the Company has submitted an
application for regulatory approval in any country, including the
triple-combination of elexacaftor in combination with ivacaftor and tezacaftor 
and (b) all proceeds, Intellectual Property, permits and other assets of the
Company or any of its Subsidiaries related thereto.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, examinership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified


17



--------------------------------------------------------------------------------





the Company, the Administrative Agent, any L/C Issuer or the Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuers, the Swingline Lender and each other Lender promptly following such
determination.
“Designated Foreign Borrower” and “Designated Foreign Borrowers” have the
meanings specified in the introductory paragraph hereto.
“Designated Foreign Borrower Notice” means the notice substantially in the form
of Exhibit O attached hereto.
“Designated Foreign Borrower Request and Assumption Agreement” means the notice
substantially in the form of Exhibit N attached hereto.
“Designated Foreign Borrower Requirements” has the meaning specified in
Section 2.16(b).
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory is the subject or target of comprehensive
Sanctions.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Restricted


18



--------------------------------------------------------------------------------





Subsidiary, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.
“Disqualified Institution” means, on any date, (a) any Person set forth on
Schedule 11.06, (b) competitors of the Company or any of its Subsidiaries which
have been designated by the Company as a “Disqualified Institution” by written
notice to the Administrative Agent and the Lenders, (c) any Affiliate of any
such Person identified in clauses (a) and (b) to the extent such Affiliate is
either (i) clearly identifiable on the basis of its name or (ii) designated by
the Company as a “Disqualified Institution” by written notice to the
Administrative Agent and the Lenders; provided that (1) no Person shall be a
Disqualified Institution hereunder pursuant to clauses (b) or (c)(ii) until a
period of two (2) Business Days has elapsed after the date on which such written
designation with respect to such Person shall have been posted to the Platform
and (2) “Disqualified Institutions” shall exclude (x) any bona fide fixed income
investors, banks (or similar financial institutions) and debt funds and (y) any
Person that the Company has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent and the
Lenders from time to time.
“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by its terms (or by the terms of any security or other Equity
Interest into which it is convertible or for which it is exchangeable) or upon
the happening of any event or condition or pursuant to any agreement,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Stock), pursuant to a sinking fund obligation or otherwise (except as a result
of a Change of Control or asset sale so long as any rights of the holders
thereof upon the occurrence of a Change of Control or asset sale event shall be
subject to the prior occurrence of the Facility Termination Date), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Stock) (except as a result of a Change of Control or asset sale so long as any
rights of the holders thereof upon the occurrence of a Change of Control or
asset sale event shall be subject to the prior occurrence of the Facility
Termination Date), in whole or in part, (c) provides for the scheduled mandatory
payments of dividends in cash or (d) is or may be convertible into or
exchangeable for Indebtedness or any other Equity Interest that would constitute
Disqualified Stock, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date in effect at the time of issuance thereof;
provided, that Equity Interests issued pursuant to a plan for the benefit of
employees of Company or its Subsidiaries or by any such plan to such employees
shall not constitute Disqualified Stock solely because it may be required to be
repurchased by Company or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.


19



--------------------------------------------------------------------------------





“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“DQ List” has the meaning specified in Section 11.06(h)(iv).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 11.06(h).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations, or any change in the national or international
financial, political or economic conditions imposed in the country in which such
currency is issued, results in, in the reasonable opinion of the Administrative
Agent (in the case of any Loans to be denominated in an Alternative Currency) or
the applicable L/C Issuer (in the case of any Letter of Credit to be denominated
in an Alternative Currency), (a) such currency no longer being readily
available, freely transferable and convertible into Dollars, (b) a Dollar
Equivalent no longer being readily calculable with respect to such currency,
(c) providing such currency no longer being practicable for the Lenders in their
reasonable business judgment or (d) such currency no longer being a currency in
which the Required Lenders or the applicable L/C Issuer, as applicable, are or
is willing to make such Credit Extensions in their or its reasonable business
judgment (each of the foregoing clauses, a “Disqualifying Event”), then the
Administrative Agent shall promptly notify the Lenders and the Company, and such
country’s currency shall no longer be an Alternative Currency until such time as
the Disqualifying Event(s) no longer exist. Within five (5) Business Days after
receipt of such notice from the Administrative Agent, the Borrowers shall repay
all Loans in such currency to which the Disqualifying Event applies or convert
such Loans into the Dollar Equivalent of Loans in Dollars, subject to the other
terms contained herein.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
Environmental Permits, concessions,


20



--------------------------------------------------------------------------------





grants, franchises, licenses, agreements or enforceable governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment or into public waste
management systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
provided, however, that Convertible Bond Indebtedness which is permitted under
Section 7.02 and convertible into or exchangeable or exercisable for any Equity
Interests and Capped Call Transactions, Convertible Bond Hedge Transactions and
Warrant Transactions entered into as a part of, or in connection with, an
issuance of such Convertible Bond Indebtedness shall not be deemed an Equity
Interest hereunder prior to the actual conversion or exercise thereof in full
(or, in the case of a partial conversion, the applicable portion thereof) into
shares of capital stock of (or other ownership or profit interests in) such
Person.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Multiple
Employer Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is insolvent; (d) the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the


21



--------------------------------------------------------------------------------





PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate or (i) a failure by the Company or any ERISA Affiliate to
meet all applicable requirements under the Pension Funding Rules in respect of a
Pension Plan, whether or not waived, or the failure by the Company or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means:
(a)for any Interest Period, with respect to any Credit Extension:
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) (“LIBOR”),
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent in its reasonable discretion from time to time) (in such
case, the “LIBOR Rate”) at or about 11:00 a.m. (London time) on the Rate
Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period;
(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dollar Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent in its
reasonable discretion from time to time) (in such case, the “CDOR Rate”) at or
about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date with a
term equivalent to such Interest Period;
(iii)    denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate (“BBSY”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent in its
reasonable discretion from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period; and


22



--------------------------------------------------------------------------------





(b)for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;
provided that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in its reasonable discretion in connection with any
rate set forth in this definition, the approved rate shall be applied in a
manner consistent with market practice; provided, further that, to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent and (ii) if the Eurocurrency Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency or made to a Designated Foreign Borrower must be
Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Subsidiary” means (a) each Foreign Subsidiary, (b) each CFC, (c) each
Subsidiary, substantially all of the assets of which are Equity Interests or
Indebtedness of one or more Foreign Subsidiaries, (d) each Immaterial
Subsidiary, (e) each Subsidiary that is not a Wholly Owned Subsidiary (for so
long as such Subsidiary remains a non-Wholly Owned Subsidiary), (f) each
Subsidiary that is prohibited from Guaranteeing the applicable Obligations by
any applicable Law or by any agreement or other undertaking to which such
Subsidiary is a party (with any Person, other than any Affiliate) or by which
its property or assets is bound existing on the Closing Date, (or, with respect
to any Subsidiary acquired by the Company or a Restricted Subsidiary after the
Closing Date (and so long as such agreement or other undertaking is not with any
Affiliate, was not incurred in contemplation of such Acquisition and is
disclosed to the Administrative Agent), on the date such Subsidiary is so
acquired) or that would require consent, approval, license or authorization of a
Governmental Authority or any Person (other than an Affiliate) to Guarantee the
Obligations (unless (x) such consent, approval, license or authorization has
been received or (y) such prohibition or restriction is terminated or rendered
unenforceable or otherwise deemed ineffective by any other applicable Law),
(g) each Unrestricted Subsidiary, (h) each Massachusetts Security Corporation,
(i) each not for profit Subsidiary, (j) each Captive Insurance Subsidiary, and
(k) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent and the Company reasonably agree that the cost or other
consequences (including adverse tax consequences) of providing a Guarantee shall
be excessive in view of the benefits to be obtained by the Lenders therefrom.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of such Swap Obligation or any Guarantee thereof is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation thereof) by virtue of such Loan Party’s failure for any reason to
constitute an “eligible


23



--------------------------------------------------------------------------------





contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 10.11 and any other “keepwell, support or other
agreement” for the benefit of such Loan Party and any and all guarantees of such
Loan Party’s Swap Obligations by other Loan Parties) at the time the Guaranty of
such Loan Party becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Company under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e), (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA, (e) any Irish withholding Tax which arises solely because (i) the Lender
is not (or has ceased to be) an Irish Qualifying Lender other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration or application of) any Irish Tax Treaty, or
any published practice or published concession of any relevant authority or
(ii) the Lender is an Irish Treaty Lender and the Company is able to demonstrate
that the payment could have been made to the Lender without any deduction or
withholding of any tax imposed by Ireland had that Lender complied with its
obligations under Section 3.01(f), (f) any United Kingdom taxes required to be
deducted or withheld (a “UK Tax Deduction”) from a payment of interest under any
Loan Document if on the date on which the payment falls due: (i) the payment
could have been made to the relevant Lender without a UK Tax Deduction if the
Lender had been a UK Qualifying Lender, but on that date that Lender is not or
has ceased to be a UK Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority; or
(ii) the relevant Lender is a UK Qualifying Lender solely by virtue of
sub-paragraph (b) of the definition of UK Qualifying Lender and that relevant
Lender has not given a UK Tax Confirmation to the Company and the payment could
have been made to the relevant Lender without a UK Tax Deduction if that Lender
had given a UK Tax Confirmation to the Company, on the basis that the UK Tax
Confirmation would have enabled the relevant Loan Party to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the UK Taxes Act; or (iii) the relevant Lender is a UK Qualifying
Lender solely by virtue of sub-paragraph (b) of the definition of UK Qualifying
Lender and an


24



--------------------------------------------------------------------------------





officer of HMRC has given (and not revoked) a direction (a “UK Direction”) under
section 931 of the UK Taxes Act which relates to that payment and that Lender
has received from the relevant Loan Party a certified copy of that UK Direction
and the payment could have been made to the Lender without any UK Tax Deduction
if that UK Direction had not been made, and (g) the bank levy as set out in the
Finance Act 2011 of the United Kingdom as in force (other than with respect to
rates) at the date of this Agreement.
“Existing Borrower” has the meaning specified in Section 7.04(a)(v).
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 13, 2016, among the Company, Bank of America as administrative agent
thereunder, and a syndicate of lenders and l/c issuers, as amended by that
certain First Amendment to Credit Agreement dated as of February 9, 2017 and in
effect immediately prior to the Closing Date.
“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01(c).
“Existing Maturity Date” has the meaning specified in Section 2.19(a).
“Existing Revolving Tranche” has the meaning specified in Section 2.19(a).
“Extended Revolving Commitments” has the meaning specified in Section 2.19(a).
“Extending Revolving Lenders” has the meaning specified in Section 2.19(b).
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Revolving Commitments have terminated,
(b) all Obligations have been paid in full (other than contingent
indemnification and contingent expense reimbursement obligations), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit that
have been Cash Collateralized or as to which other arrangements with respect
thereto satisfactory to the Administrative Agent and the applicable L/C Issuer
shall have been made).
“Fair Market Value” means, with respect to any asset or property, the price, as
determined in good faith by the Company, that could be negotiated in an
arms’-length transaction between a willing seller and a willing buyer, neither
of whom is under undue pressure or compulsion to complete the transaction (as
determined in good faith by the Company).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such Code sections that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation or rules adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.


25



--------------------------------------------------------------------------------





“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.
“Fee Letter” means the letter agreement, dated as of August 5, 2019, between the
Company, the Administrative Agent and BofA Securities, Inc. in connection with
this Agreement and the other Loan Documents.
“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).
“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Plan” has the meaning specified in Section 5.12(d).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders or Cash Collateralized in accordance with the terms hereof,
and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Applicable Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders or Cash Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit J.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the


26



--------------------------------------------------------------------------------





Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession) including,
without limitation, the FASB Accounting Standards Codification, that are
applicable to the circumstances as of the date of determination, consistently
applied and subject to Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
the Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Guaranteed Cash Management Agreement” means any Cash Management Agreement
between any Loan Party or any of its Subsidiaries and any Cash Management Bank.
“Guaranteed Hedge Agreement” means any interest rate, currency, foreign
exchange, or commodity Swap Contract not prohibited under Article VII between
any Loan Party or any of its Subsidiaries and any Hedge Bank.
“Guaranteed Obligations” has the meaning specified in Section 10.01.
“Guaranteed Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit G.


27



--------------------------------------------------------------------------------





“Guarantors” means, collectively, (a) the Subsidiary Guarantors with respect to
all Obligations and Additional Obligations, in each case, unless and until such
Person ceases to be a Subsidiary Guarantor in accordance with the terms hereof,
(b) the Company with respect to (i) Additional Obligations owing by any of its
Subsidiaries, (ii) any Swap Obligation of a Specified Loan Party (determined
before giving effect to Sections 10.01 and 10.11) under the Guaranty, and (iii)
Obligations of the Designated Foreign Borrowers, and (c) to the extent (i)
permitted by applicable Law and (ii) no material adverse tax consequence would
result therefrom, each Designated Foreign Borrower with respect to Obligations
of each other Designated Foreign Borrower.
“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Credit Parties, together with each other guaranty
delivered pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract, is a Lender or an
Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is a party to a Swap Contract, in each case, in its capacity as a party
to such Swap Contract (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender); provided, that for any of the
foregoing to be included as a “Guaranteed Hedge Agreement” on any date of
determination by the Administrative Agent, the applicable Hedge Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Guaranteed Party Designation Notice to the Administrative Agent
prior to such date of determination.
“Honor Date” has the meaning set forth in Section 2.03(c).
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Increasing Revolving Lender” has the meaning specified in Section 2.18(a).
“Incremental Revolving Facility” has the meaning specified in Section 2.18(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


28



--------------------------------------------------------------------------------





(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations (including, without limitation, earnouts, milestone
payments, royalty payments, working capital adjustments, all R&D Collaboration
Payments and other contingent obligations) of such Person to pay the deferred
purchase price of property or services (other than (i) trade accounts payable in
the ordinary course of business, including recurring royalty payments reflected
in the cost of goods sold and (ii) earnouts, milestone payments, royalty
payments, working capital adjustments, R&D Collaboration Payments and other
contingent obligations that are not required to be, and are not, classified as
liabilities on the financial statements of the Company and its Restricted
Subsidiaries in accordance with GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that the amount of such indebtedness that is non-recourse to
the Loan Parties or their Restricted Subsidiaries shall be the lesser of (A) the
Fair Market Value of such property at such date of determination as determined
in good faith by such Person, and (B) the aggregate unpaid amount of such
indebtedness;
(f)    all Attributable Indebtedness of such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. For the avoidance of doubt, “Indebtedness” does not
include obligations representing


29



--------------------------------------------------------------------------------





deferred compensation to employees of the Company and its Subsidiaries incurred
in the ordinary course of business.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Intellectual Property” means, collectively, all of the following owned or
controlled by any Person: (a) all systems software and applications software
(including source code and object code), all documentation for such software,
including, without limitation, user manuals, flowcharts, functional
specifications, operations manuals, and all formulas, processes, ideas and
know-how embodied in any of the foregoing that are developed by such Person,
(b) concepts, discoveries, improvements and ideas, know-how, technology,
reports, design information, trade secrets, practices, specifications, test
procedures, maintenance manuals, research and development, inventions (whether
or not patentable), blueprints, drawings, data, customer lists, catalogs, and
all physical embodiments of any of the foregoing that are developed by such
Person, and (c) Patents and Patent Licenses, Copyrights and Copyright Licenses,
Trademarks and Trademark Licenses.
“Intercompany Debt” has the meaning specified in Section 7.02.
“Intercompany Subordination Agreement” means, collectively, each subordination
agreement by and among the Administrative Agent, the Loan Parties and their
Restricted Subsidiaries, each in form and substance reasonably satisfactory to
the Administrative Agent and pursuant to which each of the Loan Parties and
their Restricted Subsidiaries agree to subordinate any intercompany Indebtedness
owed by any Loan Party to any such Person that is not a Loan Party to the prior
payment of all Guaranteed Obligations.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date for
such Class of Loans; provided, however, that if any Interest Period for a
Eurocurrency Rate Loan exceeds three (3) months, the respective dates that fall
every three (3) months after the beginning of such Interest Period shall also be
Interest Payment Dates; (b) as to any Base Rate Loan, the last Business Day of
each March, June, September and December and the Maturity Date for such Class of
Loans; and (c) as to any Swingline Loan, the last Business Day of each March,
June, September and December and the latest Maturity Date for any Class of
Revolving Commitments maintained by the Swingline Lender (in its capacity as a
Revolving Lender).
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter (in each case, subject to
availability) for the interest rate applicable to the relevant currency, as
selected by the applicable Borrower in its Loan Notice, or such other period
that is twelve (12) months or less


30



--------------------------------------------------------------------------------





requested by the applicable Borrower (in each case, subject to availability) and
consented to by all of the Appropriate Lenders; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the next earliest Maturity Date.
“Investment” means (a) as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (i) the purchase or other
acquisition of Equity Interests of another Person, (ii) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (iii) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person or (b) any R&D Collaboration
Payment. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment).
“Investment Policy” means the investment policy of the Company and its
Subsidiaries approved and duly adopted by the board of directors (or other
governing body, including any authorized committee of the board of directors) of
the Company, as in effect on the Closing Date (or as otherwise approved by such
board of directors or governing body from time to time).
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.
“IP Rights” has the meaning specified in Section 5.21.
“Irish Qualifying Lender” means a Lender which is beneficially entitled to the
interest payable to that Lender in respect of an advance under this Agreement
and is (a) a bank within the meaning of section 246 of the Taxes Act which is
carrying on bona fide banking business in Ireland for the purposes of
section 246(3)(a) of the Taxes Act, (b) (i) a body corporate which, by virtue of
the law of a Relevant Territory is resident for the purposes of tax in that
Relevant Territory, where that Relevant Territory imposes a tax that generally
applies to interest receivable in that Relevant Territory by bodies corporate
from sources outside that Relevant Territory or (ii) a body corporate where
interest payable in respect of an advance (A) is exempted from the charge to
income tax under a double taxation agreement having force of law under the
procedures set out in section 826


31



--------------------------------------------------------------------------------





(1) of the Taxes Act or (B) would be exempted from the charge to Irish income
tax under an Irish Tax Treaty entered into on or before the payment date of that
interest if that Irish Tax Treaty had the force of law under the provisions set
out in section 826(1) of the Taxes Act at that date, (iii) a U.S. company,
provided the U.S. company is incorporated in the U.S. and is taxed in the U.S.
on its worldwide income or (iv) a U.S. limited liability company where (1) the
ultimate recipients of the interest would themselves be Irish Qualifying Lenders
under sub-paragraphs (i), (ii) or (iii) of this clause (b) and (2) business is
conducted through the U.S. limited liability company for market reasons and not
for tax avoidance purposes; provided in each case at (i), (ii) (iii) or (iv) the
Lender is not carrying on a trade or business in Ireland through a branch or
agency with which interest payment is connected, (c) a body corporate, (i) which
advances money in the ordinary course of a trade which includes the lending of
money; and (ii) where the interest on monies so advanced is taken into account
in computing the trading income of such body corporate; and (iii) such body
corporate has complied with the notification requirements under
section 246(5)(a) of the Taxes Act or (d) a qualifying company within the
meaning of section 110 of the Taxes Act or (e) an investment undertaking within
the meaning of section 739B of the Taxes Act or (f) an Irish Treaty Lender.
“Irish Treaty Lender” means, a Lender, other than a Lender falling within
clause (b) of the definition of Irish Qualifying Lender, which (a) is treated as
a resident of an Irish Treaty State for the purposes of an Irish Tax Treaty,
(b) does not carry on a business in Ireland through a permanent establishment
with which that Lender’s participation in this Agreement is effectively
connected and (c) fulfils any other conditions which must be fulfilled under an
Irish Tax Treaty by residents of that Irish Treaty State for such residents to
obtain full exemption from tax imposed by Ireland on interest payable under a
Loan Document.
“Irish Treaty State” means a jurisdiction having a double taxation treaty with
Ireland (an “Irish Tax Treaty”), which has the force of law and which makes
provision for full exemption from tax imposed by Ireland on interest.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Restricted Subsidiary) or in favor
of such L/C Issuer and relating to such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of
Section 6.12.
“Judgment Currency” has the meaning specified in Section 11.23.


32



--------------------------------------------------------------------------------





“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Class of Loans or Revolving Commitments hereunder at such
time, in each case then in effect on such date of determination.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage. All L/C Advances shall be denominated in
Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means with respect to a particular Letter of Credit, (a) Bank of
America, through itself or through one of its designated Affiliates or branch
offices, in its capacity as issuer of such Letter of Credit, or any successor
issuer thereof, (b) such other Lender selected by the Company (that is
reasonably acceptable to the Administrative Agent) pursuant to Section 2.03(l)
from time to time to issue such Letter of Credit (provided that no Lender shall
be required to become an L/C Issuer pursuant to this clause (b) without such
Lender’s consent), or any successor issuer thereof or (c) any Lender selected by
the Company (that is reasonably acceptable to the Administrative Agent) to
replace a Lender who is a Defaulting Lender at the time of such Lender’s
appointment as an L/C Issuer (provided that no Lender shall be required to
become an L/C Issuer pursuant to this clause (c) without such Lender’s consent),
or any successor issuer thereof.
“L/C Obligations” means, as at any date of determination, the Dollar Equivalent
of the aggregate amount (a) available to be drawn under all outstanding Letters
of Credit plus (b) of all Unreimbursed Amounts (including all L/C Borrowings).
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lease Restructuring Expenses” means, collectively, the amount by which the
aggregate rental expense exceeds the sublease rental income from the leased real
properties of the Company where such sublease real property arrangements are
entered into by the Company or any of its Restricted Subsidiaries from time to
time.


33



--------------------------------------------------------------------------------





“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender. The term “Lender” shall include any
Designated Lender who has funded any Credit Extension.
“Lending Office” means, as to the Administrative Agent, any L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Company and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letters of Credit may be issued in Dollars
or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means, as to any applicable L/C Issuer, the
day that is seven (7) days prior to the Maturity Date for the applicable Class
of Revolving Commitments maintained by such L/C Issuer (in its capacity as a
Revolving Lender hereunder) (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Report” means a certificate substantially in the form of
Exhibit L or any other form approved by the Administrative Agent.
“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the Aggregate Revolving Commitments. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Facility.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Quoted Currency” means Dollars, Euro, Sterling and Swiss Franc, in each
case as long as there is a published LIBOR rate with respect thereto.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 3.03(f).


34



--------------------------------------------------------------------------------





“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
collateral deposit arrangement, encumbrance, lien (statutory or otherwise),
charge, or similar preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property and any financing lease having substantially the same economic effect
as any of the foregoing but excluding precautionary liens and filings made in
respect of operating leases and assets subject thereto).
“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Revolving Loan or a Swingline Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Revolving
Notes, (c) the Guaranty, (d) the Fee Letter, (e) each Issuer Document, (f) each
Joinder Agreement, (g) any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.14, (h) the Intercompany
Subordination Agreement, (i) each Designated Foreign Borrower Request and
Assumption Agreement and (j) all other agreements and documents now or hereafter
executed, acknowledged and/or delivered by or on behalf of any Loan Party
pursuant to the foregoing designated as a Loan Document (but specifically
excluding any Guaranteed Hedge Agreement or any Guaranteed Cash Management
Agreement); provided, however, that for purposes of Section 11.01, “Loan
Documents” shall mean this Agreement and the Guaranty.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit E or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company.
“Loan Parties” means, collectively, each Borrower and each Subsidiary Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.
“Massachusetts Security Corporation” means a Person that qualifies as a
Massachusetts “security corporation” under Mass. Gen. L. c. 63, §38B, but only
to the extent, and during the time period, it so qualifies.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Acquisition” means any Acquisition for which the Cost of Acquisition
is equal to or greater than $300,000,000.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business or financial condition of the
Borrowers and their Restricted Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under the Loan Documents; or (c) a material adverse effect


35



--------------------------------------------------------------------------------





upon ability of the Loan Parties to perform their payment obligations under the
Loan Documents, taken as a whole.
“Material Indebtedness” means any Indebtedness in an aggregate principal amount
in excess of the Threshold Amount.
“Material Intellectual Property” means, as of any particular date of
determination, (a) Intellectual Property that are Cystic Fibrosis Drug Franchise
Assets and (b) other Intellectual Property of the Loan Parties and their
Subsidiaries where the failure to maintain such Intellectual Property would
reasonably be expected to have Material Adverse Effect; provided, however, that
any Intellectual Property that would otherwise be considered Material
Intellectual Property, which are developed or acquired by the Company or its
Subsidiaries after the Closing Date, shall be considered to be Material
Intellectual Property as of the date of determination described above.
“Material Subsidiary” means, at any date of determination, any Subsidiary of the
Company that (a) together with its Subsidiaries, generates revenue equal to or
greater than 5% of Consolidated revenue on a Pro Forma Basis for the Measurement
Period most recently ended, (b) together with its Subsidiaries, has total assets
(including Equity Interests in other Subsidiaries and excluding investments that
are eliminated in consolidation) equal to or greater than 5% of Consolidated
total assets as of the end of such Measurement Period, or (c) is otherwise
designated as a “Material Subsidiary” at such time pursuant to the proviso to
this definition; provided, however, that if at any time there are Subsidiaries
which are not classified or designated as “Material Subsidiaries” but which,
together with their respective Subsidiaries, collectively (i) generate revenue
equal to or greater than 10% of Consolidated revenue on a Pro Forma Basis for
the Measurement Period most recently ended or (ii) have total assets (including
Equity Interests in other Subsidiaries and excluding investments that are
eliminated in consolidation) equal to or greater than 10% of Consolidated total
assets as of the end of such Measurement Period, then the Company shall promptly
designate one or more of such Subsidiaries as “Material Subsidiaries” such that,
after giving effect to such designation, Subsidiaries which are not classified
or designated as “Material Subsidiaries” shall, together with their respective
Subsidiaries, collectively (A) generate revenue less than 10% of Consolidated
revenue on a Pro Forma Basis for the Measurement Period most recently ended and
(B) have total assets (including Equity Interests in other Subsidiaries and
excluding investments that are eliminated in consolidation) less than 10% of
Consolidated total assets as of the end of such Measurement Period.
“Maturity Date” means, as the context may require, (a) with respect to Revolving
Commitments (except Extended Revolving Commitments), September 17, 2024, and (b)
with respect to any Class of Extended Revolving Commitments, the maturity date
set forth in the Revolving Extension Amendment with respect to such Class of
Extended Revolving Commitments; provided, however, that, in each case, if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Company (or, for purposes of
determining Pro Forma Compliance, the most recently completed four (4) fiscal
quarters of the Company for which financial statements have been delivered
pursuant to Section 6.01).


36



--------------------------------------------------------------------------------





“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.
“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 100% of the Fronting Exposure of the L/C
Issuers with respect to Letters of Credit issued and outstanding at such time
and (b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to 103% of the Outstanding Amount of all
L/C Obligations.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Non-Consenting Lender” means any Lender that either (a) does not approve any
consent, waiver or amendment that (i) requires the approval of all Lenders or
all affected Lenders, or all Lenders or all affected Lenders, in accordance with
the terms of Section 11.01 and (ii) has been approved by the Required Lenders or
(b) does not consent to a request by the Company to extend the Maturity Date
pursuant to Section 2.19.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Notice of Additional L/C Issuer” means a certificate substantially in the form
of Exhibit M or any other form approved by the Administrative Agent.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit K or such other form as may
be reasonably approved


37



--------------------------------------------------------------------------------





by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, expenses and fees that accrue after the commencement by or
against any Loan Party or any Affiliate thereof pursuant to any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding; provided that Obligations of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Revolving Loans (including any
Class thereof) and Swingline Loans on any date, the Dollar Equivalent amount of
the aggregate outstanding


38



--------------------------------------------------------------------------------





principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Loans and Swingline Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by any
Borrower of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, an
overnight rate determined by the Administrative Agent or the applicable L/C
Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union related to Economic and Monetary Union.
“Patent License” means any agreement, now or hereafter in existence, providing
for the grant to any Person of any rights (including, without limitation, the
right for a party to be designated as an owner and/or to enforce, defend, make,
have made, make improvements, manufacture, use, sell, import, export, and
require joinder in suit and/or receive assistance from another party) in a
Patent.
“Patents” means collectively, all of the following of any Person: (a) all
patents, all inventions and patent applications anywhere in the world, (b) all
improvements, counterparts, reissues, divisional, re-examinations, extensions,
continuations (in whole or in part) and renewals of any of the foregoing and
improvements thereon, (c) all income, royalties, damages or payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements, violations or misappropriations of any of the
foregoing, (d) the right to sue for past, present and future infringements,
violations or misappropriations of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.
“Patriot Act” has the meaning specified in Section 11.19.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and


39



--------------------------------------------------------------------------------





Multiemployer Plans and set forth in Sections 412, 430, 431, 432 and 436 of the
Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but other than a Multiemployer Plan) that is maintained or is
contributed to by the Company and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to Pension Funding Rules.
“Permitted Liens” has the meaning set forth in Section 7.01.
“Permitted Restructuring” means a transaction or series of transactions pursuant
to which one or more Restricted Subsidiaries of the Company (other than any
Designated Foreign Borrower) are converted, restructured or reorganized due to
changes or potential changes in any relevant legal or regulatory framework,
whether by (i) transfer, (ii) acquisition, (iii) contribution, (iv) merger, (v)
consolidation, (vi) voluntary dissolution, (vii) liquidation, (viii)
recapitalization, (ix) change in identity, form, place of organization,
incorporation, domicile or, to the extent relevant and subject to Section
5.23(d), centre of main interests (as that term is used in Article 3(1) of the
Regulation), or (x) otherwise, in each case the result of which may cause a
direct or indirect sale, assignment or transfer of Equity Interests and/or other
assets between and among the Company and/or various Restricted Subsidiaries of
the Company, and in each case to the extent the Administrative Agent (acting in
its reasonable credit judgment) approves such Permitted Restructuring.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Priority Indebtedness” means (a) Indebtedness (other than Obligations) of any
Loan Party secured by a Lien on any assets of such Loan Party, (b) Indebtedness
of any Restricted Subsidiary that is not a Loan Party, and (c) Guarantees of the
Company or any Restricted Subsidiary in respect of Indebtedness of any
Unrestricted Subsidiary; provided that, the definition of “Priority
Indebtedness” shall not include any Guarantees of the Company issued with
respect to any operating lease payment obligations of any of the Subsidiaries of
the Company.
“Pro Forma Basis” and “Pro Forma Effect” means, for any transaction specified
herein, including any Disposition (including of all or substantially all of a
division or a line of business), Acquisition, or Investment, or incurrence or
assumption of Indebtedness, whether actual or proposed, for purposes of
determining compliance with the terms of this Agreement and the other Loan
Documents (including, the financial covenants set forth in Section 7.11), each
such transaction or proposed transaction shall be given pro forma effect as if
such events (including all Credit Extensions made in connection therewith)
occurred on the first day of the most recent Measurement


40



--------------------------------------------------------------------------------





Period ended on or before the occurrence of such event, and, for the avoidance
of any doubt, shall include the following pro forma adjustments:
(a)    in the case of an actual or proposed Disposition or the designation of
any Restricted Subsidiary as an Unrestricted Subsidiary, all income statement
items (whether positive or negative) attributable to the assets or the Person
subject to such Disposition or such designation shall be excluded from the
results of the Company and its Restricted Subsidiaries for such Measurement
Period to the extent occurring prior to the date of such transaction;
(b)    in the case of an actual or proposed Acquisition or any Subsidiary
Redesignation, income statement items (whether positive or negative)
attributable to the property, line of business or the Person subject to such
Acquisition or such Subsidiary Redesignation shall be included in the results of
the Company and its Restricted Subsidiaries for such Measurement Period;
(c)    interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Company and its Restricted
Subsidiaries for such Measurement Period; and
(d)    any Indebtedness or Investment actually or proposed to be incurred or
assumed in such transaction shall be deemed to have been incurred as of the
first day of the applicable Measurement Period, and interest on any Indebtedness
shall be deemed to have accrued from such day on such Indebtedness at the
applicable rates provided therefor (and in the case of interest that does or
would accrue at a formula or floating rate, at the rate in effect at the time of
determination) and shall be included in the results of the Company and its
Restricted Subsidiaries for such Measurement Period.
“Pro Forma Compliance” means, with respect to any transaction, such transaction
complies with the financial covenants set forth in Section 7.11 after giving Pro
Forma Effect, based upon the results of operations for the most recently
completed Measurement Period, to (a) such transaction and (b) all other
transactions (including any Credit Extensions) which are contemplated or
required to be given Pro Forma Effect hereunder that have occurred on or after
the first day of the relevant Measurement Period.
“Public Lender” has the meaning specified in Section 6.02.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


41



--------------------------------------------------------------------------------





“Qualified Stock” means any Equity Interest that is not Disqualified Stock.
“Quarterly Reimbursement Payments” means non-refundable quarterly reimbursements
of certain of the Company’s research and development expenses.
“R&D Collaboration Payments” means one-time non-recurring up-front payments and
milestone payments payable by the Company and its Restricted Subsidiaries under
research and development licensing agreements, collaboration agreements or
development agreements of the Company and its Subsidiaries relating to product
candidates of the Company and its Subsidiaries.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that, to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent.
“Real Property” means any means any owned or leased real property of a Loan
Party or its Subsidiaries.
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Regulation” has meaning specified in Section 5.23(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Territory” means (a) a member state of the European Communities other
than Ireland, (b) a jurisdiction with which Ireland has entered into an Irish
Tax Treaty that has the force of law or (c) a jurisdiction with which Ireland
has entered into an Irish Tax Treaty where that treaty will (on completion of
necessary procedures) have the force of law.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swingline Loan, a Swingline Loan Notice.
“Required Lenders” means, at any time, Revolving Lenders having Total Revolving
Credit Exposures representing more than 50% of the Total Revolving Credit
Exposures of all Revolving Lenders. The Total Revolving Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time; provided that, the amount of any participation in any


42



--------------------------------------------------------------------------------





Swingline Loan and Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Revolving Lender that is the Swingline Lender or L/C
Issuer, as the case may be, in making such determination.
“Resignation Effective Date” has the meaning set forth in Section 9.06(a).
“Responsible Officer” means (a) the chief executive officer, executive chairman,
president, chief financial officer, treasurer, executive vice president,
assistant treasurer, controller or assistant controller (and, in the case of a
Designated Foreign Borrower incorporated in England and Wales or in Ireland, a
director) of a Loan Party, (b) solely for purposes of the delivery of incumbency
and/or secretary’s certificates pursuant to Section 4.01, a director, the
secretary or any assistant secretary of a Loan Party and (c) solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party and any
document delivered hereunder that is signed by a Responsible Officer of the
Company shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of each Subsidiary
Guarantor and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Subsidiary Guarantor. To the extent requested by the
Administrative Agent, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent, appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent (it being understood and agreed that the incumbency
certificates and authorization documentation provided on the Closing Date shall
satisfy this requirement with respect to the Responsible Officers listed
therein).
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Company or any of its Restricted Subsidiaries, now or hereafter
outstanding (other than a dividend or distribution payable solely in shares of
Qualified Stock), (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares (or equivalent) of any class of Equity Interests of the Company or any of
its Restricted Subsidiaries, now or hereafter outstanding, (c) any payment made
to retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Equity Interests of any Loan
Party or any of its Restricted Subsidiaries, now or hereafter outstanding and
(d) any payments (other than payments of interest on a non-accelerated basis) in
respect, or on account, of Capped Call Transactions, Convertible Bond Hedge
Transactions, Warrant Transactions or otherwise in connection with the
settlement of Convertible Bond Indebtedness upon the conversion of such
Indebtedness to Equity Interests.
“Restricted Subsidiary” means, at any time, any Subsidiary of the Company that
is not an Unrestricted Subsidiary.


43



--------------------------------------------------------------------------------





“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance, amendment
and/or extension of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of any payment by the applicable L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, (iii) in the case of all Existing
Letters of Credit denominated in Alternative Currencies, the Closing Date, and
(iv) such additional dates as the Administrative Agent or the applicable L/C
Issuer shall reasonably determine or the Required Lenders shall require.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01.
“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01(b)
under the caption “Revolving Commitment” (or, in the case of any Extended
Revolving Commitment, under the caption reflecting such Revolving Extension
Series) or opposite such caption in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including in
connection with any Revolving Extension Amendment). The Revolving Commitment of
all of the Revolving Lenders on the Closing Date shall be $500,000,000.
“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.
“Revolving Extension Amendment” has the meaning specified in Section 2.19(d).
“Revolving Extension Request” has the meaning specified in Section 2.19(a).
“Revolving Extension Series” has the meaning specified in Section 2.19(f).
“Revolving Facility” means, as applicable and as the context may require, at any
time, (a) the aggregate amount of the Revolving Lenders’ Revolving Commitments
at such time or (b) the aggregate amount of the Revolving Lenders’ Revolving
Commitments under any specific Class at such time.
“Revolving Facility Increase Effective Date” has the meaning specified in
Section 2.18(a)(iv).


44



--------------------------------------------------------------------------------





“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time (including
any Class of Extended Revolving Commitments) or (b) if the Revolving Commitments
have terminated or expired, any Lender that has a Revolving Loan or a
participation in L/C Obligations or Swingline Loans at such time.
“Revolving Loan” has the meaning specified in Section 2.01.
“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit F.
“S&P” means Standard & Poor’s Financial Services LLC, a Subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Sanctioned Persons” has the meaning specified in Section 5.17(a).
“Sanction(s)” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom (“HMT”).
“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
“Social Security Act” means the Social Security Act of 1965.
“Solvent” and “Solvency” mean, with respect to the Company and its Restricted
Subsidiaries on any date of determination, that on such date (a) the fair value
of the assets of the Company and


45



--------------------------------------------------------------------------------





its Restricted Subsidiaries, on a Consolidated basis, is greater than the total
amount of liabilities, including contingent liabilities, of the Company and its
Restricted Subsidiaries, on a Consolidated basis, (b) the present fair saleable
value of the assets of the Company and its Restricted Subsidiaries, on a
Consolidated basis, is not less than the amount that will be required to pay the
probable liability of the Company and its Restricted Subsidiaries, on a
Consolidated basis, on their existing debts as they become absolute and matured,
(c) the Company and its Restricted Subsidiaries, on a Consolidated basis, do not
intend to, and do not believe that they will, incur debts or liabilities beyond
their ability to pay such debts and liabilities as they mature, (d) the Company
and its Restricted Subsidiaries, on a Consolidated basis, are not engaged in
business or a transaction, and are not about to engage in business or a
transaction, for which their property would constitute an unreasonably small
capital, (e) the Company and its Restricted Subsidiaries, on a Consolidated
basis, will be able to pay their debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business and (f)
without prejudice to paragraphs (a) to (e) above and in relation to a Restricted
Subsidiary incorporated in England and Wales or Ireland only, such Restricted
Subsidiary is not unable to or has not admitted inability to pay its debts as
they fall due. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified CFF Payments” means the following amounts paid or payable by CFF to
the Company pursuant to the CFF Amendment: (i) the $75 million non-refundable
upfront payment and (ii) the non-refundable Quarterly Reimbursement Payments, in
each case, net of any amortization required under GAAP.
“Specified Leased Location” has the meaning set forth in the definition of
Specified Leased Properties.
“Specified Leased Properties” means, collectively, (a) as of the Closing Date,
the leased Real Property located at (i) 50 Northern Avenue, Boston,
Massachusetts, (ii) 11 Fan Pier Boulevard, Boston, Massachusetts (the leased
locations set forth in clauses (i) and (ii), collectively, the “Specified Leased
Locations”) and (iii) 3215 Merryfield Row, San Diego, California, (b) that
certain continuous manufacturing rig located at 40 Lake Drive, East Windsor, NJ
08520 and (c) other locations where leased real property arrangements similar to
the Specified Leased Locations (and not otherwise reflecting debt arrangements)
are entered into by the Company or any of its Restricted Subsidiaries from time
to time following the Closing Date. For the avoidance of any doubt, all such
leases of Specified Leased Properties shall be treated as operating leases for
all purposes of this Agreement.
“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).


46



--------------------------------------------------------------------------------





“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent or such L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or such L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
“Stated Ratio” has the meaning specified in Section 7.11(a).
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Loan Parties. For the avoidance of any doubt,
no variable interest entities that the Company is required to consolidate solely
pursuant to FASB ASC 810 shall be deemed to be “Subsidiaries” for purposes of
the Loan Documents.
“Subsidiary Guarantors” means, collectively, the Subsidiaries of the Company set
forth on Schedule 5.18(b) and each other Subsidiary of the Company that shall
execute and delivery a Joinder Agreement or otherwise become party to this
Agreement from time to time pursuant to the requirements of Section 6.12.
Notwithstanding anything to the contrary contained herein, no Excluded
Subsidiary shall be required to become a “Subsidiary Guarantor” hereunder. As of
the Closing Date, the Subsidiary Guarantors are: (i) Vertex Pharmaceuticals (San
Diego) LLC, a Delaware limited liability company, (ii) Vertex Holdings, Inc., a
Delaware corporation, (iii) Vertex Pharmaceuticals (Distribution) Incorporated,
a Delaware corporation, (iv) Vertex Pharmaceuticals (Puerto Rico) LLC, a
Delaware limited liability company, and (v) Exonics Therapeutics, Inc., a
Delaware corporation.
“Subsidiary Redesignation” has the meaning set forth in the definition of
“Unrestricted Subsidiary”.
“Successor Borrower” has the meaning specified in Section 7.04(a)(v).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar


47



--------------------------------------------------------------------------------





transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. Notwithstanding the
foregoing, Capped Call Transactions, Convertible Bond Hedge Transactions and
Warrant Transactions shall not constitute Swap Contracts.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.
“Swingline Lender” means Bank of America, through itself or through one of its
designated Affiliate or branch offices, in its capacity as provider of Swingline
Loans, or any successor swingline lender hereunder.
“Swingline Loan” has the meaning specified in Section 2.04(a).
“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit H or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.
“Swingline Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.
“Swiss Francs” and “CHF” mean the lawful currency of Switzerland.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do


48



--------------------------------------------------------------------------------





not appear on the balance sheet of such Person but which, upon the application
of any Debtor Relief Laws to such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Taxes Act” means the Taxes Consolidation Act 1997 of Ireland, as amended.
“Threshold Amount” means $100,000,000.
“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the unused Revolving Commitments and Revolving Exposure of such Revolving Lender
at such time.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.
“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant to any Person of any rights (including, without
limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) in a Trademark.
“Trademarks” means, collectively, all of the following of any Person: (a) all
trademarks, trade names, internet domain names, trade styles, service marks,
logos and other identifiers of source or origin, whether registered or
unregistered, all registrations and recordings thereof, and all applications in
connection therewith anywhere in the world, (b) all counterparts, extensions and
renewals of any of the foregoing, (c) all income, royalties, damages and
payments now or hereafter due and/or payable under any of the foregoing or with
respect to any of the foregoing, including, without limitation, damages or
payments for past, present or future infringements, violations, dilutions or
misappropriations of any of the foregoing, (d) the right to sue for past,
present or future infringements, violations, dilutions or misappropriations of
any of the foregoing and (e) all rights corresponding to any of the foregoing
(including the goodwill associated with any of the foregoing) throughout the
world.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.


49



--------------------------------------------------------------------------------





“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).
“UK Corporation Tax Act” means the Corporation Tax Act 2009 of the United
Kingdom.
“UK Direction” has the meaning assigned to that term in paragraph (f)(iii) of
the definition of Excluded Taxes in Section 1.1.
“UK DTTP Filing” means an HMRC Form DTTP2 duly completed and filed by the
relevant Loan Party, which: (a) where it relates to a UK Treaty Lender that is a
Lender on the date of this Agreement, contains the scheme reference number and
jurisdiction of tax residence opposite that Lender’s name in Schedule 1.01(d),
and (i) where the Loan Party is a Loan Party on the date of this Agreement, is
filed with HMRC within 30 Business Days after the date of this Agreement; or
(ii) where the Loan Party becomes a Loan Party after the date of this Agreement,
is filed with HMRC within 30 Business Days after the date on which that Loan
Party becomes an additional Borrower under this Agreement; or (b) where it
relates to a UK Treaty Lender that becomes a Lender after the Closing Date,
contains the scheme reference number and jurisdiction of tax residence in the
relevant Assignment and Assumption, and (i) where the Loan Party is a Loan Party
on the date such UK Treaty Lender becomes a Lender under this Agreement (“New
Lender Date”), is filed with HMRC within 30 Business Days after the New Lender
Date; or (ii) where the Loan Party becomes a Loan Party under this Agreement
after the New Lender Date, is filed with HMRC within 30 Business Days after the
date on which that Loan Party becomes a Loan Party under this Agreement.
“UK DTTP Scheme” has the meaning assigned to that term in Section 3.01(g)(ii).
“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document and is:
(a)    a Lender: (i) which is a bank (as defined for the purpose of section 879
of the UK Taxes Act) making an advance under a Loan Document and is within the
charge to United Kingdom corporation tax as respects any payments of interest
made in respect of that advance or would be within such charge as respects such
payment apart from section 18A of the UK Corporation Tax Act; or (ii) in respect
of an advance


50



--------------------------------------------------------------------------------





made under a Loan Document by a person that was a bank (as defined for the
purpose of section 879 of the UK Taxes Act) at the time that that advance was
made and is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or (b) a Lender which is:
(i) a company resident in the United Kingdom for United Kingdom tax purposes;
(ii) a partnership each member of which is (A) a company resident in the United
Kingdom or (B) a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the UK Corporation Tax Act) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the UK
Corporation Tax Act; (iii)     a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account interest payable in respect of that advance in
computing the chargeable profits (within the meaning of section 19 of the UK
Corporation Tax Act) of that company; or (c) a UK Treaty Lender.
“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either: (a) a company resident in the United
Kingdom for United Kingdom tax purposes; (b) a partnership each member of which
is (A) a company resident in the United Kingdom or (B) a company not so resident
in the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK Corporation Tax
Act) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the UK Corporation Tax Act; or (c) a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account interest
payable in respect of that advance in computing the chargeable profits (for the
purposes of section 19 of the UK Corporation Tax Act) of that company.
“UK Tax Deduction” has the meaning assigned to that term in paragraph (f) of the
definition of Excluded Taxes in Section 1.1.
“UK Taxes Act” means the Income Tax Act 2007 of the United Kingdom.
“UK Treaty Lender” means a Lender which (a) is treated as a resident of a UK
Treaty State for the purposes of the Treaty, (b) does not carry on a business in
the United Kingdom through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected and (c) meets all other
conditions in the Treaty for full exemption from tax imposed by the United
Kingdom on interest, except that for this purpose it shall be assumed that any
necessary procedural formalities are satisfied.
“UK Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom, which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


51



--------------------------------------------------------------------------------





“Unrestricted Subsidiary” means any non-Wholly Owned Subsidiary of the Company,
whether now owned or acquired or created after the Closing Date, that is
designated on or after the Closing Date by the Company as an Unrestricted
Subsidiary hereunder by written notice to the Administrative Agent; provided,
that the Company shall only be permitted to so designate a new Unrestricted
Subsidiary on or after the Closing Date so long as (a) no Default or Event of
Default has occurred and is continuing or would result therefrom,
(b) immediately after giving effect to such designation, the Company shall be in
Pro Forma Compliance, (c) the aggregate amount of all Investments (including
Guarantees of Indebtedness of any such Unrestricted Subsidiary) in Unrestricted
Subsidiaries (with each such Unrestricted Subsidiary being valued at its Fair
Market Value at the time such Unrestricted Subsidiary was so designated) shall
not exceed in the aggregate $250,000,000 during the term of this Agreement (it
being understood and agreed that such aggregate limitation for purposes of
determining compliance with this clause (c) shall be calculated without giving
effect to any return representing a return of capital with respect to such
Unrestricted Subsidiary, whether or not repaid in cash prior to such time of
determination (including as a result of Subsidiary Redesignation)), (d) such
Subsidiary being designated as an “Unrestricted Subsidiary” shall also,
concurrently with such designation and thereafter, constitute an “unrestricted
Subsidiary” under any Material Indebtedness, (e) such Subsidiary was not
previously designated as an Unrestricted Subsidiary and thereafter re-designated
as a Restricted Subsidiary, (f) such Subsidiary shall not (i) own, or possess
the right to use, any Intellectual Property, or (ii) own any of the material
economic rights derived from any Intellectual Property, in each case with
respect to clause (i) or (ii), covering the Cystic Fibrosis Drug Franchise
Assets and (g) if such designation is on the Closing Date, the designation shall
not occur until the conditions set forth in Section 4.02 are satisfied (or
waived in accordance with Section 11.01) and the funding of the initial Loans
has occurred. The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Company (or its Restricted
Subsidiaries) therein at the date of designation in an amount equal to the Fair
Market Value of the Company’s (or its Restricted Subsidiaries’) Investments
therein. The Company may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary for purposes of this Agreement (each, a “Subsidiary
Redesignation”); provided, that (i) no Default or Event of Default has occurred
and is continuing or would result therefrom (after giving effect to the
provisions of the immediately succeeding sentence), (ii) immediately after
giving effect to such redesignation, the Company shall be in Pro Forma
Compliance, (iii) the Company shall have delivered to the Administrative Agent
an officer’s certificate executed by a Responsible Officer of the Company,
certifying to such officer’s knowledge, compliance with the foregoing
requirements and (iv) the Company shall cause any such Restricted Subsidiary to
comply with the provisions of Section 6.12, to the extent applicable. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary on or
after the Closing Date shall constitute the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time. No Borrower may be designated as an Unrestricted Subsidiary.
“U.S. Loan Party” means any Loan Party that is not a Designated Foreign
Borrower.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).


52



--------------------------------------------------------------------------------





“Vertex Europe” has the meaning specified in the introductory paragraph hereto.
“Vertex Ireland” has the meaning specified in the introductory paragraph hereto.
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.
“Warrant Transactions” means one or more call options referencing the Company’s
common stock written by Company substantially contemporaneously with the
purchase by the Company of Convertible Bond Hedge Transactions and having an
initial strike or exercise price (howsoever defined) greater than the strike or
exercise price (howsoever defined) of such Convertible Bond Hedge Transactions.
“Wholly Owned Subsidiary” of any Person means a Subsidiary of such person, all
of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable Law) are owned
by such Person or another Wholly Owned Subsidiary of such Person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” means a Subsidiary of the
Company that is a Wholly Owned Subsidiary of the Company.
“Write-Down and Conversion Powers” means (a) in relation to any Bail-In
Legislation described in the EU Bail-In Legislation Schedule from time to time,
the powers described as such in relation to that Bail-In Legislation in the EU
Bail-In Legislation Schedule; (b) in relation to any other applicable Bail-In
Legislation: (i) any powers under that Bail-In Legislation to cancel, transfer
or dilute shares issued by a person that is a bank or investment firm or other
financial institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and (ii)
any similar or analogous powers under that Bail-In Legislation; and (c) in
relation to any UK Bail-In Legislation: (i) any powers under that UK Bail-In
Legislation to cancel, transfer or dilute shares issued by a person that is a
bank or investment firm or other financial institution or affiliate of a bank,
investment firm or other financial institution, to cancel, reduce, modify or
change the form of a liability of such a person or any contract or instrument
under which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that UK Bail-In Legislation that are related to or
ancillary to any of those powers; and (ii) any similar or analogous powers under
that UK Bail-In Legislation.
1.02
Other Interpretive Provisions.



53



--------------------------------------------------------------------------------





With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law, rule or regulation shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified, extended, restated, replaced or supplemented from time to time, and
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. Any
and all references to “Borrower” regardless of whether preceded by the term “a”,
“any”, “each of”, “all”, “and/or”, or any other similar term shall be deemed to
refer, as the context requires, to each and every (and/or any, one or all)
parties constituting a Borrower, individually and/or in the aggregate.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar


54



--------------------------------------------------------------------------------





term, as applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).
1.03
Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Restricted Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP or application thereof
(including the adoption of IFRS) would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Company or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Company shall negotiate in good faith, each acting reasonably (and without
requirement of any fee), to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or application thereof
(subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein or the application thereof
(without regard to such change or adoption of IFRS) and (ii) the Company shall
provide to the Administrative Agent and the Lenders the financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
(c)    Lease Accounting. Notwithstanding any other provision contained herein,
each financial covenant, ratio, accounting definition or requirement used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to the adoption of Accounting
Standards Updated No. 2016-02 (“ASU 2016-02”) by the Financial Accounting
Standards Board such that “Capitalized Leases” shall specifically exclude
liabilities that were considered operating lease liabilities under GAAP prior to
the adoption of ASU 2016-02; provided that all financial statements delivered
pursuant to this Agreement shall, if applicable and solely to the extent
reasonably requested by the Administrative Agent, be accompanied by a schedule
showing any adjustments necessary to reconcile such financial statements with
GAAP prior to the adoption of ASU 2016-02, with respect to such lease
liabilities.


55



--------------------------------------------------------------------------------





(d)    Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
exclude each variable interest entity that the Company is required to otherwise
consolidate pursuant to FASB ASC 810.
(e)    Pro Forma Treatment. Each Disposition of all or substantially all of a
line of business, and each Acquisition, by the Company and its Subsidiaries that
is consummated during any Measurement Period shall, for purposes of determining
compliance with the financial covenants set forth in Section 7.11 and for
purposes of determining the Applicable Rate, be given Pro Forma Effect as of the
first day of such Measurement Period.
1.04
Rounding.

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05
Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
1.06
Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
1.07
UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.
1.08
Exchange Rates; Currency Equivalents.

(a)    The Administrative Agent or the applicable L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in


56



--------------------------------------------------------------------------------





Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the applicable L/C Issuer, as applicable.
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable L/C Issuer, as the case may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.
(d)    Any amount specified in this Agreement (other than in Articles II, IX and
X) or any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount thereof in the applicable currency to be determined by the Administrative
Agent at such time on the basis of the Spot Rate (as defined below) for the
purchase of such currency with Dollars. For purposes of this Section 1.08, the
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date of such determination; provided
that the Administrative Agent may obtain such Spot Rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.
1.09
Additional Alternative Currencies.

(a)    The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
(i) such requested currency is an Eligible Currency and (ii) such requested
currency shall only be treated as a “LIBOR Quoted Currency” to the extent that
there is published LIBOR rate for such currency. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request


57



--------------------------------------------------------------------------------





shall be subject to the approval of the Administrative Agent and each Lender
with a Revolving Commitment under which such currency is requested to be made
available; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the applicable L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuers, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Appropriate Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuers thereof. Each Appropriate Lender (in the case of any such
request pertaining to Eurocurrency Rate Loans) or the L/C Issuers (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten (10) Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.
(c)    Any failure by a Lender or any L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or such L/C Issuer, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Appropriate
Lenders consent to making Eurocurrency Rate Loans in such requested currency and
the Administrative Agent and such Lenders reasonably determine that an
appropriate interest rate is available to be used for such requested currency,
the Administrative Agent shall so notify the Company and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency for purposes of any Borrowings of Eurocurrency Rate Loans. If the
Administrative Agent and the L/C Issuers consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and (iii) the Administrative Agent and the L/C Issuers may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency and (iv) to
the extent the definition of Eurocurrency Rate reflects the appropriate interest
rate for such currency or has been amended to reflect the appropriate rate for
such currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency, for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.09, the Administrative Agent shall
promptly so notify the Company. Any specified currency of an Existing Letter of
Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in


58



--------------------------------------------------------------------------------





the definition of “Alternative Currency” shall be deemed an Alternative Currency
with respect to such Existing Letter of Credit only.
1.10
Change of Currency.

(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that, if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
ARTICLE II    
COMMITMENTS AND CREDIT EXTENSIONS
2.01
Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrowers, in Dollars or in one or more Alternative Currencies,
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Revolving Borrowing, (a) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, (b) the Revolving Exposure of any Lender
shall not exceed such Revolving Lender’s Revolving Commitment, (c) the Revolving
Exposure of any Lender under any Class of Revolving Commitments shall not exceed
such Lender’s Revolving Commitment of such Class, and (d) the aggregate
Outstanding Amount of all Loans denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit. Within the limits of each Revolving
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow Revolving Loans, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein; provided, however, any
Revolving Borrowings made on the Closing Date or any of



59



--------------------------------------------------------------------------------





the three (3) Business Days (or such longer applicable period, in accordance
with Section 2.02(a), for Revolving Borrowings denominated in Alternative
Currencies other than Euro or Sterling) following the Closing Date shall be made
as Base Rate Loans unless the Company delivers a Funding Indemnity Letter not
less than three (3) Business Days (or such longer applicable period, in
accordance with Section 2.02(a), for Revolving Borrowings denominated in
Alternative Currencies other than Euro or Sterling) prior to the date of such
Revolving Borrowing.
2.02
Borrowings, Conversions and Continuations of Loans.

(a)    Notice of Borrowing. Each Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the applicable Borrower’s irrevocable notice to the Administrative
Agent, which may be given by: (i) telephone or (ii) a Loan Notice; provided that
any telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice. Each such Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans denominated in Dollars, Euro or Sterling, or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(B) four (4) Business Days (or five (5) Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in other Alternative Currencies, and (C) on
the requested date of any Borrowing of Base Rate Loans; provided, however, that
if the applicable Borrower wishes to request Eurocurrency Rate Loans having an
Interest Period other than one (1), two (2), three (3) or six (6) months in
duration as provided in the definition of “Interest Period”, the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
(x) four (4) Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars,
Euro or Sterling, or (y) five (5) Business Days (or six (6) Business Days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
other Alternative Currencies, whereupon the Administrative Agent shall give
prompt notice to the Appropriate Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them. Not later than
11:00 a.m., (1) three (3) Business Days before the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars, Euro or Sterling, or (2) four (4) Business Days (or five (5) Business
Days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in other Alternative Currencies, the Administrative Agent shall
notify the applicable Borrower (which notice may be by telephone) whether or not
the requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Loan Notice and each
telephonic notice shall specify


60



--------------------------------------------------------------------------------





(I) whether the applicable Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Loans, as the case may
be, (II) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (III) the principal amount of Loans
to be borrowed, converted or continued, (IV) the Type of Loans to be borrowed or
to which existing Loans are to be converted, (V) if applicable, the duration of
the Interest Period with respect thereto, (VI) the currency of the Loans to be
borrowed and (VII) the relevant Borrower requesting such Borrowing. If the
applicable Borrower fails to specify a currency in a Loan Notice requesting a
Borrowing, then the Loans so requested shall be made in Dollars. If the
applicable Borrower fails to specify a Type of Loan in a Loan Notice or if the
applicable Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one (1) month. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the applicable
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one (1) month.
Notwithstanding anything to the contrary herein, each Swingline Loan shall be
made as a Base Rate Loan and may not be converted to a Eurocurrency Rate Loan.
Except as provided pursuant to Section 2.12(a), no Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
repaid in the original currency of such Loan and reborrowed in the other
currency.
(b)    Advances. Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount (and currency) of
its Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than Dollars, in each case as described in Section 2.02(a). In
the case of a Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01, or, if applicable, Section 2.19), the Administrative Agent shall
make all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the applicable Borrower; provided, however, that if, on the date a Loan
Notice with respect to a Revolving Borrowing is given by the applicable
Borrower,


61



--------------------------------------------------------------------------------





there are L/C Borrowings outstanding, then the proceeds of such Revolving
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the applicable Borrower as
provided above; provided further, however, that no Revolving Borrowing by a
Designated Foreign Borrower shall be used to pay any L/C Borrowings of or
attributable to any U.S. Loan Party (or any other Domestic Subsidiary).
(c)    Eurocurrency Rate Loans. Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of an
Event of Default, no Loans may be requested as, converted to or continued as
Eurocurrency Rate Loans without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the outstanding Eurocurrency Rate
Loans denominated in Dollars be converted immediately to Base Rate Loans and any
or all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.
(d)    Interest Rates. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrowers and the Lenders in the absence of
manifest error.
(e)    Interest Periods. After giving effect to all Revolving Borrowings, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than ten (10)
Interest Periods in effect in respect of the Revolving Facility.
(f)    Cashless Settlement Mechanism. Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all or a
portion of its Loans in connection with any refinancing, extension, incremental
increase, loan modification or similar transaction permitted by the terms of
this Agreement, pursuant to a cashless settlement mechanism approved by the
Company, the Administrative Agent and such Lender.
2.03
Letters of Credit.

(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the applicable Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of any Borrower or any of its Restricted
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b) and (2) to honor drawings under the Letters
of Credit; and (B) the Revolving Lenders severally agree to participate in
Letters of Credit issued for the account of any


62



--------------------------------------------------------------------------------





Borrower or its Restricted Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (y) the Revolving Exposure of any Revolving Lender shall
not exceed such Lender’s Revolving Commitment and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit; and provided
further that no Letter of Credit denominated in any Alternative Currency may be
issued by any L/C Issuer other than Bank of America, through itself or through
one of its designated Affiliates or branch offices, in its capacity as such.
Each request by a Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by such Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed in accordance with the terms hereof.
All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto and deemed L/C Obligations, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.
(ii)    No L/C Issuer shall issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iv), the expiry date of the requested Letter
of Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Administrative Agent and such L/C Issuer have
approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Administrative Agent and such L/C
Issuer have approved such expiry date (it being understood that in the event the
expiry date of any requested Letter of Credit would occur after the Letter of
Credit Expiration Date, from and after the Letter of Credit Expiration Date, the
Borrowers shall immediately Cash Collateralize the then Outstanding Amount of
all L/C Obligations in respect of such Letters of Credit in accordance with
Section 2.14);
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon


63



--------------------------------------------------------------------------------





such L/C Issuer with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $50,000;
(D)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    any Revolving Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the applicable
Borrowers or such Revolving Lender to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion;
(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder;
(G)    such L/C Issuer does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency; or
(H)    the requested Letter of Credit is to be issued for the benefit of an
Irish beneficiary.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary


64



--------------------------------------------------------------------------------





of such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    Each L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of a Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower
and/or its Restricted Subsidiary, as required by such L/C Issuer. Such Letter of
Credit Application may be sent by facsimile, by mail, by overnight courier, by
electronic transmission using the system provided by the applicable L/C Issuer,
by personal delivery or by any other means reasonably acceptable to such L/C
Issuer. Such Letter of Credit Application must be received by the applicable L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least five (5)
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof and
in the absence of specification of currency shall be deemed a request for a
Letter of Credit denominated in Dollars; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer: (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as such L/C Issuer
may require. Additionally, the Borrowers shall furnish to the applicable L/C
Issuer and the Administrative Agent such other


65



--------------------------------------------------------------------------------





documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the applicable Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the applicable
L/C Issuer has received written notice from any Revolving Lender, the
Administrative Agent or any Loan Party, at least one (1) Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Borrower (or its applicable Restricted Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
L/C Issuer a risk participation in such Letter of Credit in an amount equal to
the product of such Revolving Lender’s Applicable Revolving Percentage
(determined without regard to any Class or Classes of Revolving Commitments of
such Lender) times the amount of such Letter of Credit.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Company
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(iv)    If the applicable Borrower so requests in any applicable Letter of
Credit Application (or the amendment of an outstanding Letter of Credit), the
applicable L/C Issuer may, in its sole discretion, agree to issue a standby
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve (12) month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve (12)
month period to be agreed upon at the time such Letter of Credit is issued.
Unless otherwise directed by the applicable L/C Issuer, the applicable Borrower
shall not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided


66



--------------------------------------------------------------------------------





that, a Letter of Credit may, upon the request of the applicable Borrower, be
renewed for a period beyond the Letter of Credit Expiration Date subject to the
provisions of Section 2.03(a)(ii)(B); provided, however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Lender or any Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the applicable Borrower and the Administrative Agent thereof; provided that any
failure to give or delay in giving such notice shall not relieve the applicable
Borrower of its obligation to reimburse such L/C Issuer and the Lenders with
respect to any drawing under any Letter of Credit. The applicable Borrower shall
reimburse the applicable L/C Issuer for all drawings under any Letter of Credit
in Dollars, unless, in the case of a Letter of Credit denominated in an
Alternative Currency, (A) such L/C Issuer (at its option) shall have specified
in such notice that it will require reimbursement in such Alternative Currency,
or (B) in the absence of any such requirement for reimbursement in such
Alternative Currency, the applicable Borrower shall have notified such L/C
Issuer promptly following receipt of the notice of drawing that such Borrower
will reimburse such L/C Issuer in such Alternative Currency. In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit denominated
in an Alternative Currency, the applicable L/C Issuer shall notify the
applicable Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. If such Borrower shall have
received such notice from the applicable L/C Issuer on or prior to 11:00 a.m. on
the date of payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, not later than 4:00 p.m. on such date of payment by the
applicable L/C Issuer, or, if such Borrower shall have received such notice
later than 11:00 a.m. on the date of payment by the applicable L/C Issuer under
a Letter of Credit to be reimbursed in Dollars, not later than 11:00 a.m. on the
immediately following Business Day, or the Applicable Time on the date of any
payment by such L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the applicable Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency. In the event
that (A) a drawing denominated in an Alternative Currency is to be reimbursed in
Dollars and (B) the Dollar amount paid


67



--------------------------------------------------------------------------------





by the applicable Borrower, whether on or after the Honor Date, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, such Borrower agrees, as a separate and independent obligation, to
indemnify the applicable L/C Issuer for the loss resulting from its inability on
that date to purchase the Alternative Currency in the full amount of the
drawing. If such Borrower fails to so reimburse such L/C Issuer by such time,
the Administrative Agent shall promptly notify each Revolving Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in an
amount equal to the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Revolving Lender’s Applicable Revolving Percentage thereof. In
such event, the Borrowers shall be deemed to have requested a Revolving
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice). Any notice given by any L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office in an amount equal to
its Applicable Revolving Percentage (determined without regard to any separate
Class or Classes of Revolving Commitments of such Lender) of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such


68



--------------------------------------------------------------------------------





L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the applicable L/C Issuer.
(v)    Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse each L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, any Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; (C) any
existing Class of Revolving Commitments or (D) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Company of a Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the applicable Borrower to
reimburse the applicable L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by such L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of any L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.


69



--------------------------------------------------------------------------------





(d)    Repayment of Participations.
(i)    At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the applicable Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Revolving Percentage thereof in Dollars
and in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the applicable L/C Issuer its Applicable Revolving Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of each applicable Borrower to
reimburse each L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;


70



--------------------------------------------------------------------------------





(iv)    waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of any Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrowers;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by any L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any of its
Subsidiaries; or
(ix)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any Borrower or any Subsidiary or in the
relevant currency markets generally;
provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrowers to the extent provided in the second proviso to Section 2.03(f).
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with any of such Borrower’s instructions or other
irregularity, such Borrower will immediately notify the applicable L/C Issuer.
The Borrowers shall be conclusively deemed to have waived any such claim against
the applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.
(f)    Role of L/C Issuers. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith


71



--------------------------------------------------------------------------------





at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence,
willful misconduct or bad faith; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against any L/C Issuer,
and such L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential, special, indirect,
punitive or exemplary, damages suffered by the Borrowers which the Borrowers
prove, as determined by a final nonappealable judgment of a court of competent
jurisdiction, were caused by such L/C Issuer’s gross negligence, willful
misconduct or bad faith or such L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight or
time draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
any L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. Any L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the applicable Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the Borrowers for, and no L/C Issuer’s rights and remedies
against the Borrowers shall be impaired by, any action or inaction of such L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where such L/C Issuer or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.


72



--------------------------------------------------------------------------------





(h)    Letter of Credit Fees. The applicable Borrowers shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance,
subject to Section 2.15, with its Applicable Revolving Percentage a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit. Letter of Credit Fees shall be (1) due and
payable on the first Business Day following each fiscal quarter end, commencing
with the first such date to occur after the issuance of such Letter of Credit on
the Letter of Credit Expiration Date and thereafter on demand and (2) computed
on a quarterly basis in arrears.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The applicable Borrowers shall pay directly to the applicable L/C
Issuer for its own account a fronting fee (i) with respect to each commercial
Letter of Credit, at a rate per annum equal to 0.125% (or such other rate
separately agreed between the applicable Borrowers and the L/C Issuers),
computed on the Dollar Equivalent of the amount of such Letter of Credit, and
payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the applicable Borrowers and such L/C Issuer,
computed on the Dollar Equivalent of the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, at a rate per annum equal to 0.125% (or such other rate
separately agreed between the applicable Borrowers and the L/C Issuers),
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on or prior to the date that is ten (10) Business Days
following each fiscal quarter end, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
applicable Borrowers shall pay directly to the applicable L/C Issuer for its own
account, in Dollars, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the
Administrative Agent a Letter of Credit Report, as set forth below:
(i)    reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of


73



--------------------------------------------------------------------------------





Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);
(ii)    on each Business Day on which such L/C Issuer makes a payment pursuant
to a Letter of Credit, the date and amount of such payment;
(iii)    on any Business Day on which any applicable Borrower fails to reimburse
a payment made pursuant to a Letter of Credit required to be reimbursed to such
L/C Issuer on such day, the date of such failure and the amount of such payment;
(iv)    on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and
(v)    for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.
(l)    Additional L/C Issuers. Any Lender hereunder (that is reasonably
acceptable to the Administrative Agent) may become an L/C Issuer upon receipt by
the Administrative Agent of a fully executed Notice of Additional L/C Issuer
which shall be signed by the Company, the Administrative Agent and each L/C
Issuer.
(m)    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary of any
Borrower, such Borrower shall be obligated to reimburse each L/C Issuer
hereunder for any and all drawings under each Letter of Credit issued by such
L/C Issuer. Each Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of its Restricted Subsidiaries inures to the benefit of
such Borrower, and that such Borrower’s business derives substantial benefits
from the businesses of such Restricted Subsidiaries.
2.04
Swingline Loans.

(a)    The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion make loans to the Company (each such
loan, a “Swingline Loan”). Each such Swingline Loan may be made, subject to the
terms and conditions set forth herein, to the Company, in Dollars, from time to
time on any Business Day during the Availability Period for any Class of
Revolving Commitments in which the Swingline Lender


74



--------------------------------------------------------------------------------





holds a Revolving Commitment, in an aggregate amount not to exceed at any time
outstanding the amount of the Swingline Sublimit, notwithstanding the fact that
such Swingline Loans, when aggregated with the Applicable Revolving Percentage
of the Outstanding Amount of Revolving Loans and L/C Obligations of the Lender
acting as Swingline Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that (i) after giving effect to any Swingline
Loan, (A) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments at such time, (B) the Revolving Exposure of any Revolving
Lender at such time shall not exceed such Lender’s Revolving Commitment, and (C)
the Revolving Exposure of any Lender under any Class of Revolving Commitments
shall not exceed such Lender’s Revolving Commitment of such Class, (ii) the
Company shall not use the proceeds of any Swingline Loan to refinance any
outstanding Swingline Loan, and (iii) the Swingline Lender shall not be under
any obligation to make any Swingline Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section, prepay under Section 2.05, and reborrow
under this Section. Each Swingline Loan shall bear interest only at a rate based
on the Base Rate plus the Applicable Rate. Immediately upon the making of a
Swingline Loan, each Revolving Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Revolving Lender’s Applicable Revolving Percentage (determined without regard to
any separate Class or Classes of Revolving Commitments of such Lender) times the
amount of such Swingline Loan.
(b)    Borrowing Procedures.
Subject to the terms and conditions hereof, each Swingline Borrowing shall be
made upon the Company’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by: (i) telephone or (ii) a Swingline
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Swingline Lender and the Administrative Agent of a Swingline
Loan Notice. Each such Swingline Loan Notice must be received by the Swingline
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (A) the amount to be borrowed, which shall be
a minimum of $100,000 and (B) the requested date of the Borrowing (which shall
be a Business Day). Promptly after receipt by the Swingline Lender of any
Swingline Loan Notice, the Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 2:00 p.m. on the date of the proposed Swingline
Borrowing (1) directing the Swingline Lender not to make such Swingline Loan as
a result of the limitations set forth in the first proviso to the third sentence
of Section 2.04(a), or (2) that one or more of the applicable conditions
specified in


75



--------------------------------------------------------------------------------





Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender may, make the amount of its Swingline Loan
available to the Company at its office by crediting the account of the Company
on the books of the Swingline Lender in Same Day Funds.
(c)    Refinancing of Swingline Loans.
(i)    The Swingline Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving Percentage (determined
without regard to any Class or Classes of Revolving Commitments of such Lender)
of the amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facility and
the conditions set forth in Section 4.02. The Swingline Lender shall furnish the
Company with a copy of the applicable Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Lender shall make an amount
equal to its Applicable Revolving Percentage (determined without regard to any
Class or Classes of Revolving Commitments of such Lender) of the amount
specified in such Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swingline Loan) for the account of the Swingline
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Company in such
amount. The Administrative Agent shall remit the funds so received to the
Swingline Lender.
(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount


76



--------------------------------------------------------------------------------





with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the Swingline Lender
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swingline Lender in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or funded participation in the relevant Swingline Loan, as the case
may be. A certificate of the Swingline Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, (C) any Class of any such Loans or (D) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Loan Notice). No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swingline Loans, together with interest as provided
herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage (determined without regard
to any separate Class or Classes of Revolving Commitments of such Lender)
thereof in the same funds as those received by the Swingline Lender.
(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage (determined without regard to any separate Class
or Classes of Revolving Commitments of such Lender) thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swingline Lender. The


77



--------------------------------------------------------------------------------





obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Company for interest on the Swingline Loans. Until
each Revolving Lender funds its Base Rate Loan or risk participation pursuant to
this Section to refinance such Revolving Lender’s Applicable Revolving
Percentage of any Swingline Loan, interest in respect of such Applicable
Revolving Percentage shall be solely for the account of the Swingline Lender.
(f)    Payments Directly to Swingline Lender. The Company shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.
2.05
Prepayments.

(a)    Optional.
(i)    The Borrowers may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Revolving Loans in whole or in part
without premium or penalty subject to Section 3.05; provided that, unless
otherwise agreed by the Administrative Agent, (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) three (3) Business
Days prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, Euro or Sterling, (2) four (4) Business Days (or five (5), in the case
of prepayment of Loans denominated in Special Notice Currencies) prior to any
date of prepayment of Eurocurrency Rate Loans denominated in other Alternative
Currencies, and (3) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date, the currency and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage). If such notice is given by any Borrower, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein; provided, that any notice of
prepayment may state that such notice is conditional upon the effectiveness of
any facility or instrument refinancing all or a portion of the outstanding
Revolving Commitments or upon the consummation of any other debt or equity
transaction or event that will generate financing in connection therewith, in
which case, such notice may be revoked by the applicable Borrower (by notice to
the Administrative Agent on or


78



--------------------------------------------------------------------------------





prior to the specified date) if such condition is not satisfied. Any prepayment
of principal shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.15, such prepayments shall be paid to the Lenders in accordance
with their respective Applicable Percentages.
(ii)    The Company may, upon notice to the Swingline Lender pursuant to
delivery to the Swingline Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided that,
unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
hereof (or, if less, the entire principal thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided, that any notice of prepayment may state that such notice is
conditional upon the effectiveness of any facility or instrument refinancing all
or a portion of the outstanding Revolving Commitments or upon the consummation
of any other debt or equity transaction or event that will generate financing in
connection therewith, in which case, such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified date) if
such condition is not satisfied. Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.
(b)    Mandatory.
(i)    If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitment then in effect for the Revolving Facility at such
time, the applicable Borrowers shall promptly (and in any event, within one (1)
Business Day) prepay Revolving Loans, Swingline Loans and L/C Borrowings
(together with all accrued but unpaid interest thereon) and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless,
after the prepayment of the Revolving Loans and Swingline Loans, the Total
Revolving Outstandings exceed the Aggregate Revolving Commitment then in effect
for the Revolving Facility at such time; provided further, that if any such
excess shall result solely from a change in the applicable exchange rates
relating to Alternative Currencies, then such prepayment and/or Cash
Collateralization shall only be required to be made by the applicable Borrowers
upon three (3) Business Days’ notice from the Administrative Agent to the
Company.


79



--------------------------------------------------------------------------------





(ii)    If the Administrative Agent notifies the Company at any time that, as a
result of a change in the applicable exchange rates relating to Alternative
Currencies, the Outstanding Amount of all L/C Obligations at such time exceeds
an amount equal to 105% of the Letter of Credit Sublimit then in effect, then,
within, three (3) Business Days after the Company’s receipt of such notice, the
applicable Borrowers shall Cash Collateralize Letters of Credit in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Letter of Credit Sublimit then in effect.
(iii)    If the Administrative Agent notifies the Company at any time that, as a
result of a change in the applicable exchange rates relating to Alternative
Currencies, the Total Revolving Outstandings denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within three (3) Business Days after the
Company’s receipt of such notice, the applicable Borrowers shall prepay
Revolving Loans and/or Cash Collateralize Letters of Credit, in each case
denominated in Alternative Currencies, in an aggregate amount sufficient to
reduce Total Revolving Outstandings denominated in Alternative Currencies as of
such date of payment to an amount not to exceed 100% of the Alternative Currency
Sublimit then in effect; provided, however, that the Borrowers shall not be
required to Cash Collateralize such Letters of Credit pursuant to this
Section 2.05(b)(ii) unless, after the prepayment of the Revolving Loans
denominated in Alternative Currencies, the Total Revolving Outstandings
denominated in Alternative Currencies exceed the Alternative Currency Sublimit
then in effect.
(iv)    Except as otherwise provided in Section 2.15, (A) prepayments of the
Revolving Facility made pursuant to Section 2.05(b)(i) (other than by provision
of Cash Collateral) first, shall be applied ratably to the L/C Borrowings and
the Swingline Loans, and second, shall be applied to the outstanding Revolving
Loans, ratably across each outstanding Class of Revolving Loans, and (B)
prepayments of the Revolving Facility made pursuant to Section 2.05(b)(iii)
(other than by provision of Cash Collateral) shall be applied to the outstanding
Revolving Loans denominated in Alternative Currencies, ratably across each
outstanding Class of Revolving Loans. Cash Collateral provided pursuant to this
Section 2.05(b) shall be applied in accordance with Section 2.14. Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from any Loan Party or any Defaulting Lender that has provided Cash
Collateral) to reimburse the applicable L/C Issuer or the Revolving Lenders, as
applicable.
Within the parameters of the applications set forth above in Section 2.05(b),
prepayments pursuant to Section 2.05(b) shall be applied first to Base Rate
Loans and then to Eurocurrency Rate Loans in direct order of Interest Period
maturities. All prepayments under Section 2.05(b) shall be subject to
Section 3.05, but otherwise without premium or


80



--------------------------------------------------------------------------------





penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.
Notwithstanding anything to the contrary in this Section 2.05, no prepayment by
a Designated Foreign Borrower shall be used to pay or be applied against any
Guaranteed Obligations of or attributable to any U.S. Loan Party (or any other
Domestic Subsidiary).
2.06
Termination or Reduction of Commitments.

(a)    Optional. The Company may, upon notice to the Administrative Agent,
terminate the Revolving Facility, the Letter of Credit Sublimit, the Swingline
Sublimit or the Alternative Currency Sublimit, or from time to time permanently
reduce the Revolving Facility, the Letter of Credit Sublimit, the Swingline
Sublimit or the Alternative Currency Sublimit; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. three
(3) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $500,000 in excess thereof and (iii) the Company shall not terminate
or reduce (A) the Revolving Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (C) the
Swingline Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swingline Loans would exceed
the Swingline Sublimit, or (D) the Alternative Currency Sublimit if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Outstandings denominated in Alternative Currencies would exceed the
Alternative Currency Sublimit; and provided, further, that any notice of
permanent reduction or termination may state that such notice is conditional
upon the effectiveness of any facility or instrument refinancing all or a
portion of the outstanding Revolving Commitments or upon the consummation of any
other debt or equity transaction or event that will generate financing in
connection therewith, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified date) if
such condition is not satisfied.
(b)    Mandatory.    If after giving effect to any reduction or termination of
Revolving Commitments under this Section 2.06, the Letter of Credit Sublimit,
the Alternative Currency Sublimit or the Swingline Sublimit exceeds the
Aggregate Revolving Commitments at such time, the Letter of Credit Sublimit, the
Alternative Currency Sublimit or the Swingline Sublimit, as the case may be,
shall be automatically reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Alternative Currency Sublimit, the Swingline
Sublimit or the Revolving Commitment under this Section 2.06. Upon any reduction
of the Revolving Commitments, the Revolving Commitment of each Revolving Lender
shall be reduced on


81



--------------------------------------------------------------------------------





a pro rata basis across all Classes of Revolving Commitments by such Lender’s
Applicable Revolving Percentage of such reduction amount. All fees in respect of
the Revolving Facility accrued until the effective date of any termination of
the Revolving Facility shall be paid on the effective date of such termination.
2.07
Repayment of Loans.

(a)    Revolving Loans. The applicable Borrowers shall repay to the relevant
Revolving Lenders on the applicable Maturity Date for each Class of Revolving
Loans the aggregate principal amount of all Revolving Loans of such Class
outstanding on such date made to such Borrower (it being understood and agreed
that, subject to the other terms and conditions hereof, the Borrowers may make
Borrowings of Revolving Loans under any remaining Revolving Commitments of any
other Class to effect such repayment).
(b)    Swingline Loans. The Company shall repay each Swingline Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
(it being understood that the Company may use the proceeds of a Borrowing of
Revolving Loans for such repayment, subject to the applicable conditions to such
Borrowing hereunder) and (ii) the latest Maturity Date for any Class of
Revolving Commitments maintained by the Swingline Lender (in its capacity as a
Revolving Lender).
(c)    Reallocation of Applicable Percentages after Maturity. Upon the
occurrence of a Maturity Date for any applicable Class of Revolving Loans, the
relevant Applicable Percentages with respect to each remaining Class of
Revolving Commitments shall be readjusted without any further action or consent
of any other party (calculated without regard to the Class of Revolving
Commitments as to which the Maturity Date has occurred), to reflect the
expiration of the Class of Revolving Commitments as to which the Maturity Date
has occurred.
2.08
Interest and Default Rate.

(a)    Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan under the Revolving Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period from the
applicable borrowing date at a rate per annum equal to the Eurocurrency Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan under
the Revolving Facility shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swingline Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate. To the
extent that any calculation of interest or any fee required to be paid under
this Agreement shall be based on (or result in) a calculation that is less than
zero, such calculation shall be deemed zero for purposes of this Agreement.


82



--------------------------------------------------------------------------------





(b)    Default Rate.
(i)    Upon the occurrence of any Event of Default under Section 8.01(a),
whether at stated maturity, by acceleration or otherwise, all outstanding
Obligations (including Letter of Credit Fees) shall accrue at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(ii)    Upon the occurrence of any Event of Default under Section 8.01(f) or
Section 8.01(g), all outstanding Obligations (including Letter of Credit Fees)
shall accrue at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest Payments. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
2.09
Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:
(a)    Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee in Dollars equal to the Applicable Rate times the
actual daily amount by which the Revolving Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.15. For the
avoidance of doubt, the Outstanding Amount of Swingline Loans shall not be
counted towards or considered usage of the Revolving Facility for purposes of
determining the commitment fee. The commitment fee shall be calculated quarterly
in arrears and shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the third
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Facility. For purposes of
calculating the commitment fee, if there is any change in the Applicable Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(b)    Other Fees.


83



--------------------------------------------------------------------------------





(i)    The applicable Borrowers shall pay to the Persons entitled thereto, for
their own account, in Dollars, fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(ii)    The applicable Borrowers shall pay to the Lenders and the Arrangers,
such fees as shall have been separately agreed upon in writing and disclosed to
the Administrative Agent in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

(a)    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365 day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one (1) day.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error. With respect to all Non-LIBOR Quoted Currencies, the calculation of the
applicable interest rate shall be determined in accordance with market practice.
(b)    Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Company
and its Subsidiaries or for any other reason, the Company, or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrowers shall retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the applicable
L/C Issuers, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or any L/C Issuer, as the case may be,
under any provision of this Agreement to payment of any Obligations hereunder at
the Default Rate or under Article VIII. The Borrowers’ obligations under this
paragraph shall survive the termination of the Aggregate Revolving Commitments
and the repayment of all other


84



--------------------------------------------------------------------------------





Obligations hereunder. Any additional interest or fees under this
Section 2.10(b) shall not be due and payable until a demand is made for such
payment by the Administrative Agent and accordingly, any nonpayment of such
interest or fees as a result of any such inaccuracy shall not constitute a
Default (whether retroactively or otherwise), and none of such additional
amounts shall be deemed overdue or accrue interest at the Default Rate.
2.11
Evidence of Debt.

(a)    Maintenance of Accounts. The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Revolving Note and
endorse thereon the date, Type (if applicable), amount, currency and maturity of
its Loans and payments with respect thereto.
(b)    Maintenance of Records. In addition to the accounts and records referred
to in Section 2.11(a), each Lender and the Administrative Agent shall maintain
in accordance with its usual practice accounts or records evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swingline Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
2.12
Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such


85



--------------------------------------------------------------------------------





Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Appropriate
Lender its relevant Applicable Percentage (or other applicable share (including
on account of Extended Revolving Commitments) as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars or (ii) after the Applicable Time specified
by the Administrative Agent, in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. Subject to
Section 2.07(a) and as otherwise specifically provided for in this Agreement, if
any payment to be made by a Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
(b)    (1)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing and (B) in the case of a
payment to be made by any Borrower, the interest rate applicable to Base Rate
Loans or in the case of Alternative Currencies in accordance with such market
practice, in each case as applicable. If the applicable Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
applicable Borrower the amount of such interest paid by the applicable Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the applicable Borrower shall be
without prejudice to any claim the applicable Borrower may


86



--------------------------------------------------------------------------------





have against a Lender that shall have failed to make such payment to the
Administrative Agent.
(i)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the applicable Borrower will not
make such payment, the Administrative Agent may assume that the Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or the applicable L/C
Issuers, as the case may be, the amount due. In such event, if any applicable
Borrower has not in fact made such payment, then each of the Appropriate Lenders
or the applicable L/C Issuers, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing (other than Swingline Borrowings) shall be made from the
Appropriate Lenders, each payment of fees under Sections 2.09(a) and 2.03(h) and
shall be made for account of


87



--------------------------------------------------------------------------------





the Appropriate Lenders, and each termination or reduction of the amount of the
Revolving Commitments shall be applied to the respective Revolving Commitments
of the Lenders, pro rata according to the amounts of their respective Revolving
Commitments; (ii) each Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Revolving Commitments (in the case
of the making of Revolving Loans) or their respective Loans that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrowers
shall be made for account of the Appropriate Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrowers shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders.
2.13
Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of the
Revolving Facility due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Revolving Facility due and payable to all Lenders hereunder and under the other
Loan Documents at such time) of payments on account of the Obligations in
respect of the Revolving Facility due and payable to all Lenders hereunder and
under the other Loan Documents at such time obtained by all the Lenders at such
time or (b) Obligations in respect of any of the Revolving Facility owing (but
not due and payable) to such Lender hereunder and under the other Loan Documents
at such time in excess of its ratable share (according to the proportion of
(i) the amount of such Obligations owing (but not due and payable) to such
Lender at such time to (ii) the aggregate amount of the Obligations in respect
of the Revolving Facility owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Revolving Facility owing (but not
due and payable) to all Lenders hereunder and under the other Loan Documents at
such time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swingline Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Revolving Facility then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:
(1)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


88



--------------------------------------------------------------------------------





(2)    the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender or Extended Revolving Commitments),
(y) the application of Cash Collateral provided for in Section 2.14, or (z) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swingline Loans to any assignee or participant, other than an assignment to any
Loan Party or any Affiliate thereof (as to which the provisions of this Section
shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14
Cash Collateral.

(a)    Certain Credit Support Events. If (i) any L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) any Borrower shall
be required to provide Cash Collateral pursuant to Section 2.05 or 8.02(c) or
(iv) there shall exist a Defaulting Lender, the applicable Borrowers shall,
solely with respect to their respective outstanding Letters of Credit or L/C
Borrowings, as applicable, immediately (in the case of clause (iii) above,
except to the extent a longer period is provided under Section 2.05, as
applicable) or within one (1) Business Day (in all other cases) following any
request by the Administrative Agent or any L/C Issuer, provide Cash Collateral
in an amount not less than the applicable Minimum Collateral Amount (determined
in the case of Cash Collateral provided pursuant to clause (iv) above, after
giving effect to Section 2.15(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) or the amount required pursuant to Section 2.05, as
applicable.
(b)    Grant of Security Interest. Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and in all proceeds of the foregoing, all as security for the obligations to
which such Cash Collateral may be applied pursuant to Section 2.14(c). If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent or the L/C
Issuers as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the applicable Borrower or, to the
extent provided by any Defaulting Lender, such Defaulting Lender, will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. All Cash Collateral (other than credit support not constituting
funds subject


89



--------------------------------------------------------------------------------





to deposit) shall be maintained in one or more blocked, interest bearing deposit
accounts at Bank of America (it being understood and agreed that Bank of America
and the Administrative Agent make no warranty or guarantee as to the level of,
or amount (if any) of, interest with respect to such deposit account). The
applicable Borrowers shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral. Each
Designated Foreign Borrower hereby agrees to take all such further acts and to
execute, acknowledge, deliver, record, file and register such documents and
instruments as the Administrative Agent may reasonably require to carry out the
provisions of this Section 2.14.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Revolving Lender that is a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein;
provided that no Cash Collateral provided in respect of any Obligations of a
Designated Foreign Borrower shall be applied to the satisfaction of any
Obligations of or attributable to any U.S. Loan Party; provided further,
however, that the Borrowers shall cause Cash Collateral to be provided by each
applicable Borrower in an amount sufficient to Cash Collateralize the L/C
Obligations related to such Borrower, as provided herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (A) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(B) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
(e)    Release of Lenders’ Obligations. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in the event that (i) any
applicable L/C Issuer shall have issued, in accordance with
Section 2.03(a)(ii)(B), a Letter of Credit with an expiry date occurring after
the Letter of Credit Expiration Date and (ii) the Borrowers shall have Cash
Collateralized the Outstanding Amount of all such L/C Obligations in respect of
such Letter of Credit pursuant to Section 2.14(a) above, then, upon the
provision of such Cash Collateral and without any further action, each Lender
hereunder shall be automatically released from any further obligation to such
L/C Issuer in respect of such Letter of Credit,


90



--------------------------------------------------------------------------------





including, without limitation, any obligation of any such Lender to reimburse
such L/C Issuer for amounts drawn under such Letter of Credit or to purchase any
risk participation therein; provided, however, that all such obligations of each
Lender hereunder to such L/C Issuer in respect of such Letter of Credit shall be
revived if any Cash Collateral provided by the Borrowers in respect of such
Letter of Credit is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such L/C Issuer) to be repaid to a
trustee, receiver, examiner or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such Cash
Collateral had not been provided. The obligations of the Lenders under this
paragraph shall survive the Facility Termination Date.
2.15
Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its


91



--------------------------------------------------------------------------------





obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise as may be required under the Loan Documents in connection with any
Lien conferred thereunder or directed by a court of competent jurisdiction;
provided that if (1) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis with respect to any applicable Class prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Classes of the relevant Classes of Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Revolving Commitments (including any applicable
Class of Revolving Commitments) hereunder without giving effect to Section
2.15(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees.
(A)    Fees. No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B)    Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14.
(C)    Defaulting Lender Fees. With respect to any fee payable under
Section 2.09(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall (1)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each


92



--------------------------------------------------------------------------------





L/C Issuer and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) such reallocation does not cause the aggregate
Revolving Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment or the aggregate Revolving Exposure of any
Non-Defaulting Lender under any Class of Revolving Commitments to exceed such
Non-Defaulting Lender’s Revolving Commitment of such Class and (y) no
Non-Defaulting Lender is allocated any Class of Revolving Commitments which it
does not maintain. Subject to Section 11.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the applicable Borrowers shall, without prejudice to any right or remedy
available to it hereunder or under applicable Law, (A) first, prepay Swingline
Loans in an amount equal to the Swingline Lender’s Fronting Exposure and
(B) second, Cash Collateralize each L/C Issuer’s Fronting Exposure in accordance
with the procedures set forth in Section 2.14.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent,
Swingline Lender and the L/C Issuers agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute


93



--------------------------------------------------------------------------------





a waiver or release of any claim of any party hereunder arising from that
Lender’s having been a Defaulting Lender.
2.16
Designated Foreign Borrowers.

(a)    Initial Designated Foreign Borrowers. Effective as of the date hereof,
Vertex Europe and Vertex Ireland shall each be a “Designated Foreign Borrower”
hereunder and may receive Loans and have Letters of Credit issued for its
account as a Designated Foreign Borrower on the terms and conditions set forth
in this Agreement.
(b)    Additional Designated Foreign Borrowers. The Company may at any time,
upon not less than fifteen (15) Business Days’ notice from the Company to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), request to designate any
additional Restricted Subsidiary that is a Foreign Subsidiary of the Company (an
“Applicant Foreign Borrower”) as a Designated Foreign Borrower to receive
Revolving Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed Designated
Foreign Borrower Request and Assumption Agreement. The parties hereto
acknowledge and agree that prior to any Applicant Foreign Borrower becoming
entitled to utilize the credit facilities provided for herein, (i) the
Administrative Agent, the Lenders and the L/C Issuers must each agree to such
Applicant Foreign Borrower becoming a Designated Foreign Borrower (such consent
not to be unreasonably withheld or delayed) and (ii) the Administrative Agent,
the Lenders and the L/C Issuers shall have received such supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information
reasonably requested (including, without limitation and to the extent so
requested, (x) to the extent any Applicant Foreign Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification and (y) any other documentation and information
regarding such Applicant Foreign Borrower reasonably requested by the
Administrative Agent and the Lenders in order to comply with “know your
customer” and anti-money laundering rules and regulations), in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent, and Revolving Notes signed by such new Borrowers to
the extent any Lender so requires (the requirements in the foregoing clauses (i)
and (ii), the “Designated Foreign Borrower Requirements”). If the Designated
Foreign Borrower Requirements are met, the Administrative Agent shall send a
Designated Foreign Borrower Notice to the Company, the Lenders and the L/C
Issuers specifying the effective date upon which such Applicant Foreign Borrower
shall constitute a Designated Foreign Borrower for purposes hereof, whereupon
each of the Lenders and L/C Issuers agrees to permit such Designated Foreign
Borrower to receive Credit Extensions hereunder, on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Foreign
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Loan Notice or Letter of Credit Application may be submitted by
or on behalf of such Designated Foreign Borrower until the date that is five (5)
Business Days after such effective date.


94



--------------------------------------------------------------------------------





(c)    Obligations. Except as specifically provided herein, the Obligations of
each of the Borrowers (including, without limitation, Obligations under Sections
2.07, 2.08 and 2.09) shall be joint and several in nature, regardless of which
Person actually receives Credit Extensions hereunder or the amount of such
Credit Extensions received or the manner in which the Administrative Agent, the
L/C Issuer or any Lender accounts for such Credit Extensions on its books and
records; provided, however, that notwithstanding anything contained to the
contrary herein or in any other Loan Document, the Designated Foreign Borrowers
shall not be liable with respect to any Obligations of the Company.
(d)    Appointment. Each Restricted Subsidiary of the Company that is or becomes
a Designated Foreign Borrower hereby irrevocably appoints, designates and
authorizes the Company to act on its behalf as its agent for all purposes of
this Agreement and the other Loan Documents and authorizes the Company to take
such actions on its behalf and to exercise such powers as are delegated to the
Company by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. Each Restricted Subsidiary of the Company
that is or becomes a Designated Foreign Borrower hereby further agrees that
(i) the Company may execute such documents on behalf of such Designated Foreign
Borrower as the Company deems appropriate in its sole discretion and each
Designated Foreign Borrower shall be obligated by all of the terms of any such
document executed on its behalf, (ii) any notice or communication delivered by
the Administrative Agent or the Lender to the Company shall be deemed delivered
to each Designated Foreign Borrower and (iii) the Administrative Agent or the
Lenders may accept, and be permitted to rely on, any document, instrument or
agreement executed by the Company on behalf of each of the Loan Parties.
(e)    Termination. The Company may from time to time, upon not less than three
(3) Business Days’ prior written notice from the Company to the Administrative
Agent (or such shorter period as may be agreed by the Administrative Agent in
its sole discretion), terminate a Designated Foreign Borrower’s status as such;
provided that (i) there are no outstanding Loans payable by such Designated
Foreign Borrower, Letters of Credit issued for the account of such Designated
Foreign Borrower or any of its Subsidiaries, or other amounts due and payable by
such Designated Foreign Borrower as of the effective date of such termination,
(ii) no Event of Default has occurred and is continuing or would result
therefrom and (iii) immediately after giving effect to such termination, the
aggregate outstanding principal amount of all Priority Indebtedness shall not
exceed fifteen percent (15%) of Consolidated Net Worth (determined as of the
last day of the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 6.01(a) or 6.01(b) (or, prior to the
delivery of any such financial statements, determined as of June 30, 2019));
provided further, that the Administrative Agent, the applicable L/C Issuer and
the Lenders shall cooperate with any Designated Foreign Borrower to amend or
replace any Letter of Credit in order to name the Company as the applicant or
account party with respect to any Letter of Credit issued for the account of
such Designated Foreign Borrower or any of its Subsidiaries. The Administrative
Agent will promptly notify the Lenders of any such termination of a Designated
Foreign Borrower’s status.


95



--------------------------------------------------------------------------------





2.17
Designated Lenders.

Each of the Administrative Agent, each L/C Issuer, each Swingline Lender and
each Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided that any exercise of such option shall not affect the obligation of any
Borrower to repay any Credit Extension in accordance with the terms of this
Agreement. Any Designated Lender shall be considered a Lender; provided that
designation of a Designated Lender is for administrative convenience only and
does not expand the scope of liabilities or obligations of any Lender or
Designated Lender beyond those of the Lender designating such Person as a
Designated Lender as provided in this Agreement.
2.18
Increase in Revolving Commitments.

(a)    Increase in Revolving Facility.
(i)    Upon notice to the Administrative Agent (which shall promptly notify the
Revolving Lenders), the Company may from time to time after the Closing Date,
request an increase in the Revolving Facility by an aggregate amount (for all
such requests) not to exceed $500,000,000 (any such increase in the Revolving
Facility, an “Incremental Revolving Facility”); provided that (i) any such
request for an Incremental Revolving Facility shall be in a minimum amount of
$25,000,000, and in increments of $5,000,000 in excess thereof, or, if less, the
entire remaining amount available for such Incremental Revolving Facility, and
(ii) in no event shall the Aggregate Revolving Commitments under the Revolving
Facility (after giving effect to all requested increases therein) exceed
$1,000,000,000. Subject to the terms and conditions hereof, the Company may seek
commitments from existing Lenders or any other Person that is an Eligible
Assignee who shall become a Revolving Lender in connection therewith. At the
time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Lender is requested to respond (which shall in no event be less than ten (10)
Business Days from the date of delivery of such notice to the Revolving
Lenders).
(ii)    Revolving Lender Elections to Increase. Each Revolving Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
Any Revolving Lender not responding within such time period shall be deemed to
have declined to increase its Revolving Commitment.
(iii)    Notification by Administrative Agent; Additional Revolving Lenders. The
Administrative Agent shall notify the Company and each Revolving Lender of the
Revolving Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase (to the extent the existing Revolving Lenders do
not agree to provide the entire amount of the requested increase), and subject
to the approval of the Administrative Agent, the L/C Issuers and the Swingline


96



--------------------------------------------------------------------------------





Lender, the Company may also invite additional Eligible Assignees to become
Revolving Lenders (together with any existing Revolving Lender participating in
such increase, each, an “Increasing Revolving Lender”) pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel. Nothing contained herein shall constitute, or otherwise
be deemed to be, a commitment on the part of any Revolving Lender to participate
in any increase in the Revolving Facility.
(iv)    Effective Date and Allocations. If the Revolving Facility is increased
in accordance with this Section, the Administrative Agent and the Company shall
determine (x) the effective date of any such increase (the “Revolving Facility
Increase Effective Date”) and (y) the final allocation of such increase among
the Increasing Revolving Lenders and Schedule 1.01(b) attached hereto shall be
automatically updated to reflect the same. The Administrative Agent shall
promptly notify the Company and the Revolving Lenders of the final allocation of
such increase and the Revolving Facility Increase Effective Date.
(b)    Conditions to Effectiveness of Increase. As a condition precedent to each
such increase in the Revolving Facility pursuant to this Section 2.18:
(i)    as of the Revolving Facility Increase Effective Date, before and after
giving effect to such increase, (A) no Default or Event of Default shall then
exist or would exist after giving effect thereto exists, (B) the Company shall
demonstrate to the reasonable satisfaction of the Administrative Agent that,
after giving effect to such increase on a Pro Forma Basis (as if the entire
amount of the Incremental Revolving Facility has been fully-funded), the Company
is in Pro Forma Compliance, and (C) the representations and warranties contained
in Article V and each other Loan Documents shall be true and correct in all
material respects (or in the case of a representation or warranty that is
already subject to a materiality condition, in all respects), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 2.18, the representations and
warranties contained in clauses (a) and (b) of Section 5.05 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.
(ii)    the Company shall have delivered to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Facility Increase
Effective Date, signed by a Responsible Officer of such Loan Party
(x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) certifying (and attaching
calculations, as appropriate, in reasonable detail necessary to demonstrate)
that, before and after giving effect to such increase each, of the conditions
set forth in clause (i) above are satisfied; and
(iii)    the Company shall have delivered, or cause to be delivered, customary
legal opinions, officers’ certificates, reaffirmation agreements and other


97



--------------------------------------------------------------------------------





documents consistent in all material respects with those delivered on the
Closing Date under Section 4.01 with respect to the Company, the other Borrowers
and all applicable Subsidiary Guarantors (other than changes to such legal
opinions resulting from a change in Law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent) as
reasonably requested by the Administrative Agent in connection with each such
increase in the Revolving Facility.
The applicable Borrowers shall prepay any Revolving Loans outstanding on the
Revolving Facility Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Applicable Revolving
Percentages arising from any nonratable increase in the Revolving Commitments
under this Section 2.18.
(c)    Terms of Increase. Any increase in the Revolving Facility shall be made
on the same terms (including, without limitation, interest, payment,
amortization and maturity terms), and shall be subject to the same conditions as
existing Revolving Commitments (or, if more than one Class of Revolving
Commitments is then outstanding, the Revolving Commitments with the then Latest
Maturity Date) except customary arrangement or commitment fees payable to the
Arrangers or one or more Increasing Revolving Lenders may be different from
those paid with respect to the existing Revolving Commitments of the existing
Lenders on or prior to the Closing Date or with respect to any other Increasing
Revolving Lender in connection with any other increase in the Revolving Facility
pursuant to this Section 2.18.
(d)    Conflicting Provisions. This Section 2.18 shall supersede any provisions
in Section 2.13 or 11.01 to the contrary.
2.19
Extension of Maturity Date.

(a)    Request for Extended Revolving Commitments. So long as no Event of
Default has occurred and is continuing, the Borrowers may at any time and from
time to time, upon written request to and the consent of the Administrative
Agent, the Swingline Lender and the L/C Issuers, request (each, a “Revolving
Extension Request”) that an aggregate principal amount of not less than
$100,000,000 of the then existing Revolving Commitments of any Class (each, an
“Existing Revolving Tranche”) be amended to, among other things, extend the
applicable Maturity Date with respect thereto (the “Existing Maturity Date”) to
a date that is no earlier than the then Latest Maturity Date of any other
Revolving Commitment hereunder (any such Revolving Commitments so amended,
“Extended Revolving Commitments”); provided that (i) after giving effect to any
Extended Revolving Commitments under this Section 2.19, there shall be no more
than three (3) Classes of Revolving Commitments outstanding at any time and
(ii) any such Extended Revolving Commitments shall be offered on the same terms
to each Revolving Lender under the applicable Existing Revolving Tranche on a
ratable basis. For the avoidance of doubt, the reference to “on the same terms”
in the preceding sentence shall mean that all of the Revolving Lenders holding
such Existing Revolving Tranche are offered to be extended for


98



--------------------------------------------------------------------------------





the same amount of time, offered the same type of Revolving Commitment and that
the interest rate changes and fees payable with respect to such extension are
the same. Promptly after receipt of any Revolving Extension Request, the
Administrative Agent shall provide a copy of such request to each of the
Revolving Lenders under the applicable Existing Revolving Tranche to be amended,
which request shall set forth the proposed terms (which shall be determined in
consultation with the Administrative Agent) of the Extended Revolving
Commitments to be established. Each Revolving Extension Request shall specify
(A) the applicable Class of Revolving Commitments and Revolving Loans hereunder
to be extended, (B) the date to which the applicable Maturity Date is sought to
be extended, and (C) the changes, if any, to the Applicable Rate to be applied
in determining the interest payable on the Revolving Loans of, and fees payable
hereunder to, Extending Revolving Lenders in respect of that portion of their
Revolving Commitments and Revolving Loans extended to such new Maturity Date;
provided, however, that such Extended Revolving Commitments shall, except as to
interest rates, fees and any other pricing terms and final maturity, have the
same terms (including borrowing terms and payment terms (other than payment on
the applicable Maturity Date)) as the existing Class of Revolving Commitments
from which they are extended. At the time of sending such notice, the Company
(in consultation with the Administrative Agent) shall specify the time period
within which each applicable Revolving Lender is requested to respond to such
request (which shall in no event be less than fifteen (15) calendar days (or
such shorter period as may be agreed by the Administrative Agent) from the date
of delivery of such notice to such Revolving Lenders) and shall agree to such
procedures, if any, as may be established by, or reasonably acceptable to, the
Administrative Agent to accomplish the purposes of this Section 2.19.
(b)    Election to Extend. Any Revolving Lender wishing to have all (but not
less than all) of its Revolving Commitments under the Existing Revolving Tranche
amended into Extended Revolving Commitments (each, including any Additional
Commitment Lenders (as defined below), an “Extending Revolving Lender”)
specified in the Revolving Extension Request shall notify the Administrative
Agent on or prior to the response date specified in such Revolving Extension
Request of the Revolving Commitments it has elected to be amended. No Revolving
Lender shall have any obligation to agree to provide any Extended Revolving
Commitment pursuant to any Revolving Extension Request. Any Revolving Lender
that determines not to extend its Revolving Commitments under the Existing
Revolving Tranche, and notifies the Administrative Agent as to the same, or does
not responding on or prior to such response date shall be deemed to have
declined such Revolving Extension Request and, in each case, shall constitute a
“Non-Consenting Lender” hereunder. The Administrative Agent shall notify the
Company and each Revolving Lender under the applicable Existing Revolving
Tranche of responses to such Revolving Extension Request. In the event that the
aggregate principal amount of existing Revolving Commitments that the Extending
Revolving Lenders have elected to amend pursuant to the relevant Revolving
Extension Request exceeds the amount of Extended Revolving Commitments requested
by the Borrowers, the principal amount of Extended Revolving Commitments
requested by the Borrowers shall be allocated to each Extending Revolving Lender
in such manner and in such amounts as may be agreed by Administrative Agent and
the Company, in their sole discretion.


99



--------------------------------------------------------------------------------





(c)    Additional Commitment Lenders. The Company shall have the right to
replace each Non-Consenting Lender with, and add as “Revolving Lenders” under
this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Commitment Lender”) as provided in Section 11.13; provided that each
of such Additional Commitment Lenders shall enter into an Assignment and
Assumption in connection with any such Revolving Extension Request pursuant to
which such Additional Commitment Lender shall undertake a Revolving Commitment
(and, if any such Additional Commitment Lender is already a Lender, its
Revolving Commitment shall be in addition to any other Revolving Commitment of
such Lender hereunder on such date) from one or more Non-Consenting Lenders.
(d)    Revolving Extension Amendment. Extended Revolving Commitments shall be
established pursuant to an amendment (each, a “Revolving Extension Amendment”)
to this Agreement among the Borrowers, the Administrative Agent and each
Extending Revolving Lender, if any, providing an Extended Revolving Commitment,
which shall be consistent with the provisions set forth in Sections 2.19(a), (b)
and (d) (but which shall not require the consent of any other Lender). The
effectiveness of any Revolving Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Sections 4.02(a) and 4.02(b) (but solely limited to an Event of Default) (with
all references in such Sections to a Credit Extension being deemed to be
references to such Revolving Extension Request) and receipt of a certificate to
that effect and, any other condition as may be agreed among the Borrowers, the
Administrative Agent and the Extending Revolving Lenders. In addition, the
Company shall have delivered, or cause to be delivered, customary legal
opinions, officers’ certificates, reaffirmation agreements and other documents
consistent in all material respects with those delivered on the Closing Date
under Section 4.01 with respect to the Company, the other Borrowers and all
applicable Subsidiary Guarantors (other than changes to such legal opinions
resulting from a change in Law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent) as reasonably
requested by the Administrative Agent in connection with each such extension.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Revolving Extension Amendment and the matters specified
therein. Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Revolving Extension Amendment,
without the consent of any other Lender, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Extended Revolving
Commitments incurred pursuant thereto, and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrowers, to
effect the provisions of this Section 2.19, in each case, in a manner consistent
with the terms of this Section 2.19, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Revolving Extension
Amendment.
(e)    Terms of Extended Revolving Commitments. Except as expressly provided
herein, all Extended Revolving Commitments effected pursuant to any Revolving
Extension Request and Revolving Extension Amendment shall be subject to the same
terms, and shall be subject to the same conditions as the Existing Revolving
Tranche. After giving effect to


100



--------------------------------------------------------------------------------





any Extended Revolving Commitment, all borrowings under the Revolving
Commitments (including any such Extended Revolving Commitments) and repayments
thereunder shall be made on a pro rata basis (except for (x) any payments of
interest and fees at different rates on any Revolving Extension Series (and
related Loans thereunder), (y) repayments required upon the applicable Maturity
Date of other Revolving Commitments and (z) except as otherwise expressly set
forth herein). If a Revolving Extension Amendment has become effective
hereunder, not later than the third Business Day prior to the Existing Maturity
Date, the Borrowers shall make prepayments of Revolving Loans and shall Cash
Collateralize Letters of Credit, such that, after giving effect to such
prepayments and such provision of Cash Collateral, the aggregate Revolving
Exposure as of such date will not exceed the aggregate applicable Extended
Revolving Commitments of the Extended Revolving Lenders (and the Borrowers shall
not be permitted thereafter to request any Revolving Loan or any issuance,
amendment, renewal or extension of a Letter of Credit if, after giving effect
thereto, the applicable Revolving Exposure would exceed the aggregate amount of
the Extended Revolving Commitments then in effect).
(f)    Revolving Extension Series. Any Extended Revolving Commitments effected
pursuant to a Revolving Extension Request shall be designated a series (each, a
“Revolving Extension Series”) of Extended Revolving Commitments for all purposes
of this Agreement; provided that any Extended Revolving Commitments effected
from an Existing Revolving Tranche may, to the extent provided in the applicable
Revolving Extension Amendment, be designated as an increase in any previously
established Revolving Extension Series with respect to such Existing Revolving
Tranche. In connection with the foregoing, Schedule 1.01(b) attached hereto
shall be updated to reflect each applicable Revolving Extension Series, in a
manner reasonably satisfactory to the Administrative Agent.
(g)    Changes to Applicable Rate. In connection with any extension of the
Maturity Date made pursuant to this Section 2.19, the Applicable Rate applicable
to Loans made and to be made by Extending Revolving Lenders may be modified
without any consent of any other Lender, provided that no such modification
shall apply to the Loans of the other Lenders unless the Company and the
Administrative Agent (without any requirement of consultation with or approval
by any other Lender) determine that such change should apply to the Loans of the
other Lenders and either (i) such other Lender has consented to such change
(notwithstanding its not consenting to the extension of the Maturity Date) or
(ii) such change represents an increase in the Applicable Rate applicable to the
Loans of the other Lenders.
(h)    Conflicting Provisions. This Section 2.19 shall supersede any provisions
in Section 2.13 or 11.01 to the contrary.
ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01
Taxes.



101



--------------------------------------------------------------------------------





(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to this Section 3.01.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to this Section 3.01, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including withholdings and deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to this Section 3.01, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including withholdings and deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(iv)    A Loan Party shall promptly upon becoming aware that it must make a
deduction or withholding for any Taxes from a payment under any Loan Document


102



--------------------------------------------------------------------------------





(or that there is a change in the rate or the basis of such deduction or
withholding) notify the Administrative Agent (who shall notify any relevant
Lenders) accordingly.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications.
(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the applicable Loan Party by a
Lender or an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error. Each of the Loan Parties
shall also, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, for any amount which a Lender or an L/C Issuer for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.
(ii)    Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the


103



--------------------------------------------------------------------------------





Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the applicable Loan Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the applicable Borrower and the Administrative Agent, at the time or
times reasonably requested by the applicable Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the applicable Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the applicable Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the applicable Borrower or the
Administrative Agent as will enable the applicable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
applicable Borrower is a U.S. Person (including the Company),
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number


104



--------------------------------------------------------------------------------





of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Company or the
Administrative Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and


105



--------------------------------------------------------------------------------





from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed copies (or originals, as required) of any other
form prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Company or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the applicable Borrower and the Administrative Agent in writing
of its legal inability to do so.
(f)    An Irish Treaty Lender and the applicable Borrower shall co-operate in
completing any procedural formalities necessary for the applicable Borrower to
obtain authorization to make a payment to that Irish Treaty Lender without any
deduction or withholding of any tax imposed by Ireland.
(g)    In respect of Loans advanced to a Loan Party that is within the charge to
UK Taxes:
(i)    Subject to Section 3.01(g)(ii), a UK Treaty Lender and each Loan Party
which makes a payment under a Loan Document to which that UK Treaty Lender is
entitled shall cooperate in completing any procedural formalities necessary for
such Loan Party to obtain authorization to make that payment without a UK Tax
Deduction, including making and filing of an appropriate application for relief
under an applicable Treaty.


106



--------------------------------------------------------------------------------





(ii)    A UK Treaty Lender that holds a passport under the HMRC Double Taxation
Treaty Passport Scheme (“UK DTTP Scheme”) and which wishes the UK DTTP Scheme to
apply to this Agreement, shall confirm its scheme reference number and
jurisdiction of tax residence in: (A) where the UK Treaty Lender is a Lender on
the date of this Agreement, Schedule 1.01(d) to this Agreement; or (B) where the
UK Treaty Lender becomes a Lender after the date of this Agreement, the relevant
Assignment and Assumption, and, having done so, that UK Treaty Lender shall be
under no obligation pursuant to Section 3.01(g)(i) to cooperate with the
relevant Loan Party but, for avoidance of doubt, such UK Treaty Lender shall
have an obligation to cooperate further with the relevant Loan Party in
accordance with Section 3.01(g)(iii).
(iii)    If a UK Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 3.01(g)(ii) and:
(A)    a Loan Party making a payment to that UK Treaty Lender has not made a UK
DTTP Filing in respect of that UK Treaty Lender; or
(B)    a Loan Party making a payment to that UK Treaty Lender has made a UK DTTP
Filing in respect of that Lender but either (a) that UK DTTP Filing has been
rejected by HMRC or (b) HMRC has not given the Loan Party authority to make
payments to that UK Treaty Lender without a UK Tax Deduction within 40 Business
Days of the date of the UK DTTP Filing, and in each case, the relevant Loan
Party has notified that UK Treaty Lender in writing, that UK Treaty Lender and
the Loan Party shall cooperate in completing any additional procedural
formalities necessary for that Loan Party to obtain authorization to make that
payment without a UK Tax Deduction.
(iv)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with Section 3.01(g)(ii), no Loan
Party shall make a UK DTTP Filing or file any other form relating to the UK DTTP
Scheme in respect of that Lender's Revolving Commitment or participation in any
Loan unless the Lender otherwise agrees.
(v)    A Loan Party shall, promptly after making a UK DTTP Filing, deliver a
copy of the UK DTTP Filing to the Administrative Agent for delivery to the
relevant Lender.
(vi)    A Lender that is a Lender on the date of this Agreement that is a UK
Qualifying Lender solely by virtue of sub-paragraph (b) of the definition of UK
Qualifying Lender gives a UK Tax Confirmation to Company by entering into the
Agreement. A Lender that is a UK Qualifying Lender solely by virtue of
sub-paragraph (b) of the definition of UK Qualifying Lender shall promptly
notify Company and the Administrative Agent if there is any change in the
position from that set out in the UK Tax Confirmation.


107



--------------------------------------------------------------------------------





(vii)    Each Lender which is not a Lender on the date of this Agreement shall
indicate in the relevant Assignment and Assumption, for the benefit of the
Administrative Agent, but without liability to any Loan Party, whether it is:
(A)    not a UK Qualifying Lender;
(B)    a UK Qualifying Lender (that is not a UK Treaty Lender); or
(C)    a UK Treaty Lender.
If a Lender fails to indicate its status in accordance with this
Section 3.01(g)(vii) then such Lender shall be treated for the purposes of this
Agreement (including by each Loan Party) as if it is not a UK Qualifying Lender
until such time as it notifies the Administrative Agent (and the Administrative
Agent, upon receipt of such notification, shall inform the Company). For the
avoidance of doubt, an Assignment and Assumption shall not be invalidated by any
failure of a Lender to comply with this Section 3.01(g)(vii).
(h)    Each Lender which is not a Lender on the date of this Agreement shall
indicate in the relevant Assignment and Assumption, for the benefit of the
Administrative Agent, but without liability to any Loan Party, whether it is:
(i)    not an Irish Qualifying Lender;
(ii)    an Irish Qualifying Lender (that is not an Irish Treaty Lender); or
(iii)    an Irish Treaty Lender.
If a Lender fails to indicate its status in accordance with this Section 3.01(h)
then such Lender shall be treated for the purposes of this Agreement (including
by each Loan Party) as if it is not an Irish Qualifying Lender until such time
as it notifies the Administrative Agent (and the Administrative Agent, upon
receipt of such notification, shall inform the Company). For the avoidance of
doubt, an Assignment and Assumption shall not be invalidated by any failure of a
Lender to comply with this Section 3.01(h).
(i)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional


108



--------------------------------------------------------------------------------





amounts paid, by such Loan Party under this Section 3.01 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by such Recipient, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that each Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.
(j)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Revolving Commitments and the repayment, satisfaction or discharge of all
other Obligations.
3.02
Illegality.

(a)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund or charge interest with
respect to any Credit Extension, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, upon notice thereof by such Lender to the Company (through the
Administrative Agent), (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (A) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be


109



--------------------------------------------------------------------------------





determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (B) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted, together with any additional amounts
required pursuant to Section 3.05.
(b)    If, in any applicable jurisdiction, the Administrative Agent, the
applicable L/C Issuer or any Lender or any Designated Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for the Administrative Agent, the applicable L/C Issuer or any
Lender or its applicable Designated Lender to (i) perform any of its obligations
hereunder or under any other Loan Document, (ii) to fund, hold a commitment or
maintain its participation in any Loan or Letter of Credit or (iii) issue, make,
maintain, fund or charge interest or fees with respect to any Credit Extension,
such Person shall promptly notify the Administrative Agent, then, upon the
Administrative Agent notifying the Company, and until such notice by such Person
is revoked, any obligation of such Person to issue, make, maintain, fund or
charge interest or fees with respect to any such Credit Extension shall be
suspended, and to the extent required by applicable Law, cancelled. Upon receipt
of such notice, the Loan Parties shall, (A) repay that Person’s participation in
the Loans or other applicable Obligations on the last day of the Interest Period
for each Loan or other Obligation occurring after the Administrative Agent has
notified the Company or, if earlier, the date specified by such Person in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable Law), (B) to the extent
applicable to the applicable L/C Issuer, Cash Collateralize that portion of
applicable L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit to the extent not otherwise Cash Collateralized and (C) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.
3.03
Inability to Determine Rates.

(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(B) (1) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan and
(2) the


110



--------------------------------------------------------------------------------





circumstances described in Section 3.03(c)(i) do not apply or (C) a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
such Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) (in each case with respect to this clause (i),
“Impacted Loans”) or (ii) the Administrative Agent or the Required Lenders
determine that for any reason Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders described in clause (ii) of this Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in
Dollars in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent in consultation with the Company, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section 3.03, (ii) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Company that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans or (iii) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Company written notice thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, but without limiting Sections 3.01(a) and (b) above, if the
Administrative Agent determines (which determination shall be conclusive and
binding upon all parties hereto absent manifest error), or the Company or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Company) that the Company


111



--------------------------------------------------------------------------------





or Required Lenders (as applicable) have determined (which determination
likewise shall be conclusive and binding upon all parties hereto absent manifest
error), that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having or purporting to have jurisdiction over the Administrative Agent has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans in the applicable currency; provided that, at the time of
such statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates (which shall be applicable only to Loans
denominated in Dollars) or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment”; and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Company unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR


112



--------------------------------------------------------------------------------





Successor Rate shall be applied in a manner as otherwise reasonably determined
by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (c)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (i) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (ii) the Eurocurrency Rate component shall no longer be utilized
in determining the Base Rate. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (ii)) in Dollars in the amount
specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.
For purposes hereof:
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.


113



--------------------------------------------------------------------------------





“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes (other than those described in clause (a) of the definition
of Excluded Taxes) and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Company will pay (or cause the applicable Designated Foreign Borrower to pay) to
such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.


114



--------------------------------------------------------------------------------





(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Company will pay (or cause
the applicable Designated Foreign Borrower to pay) to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.
(c)    [Reserved]
(d)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such L/C Issuer or its holding company, as the case
may be, as specified in clause (a) or (b) of this Section 3.04, including the
basis and calculation thereof, shall be delivered to the Company and shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Foreign Borrower to pay) such Lender or such L/C Issuer, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
(e)    Reserves on Eurocurrency Rate Loans. The Company shall pay (or cause the
applicable Designated Foreign Borrower to pay) to each Lender, (i) as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive) and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Revolving Commitments or the
funding of the Loans, such additional costs (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs allocated to such Revolving Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10)


115



--------------------------------------------------------------------------------





days prior to the relevant Interest Payment Date, such additional interest shall
be due and payable ten (10) days from receipt of such notice.
(f)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or such
L/C Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).
3.05
Compensation for Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, setting forth in reasonable detail the basis for, and manner of
calculating such compensation, the Company shall promptly compensate (or cause
the applicable Designated Foreign Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company (or
the applicable Designated Foreign Borrower);
(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13; or
(d)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;
including any foreign exchange losses and any loss or expense (but excluding any
loss of anticipated profits) arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract (but excluding any loss of anticipated profits). The
Company shall also pay (or cause the applicable Designated Foreign Borrower to
pay) any customer administrative fees charged by such Lender in connection with
the foregoing.


116



--------------------------------------------------------------------------------





For purposes of calculating amounts payable by the Company (or the applicable
Designated Foreign Borrower) to the Lenders under this Section 3.05, each Lender
shall be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
3.06
Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Company, such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Company hereby agrees to pay (or cause the
applicable Designated Foreign Borrower to pay) all reasonable costs and expenses
incurred by any Lender or any L/C Issuer in connection with any such designation
or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 11.13.
3.07
Survival.

All of the Borrowers’ obligations under this Article III and the Lenders’
obligations under Section 3.01(c)(ii) shall, in each case, survive termination
of the Aggregate Revolving Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.
ARTICLE IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01
Conditions of Initial Credit Extension.



117



--------------------------------------------------------------------------------





The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction or waiver (in accordance with
Section 11.01) of the following conditions precedent:
(a)    Execution of Credit Agreement; Loan Documents. The Administrative Agent
(or its counsel) shall have received (i) counterparts of this Agreement,
executed by a Responsible Officer of each Loan Party and a duly authorized
officer of each Lender, L/C Issuer and the Administrative Agent, (ii) for the
account of each Lender requesting a Revolving Note reasonably in advance of the
Closing Date, a Revolving Note executed by a Responsible Officer of each
Borrower and (iii) counterparts of the Intercompany Subordination Agreement,
executed by a Responsible Officer of each Loan Party and a duly authorized
officer of each other Person party thereto, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent, the Arrangers and
each of the Lenders.
(b)    Officer’s Certificate. The Administrative Agent (or its counsel) shall
have received a certificate of a Responsible Officer of each Loan Party dated
the Closing Date, certifying as to (i) the Organization Documents of such Loan
Party (which, to the extent filed with a Governmental Authority in the United
States, shall be certified as of a recent date by such Governmental Authority),
(ii) the resolutions of the board of directors or other governing body of such
Loan Party, (iii) in the case of Vertex Europe only, a resolution signed by all
of the holders of the issued shares in Vertex Europe, (iv) the good standing of
such Loan Party (to the extent the concept is relevant and customarily certified
in the applicable jurisdiction) by attaching a good standing certificate,
certified as of a recent date by such Governmental Authority, (v) the incumbency
(including specimen signatures) of the Responsible Officers of such Loan Party
and (vi) in the case of Vertex Europe and Vertex Ireland only, that the
borrowing or guaranteeing (as applicable) of the aggregate of the Revolving
Commitments would not cause any borrowing, guarantee or similar limit binding on
it to be exceeded, each in form and substance reasonably satisfactory to the
Administrative Agent.
(c)    Legal Opinions of Counsel. The Administrative Agent shall have received
favorable opinions of counsel to the Borrowers (including appropriate local
counsel), in each case, dated the Closing Date and addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent, covering such matters relating to the
Loan Documents and the transactions contemplated thereby as the Administrative
Agent and the Lenders shall reasonably request.
(d)    Insurance. The Administrative Agent shall have received customary
certificates evidencing insurance meeting the requirements set forth herein.
(e)    Officer’s Closing Certificate. The Administrative Agent (or its counsel)
shall have received a certificate or certificates executed by a Responsible
Officer (i) of the Company as of the Closing Date, certifying as to the matters
set forth in clause (h) of this Section 4.01, the matters set forth in
Section 4.02(a) and (b) and, (ii) in respect of Vertex Ireland only, of Vertex
Ireland as of the Closing Date, that (A) its entry into the Loan


118



--------------------------------------------------------------------------------





Documents and performance of the transactions thereby contemplated would not
constitute “financial assistance” within the meaning of section 82 of the
Companies Act 2014 of Ireland and (B) the Loan Parties are members of the same
group of companies consisting of a holding company and its subsidiaries (within
the meanings of sections 7 and 8 of the Companies Act 2014 of Ireland) for the
purposes of section 243 of the Companies Act 2014 of Ireland.
(f)    Loan Notice. The Administrative Agent shall have received a Loan Notice
with respect to any Loans to be made on the Closing Date.
(g)    Existing Indebtedness of the Loan Parties. The Administrative Agent shall
have received a customary payoff letter with respect to, and evidence
(reasonably satisfactory to the Administrative Agent) that, all Indebtedness of
the Company and its Restricted Subsidiaries under the Existing Credit Agreement
shall be repaid in full and all security interests related thereto shall be
terminated substantially concurrently with, or prior to, the Closing Date.
(h)    Material Adverse Effect. There shall have been no event or circumstance
since the date of the Audited Financial Statements (including any action, suit,
investigation or proceeding pending or, to the knowledge of the Borrowers,
threatened in writing) that has had or would be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect.
(i)    Anti-Money-Laundering; Beneficial Ownership. (x) The Administrative Agent
shall have received, at least three (3) Business Days prior to the Closing Date,
the documentation and other information regarding the Borrowers requested by the
Administrative Agent and the Lenders in order to comply with “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act, to the extent requested in writing by the
Administrative Agent on behalf of the Lenders at least ten (10) days prior to
the Closing Date and (y) to the extent any Borrower qualifies as a “legal entity
customer” under 31 C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), at
least three (3) Business Days prior to the Closing Date, any Lender that has
requested in a written notice to the Company at least ten (10) days prior to the
Closing Date, a certification regarding beneficial ownership required by the
Beneficial Ownership Regulation (the “Beneficial Ownership Certification”) in
relation to the Borrowers shall have received such Beneficial Ownership
Certification (provided that, execution and delivery of a Beneficial Ownership
Certification in the form published by The Loan Syndication and Trading
Association is acceptable to all Lenders for purposes of satisfying the
condition set forth in this clause (y) of Section 4.01(i)).
(j)    Consents. The Administrative Agent (or its counsel) shall have received a
certificate of a Responsible Officer of the Company either (i) attaching copies
of all consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect or (ii) stating that no
such consents, licenses or approvals are so required.


119



--------------------------------------------------------------------------------





(k)    Fees and Expenses. The Administrative Agent, the Lenders and the
Arrangers shall have received all reasonable, documented and out-of-pocket fees
and expenses (including the reasonable, document and out-of-pocket fees and
expenses of one primary counsel and one local counsel as necessary in each
appropriate jurisdiction for the Administrative Agent, the Lenders and the
Arrangers, taken as a whole) owing pursuant to the Loan Documents; provided that
in the case of any such expenses, such expenses shall be invoiced at least three
(3) Business Days prior to the Closing Date (except as otherwise agreed by the
Company).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. The Administrative Agent shall promptly notify
the Lenders and the Borrowers in writing of the occurrence of the Closing Date
and each of the Lenders hereby agrees that the receipt of such notification
shall be conclusive and binding.
4.02
Conditions to all Credit Extensions.

The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension (other than a Loan Notice requesting only a conversion of Loans
to the other Type, or a continuation of Eurocurrency Rate Loans) is subject to
the following conditions precedent:
(a)    Representations and Warranties. The representations and warranties of the
Company and each other Loan Party contained in Article V (other than, solely
with respect to Credit Extensions after the Closing Date, Section 5.05(c)) shall
(i) with respect to representations and warranties that contain a materiality
qualification, be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and, further, except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.
(b)    Default. No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.
(c)    Request for Credit Extension. The Administrative Agent and, if
applicable, the applicable L/C Issuer or the Swingline Lender, shall have
received a Request for Credit Extension in accordance with the requirements
hereof.


120



--------------------------------------------------------------------------------





(d)    Designated Foreign Borrower. If the applicable Borrower is a Designated
Foreign Borrower pursuant to Section 2.16(b) (other than Vertex Europe or Vertex
Ireland), then the Designated Foreign Borrower Requirements shall have been met
to the reasonable satisfaction of the Administrative Agent.
(e)    Alternative Currency. In the case of a Credit Extension to be denominated
in an Alternative Currency, such currency remains an Eligible Currency.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:
5.01
Existence, Qualification and Power.

Each Loan Party and each of its Restricted Subsidiaries (a) is duly organized,
formed or incorporated, validly existing and, as applicable, in good standing
(to the extent that such concept exists in such jurisdiction) under the Laws of
the jurisdiction of its organization, formation or incorporation, (b) has all
requisite power and authority to (i) own or lease its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party and consummate the transactions contemplated
thereby, and (c) is duly qualified and, as applicable, in good standing (to the
extent that such concept exists in such jurisdiction) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification; except in each case
referred to in clause (a) (other than with respect to any Loan Party), (b)(i)
(other than with respect to any Borrower) or (c), to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect.
5.02
Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (with the
passage of time) (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (A) any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (iii) violate any applicable Law, except in the case of
this clauses (ii) and (iii) above, with respect to any conflict, breach or
violation to the extent that such conflict, breach or violation would not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.


121



--------------------------------------------------------------------------------





5.03
Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (i) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and which are in full force and effect, (ii) filings with the SEC, including a
Current Report on Form 8-K and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect.
5.04
Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, examinership,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
5.05
Financial Statements; No Material Adverse Effect.

(a)    Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present in all material respects the financial condition of the Company and its
Restricted Subsidiaries as of the date thereof and their results of operations,
cash flows and changes in shareholder’s equity for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
(b)    Quarterly Financial Statements. The unaudited Consolidated balance sheets
of the Company and its Restricted Subsidiaries dated March 31, 2019 and June 30,
2019, and the related Consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarters ended on such dates
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects the financial condition of the
Company and its Restricted Subsidiaries as of the dates thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
periods covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(c)    Material Adverse Effect. Since the date of the balance sheet included in
the Audited Financial Statements, there has been no event or circumstance,
either individually


122



--------------------------------------------------------------------------------





or in the aggregate, that has had or would reasonably be expected to have a
Material Adverse Effect.
(d)    Forecasted Financials. The Consolidated forecasted balance sheets,
statements of income and cash flows of the Company and its Restricted
Subsidiaries delivered pursuant to Section 6.01 were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were believed by
management of the Company to be reasonable at the time made; it being understood
and recognized by the Administrative Agent and the Lenders that such projections
are as to future events and are not to be viewed as facts, the forecasts and
projections are as to future events, and not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Company and its Restricted Subsidiaries, that no assurance
can be given that any particular projections will be realized and that actual
results during the period or periods covered by any such projections may differ
significantly from the projected results and such differences may be material.
5.06
Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any Restricted Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby, or (b) that are reasonably likely
to be adversely determined and, if so determined, either individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.
5.07
No Default.

No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.
5.08
Ownership of Property.

Each Loan Party and each of its Restricted Subsidiaries has good and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or material to the present conduct of its business, in each case,
except for defects in title that do not materially interfere with its ability to
conduct its business or to utilize such properties for their intended purposes
or where the failure to have such title or interests would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
5.09
Environmental Compliance.

The Loan Parties and their respective Restricted Subsidiaries (i) are in
compliance with applicable Environmental Laws, which compliance includes
possession of and compliance with all required Environmental Permits, (ii) are
not subject to any Environmental Liability, and (iii) have not received written
notice of any claim pursuant to Environmental Laws or with respect to the


123



--------------------------------------------------------------------------------





release of or exposure to Hazardous Materials, excluding any matters with
respect to the foregoing that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.10
Insurance.

The properties of the Company and its Restricted Subsidiaries are insured with
financially sound and reputable insurance companies, in such amounts (after
giving effect to any self-insurance compatible with the following standards),
with such deductibles and covering such risks as are customarily carried by
companies of a similar size engaged in similar businesses and owning similar
properties.
5.11
Taxes.

Each Loan Party and their respective Restricted Subsidiaries have filed all
material federal income Tax and other material Tax returns and reports required
to be filed, and have paid, caused to be paid or made a provision for the
payment of, all material federal income Taxes and other material Taxes required
to be paid by it except (i) those which are not overdue for a period of more
than 30 days, so long as the failure to make any such payment during such 30-day
period would not reasonably be expected to have a Material Adverse Effect, or
(ii) those which are being contested in good faith by appropriate proceedings
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed tax assessment against any Loan Party or any of their
respective Restricted Subsidiaries that would, if made, have a Material Adverse
Effect, nor is there any tax sharing agreement applicable to any Loan Party or
any of their respective Restricted Subsidiaries.
The Company is not required to make any deduction on account of Irish tax from
any payment it may make under any Loan Document to a Lender which is an Irish
Qualifying Lender subject, in the case of an Irish Treaty Lender, to the
completion of any necessary procedural formalities.
No Loan Party is required to make any UK Tax Deduction from any payment it may
make under a Loan Document to a Lender which is (a) a UK Qualifying Lender (i)
falling within paragraph (a) of the definition of “UK Qualifying Lender” or (ii)
except where a UK Direction has been given under Section 931 of the UK Taxes Act
in relation to the payment concerned, falling within paragraph (b) of the
definition of “UK Qualifying Lender”, or (b) a UK Treaty Lender and the payment
is one specified in a direction given by the Commissioners of Revenue and
Customs under Regulation 2 of the Double Taxation Relief (Taxes on Income)
(General) Regulations 1970 (SI 1970/488).
5.12
ERISA Compliance.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws except for
instances of noncompliance that, either individually or in the aggregate, have
not resulted or would not reasonably be expected to result in a Material Adverse
Effect. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter or is
subject to a favorable opinion letter from the IRS to the effect that


124



--------------------------------------------------------------------------------





the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the IRS. To the best knowledge of the Loan
Parties, nothing has occurred that would prevent or cause the loss of such
tax-qualified status other than qualification defects that can be corrected
under the Employee Plans Compliance Resolution System described in IRS Revenue
Procedure 2019-19 where such correction would not be expected to result in a
Material Adverse Effect.
(b)    There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.
(c)    Except as would not, either individually or in the aggregate, reasonably
be expected to result in, a Material Adverse Effect: (i) no ERISA Event has
occurred, and no Loan Party nor any ERISA Affiliate is aware of any fact, event
or circumstance that would reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan or Multiemployer Plan; (ii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and no Loan Party nor any ERISA Affiliate knows of any facts or
circumstances that would reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iii) no Loan Party nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (iv) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that would reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
(d)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any of their respective Restricted Subsidiaries that is not subject to
United States Law (a “Foreign Plan”), except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect:
(i)    any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting practices
of the jurisdiction in which such plan is maintained;


125



--------------------------------------------------------------------------------





(ii)    the Fair Market Value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles of the jurisdiction in which
such plan is maintained; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.
5.13
Margin Regulations; Investment Company Act.

(a)    Margin Regulations. None of the Borrowers is engaged, nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock, and
the proceeds of the Loans will not be used, in each case, in a manner that would
violate Regulation U.
(b)    Investment Company Act. None of the Loan Parties is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
5.14
Disclosure.

No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Loan Party (other than projected financial
information, other forward-looking information and information of a general
economic or industry nature) to the Administrative Agent or any Lender in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby or delivered hereunder or thereunder (in each
case as modified or supplemented by other information so furnished) when taken
as a whole, together with disclosures made by the Company in filings with the
SEC that are made available to the Administrative Agent and the Lenders pursuant
to the terms of this Agreement, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, each
Loan Party represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time made; it being
understood (a) that such projections and forecasts are as to future events and
are not to be viewed as facts, that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Company and its Subsidiaries, that no assurance can be given that any particular
projection or forecast will be realized and that actual results during the
period or periods covered by any such projections or forecasts may differ
significantly from the projected results and such differences may be material
and that such projections and forecast are not a guarantee of future financial
performance and (b) that no representation is made with respect to information
of a general economic or general industry nature.


126



--------------------------------------------------------------------------------





5.15
Compliance with Laws.

Each Loan Party and each Restricted Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
5.16
Solvency.

The Company, together with its Restricted Subsidiaries, on a Consolidated basis
are Solvent.
5.17
Sanctions Concerns and Anti-Corruption Laws.

(a)    Sanctions Concerns. No Loan Party, nor any Restricted Subsidiary, nor, to
the knowledge of the Company and its Restricted Subsidiaries, any director,
officer, employee, agent, or affiliate thereof, is an individual or entity that
is, or is owned or controlled by any individual or entity that is (i) included
on OFAC’s List of Specially Designated Nationals and HMT’s Consolidated List of
Financial Sanctions Targets, or (ii) located, organized or resident in a
Designated Jurisdiction (such Persons referred to herein as “Sanctioned
Persons”).
(b)    Anti-Corruption Laws; Sanctions. The Loan Parties and their Restricted
Subsidiaries have conducted their business in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, other similar anti-corruption legislation in other
jurisdictions and applicable Sanctions, and have instituted and maintained
policies and procedures designed to promote and achieve compliance in all
material respects with such laws and applicable Sanctions.
5.18
Subsidiaries; Equity Interests; Loan Parties.

(a)    Subsidiaries. Set forth on Schedule 5.18(a), is the following information
which is true and complete in all respects as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with
Section 6.02: (i) a complete and accurate list of all Subsidiaries of the Loan
Parties, (ii) the number of shares of each class of Equity Interests in each
Subsidiary outstanding, (iii) the number and percentage of outstanding shares of
each class of Equity Interests owned by the Loan Parties and their Subsidiaries
and (iv) the class or nature of such Equity Interests (i.e. voting, non-voting,
preferred, etc.).
(b)    Loan Parties. Set forth on Schedule 5.18(b) is a complete and accurate
list of all Loan Parties, showing as of the Closing Date, or as of the last date
such Schedule was required to be updated in accordance with Section 6.02, (as to
each Loan Party) (i) the exact legal name, (ii) any former legal names of such
Loan Party in the four (4) months prior to the Closing Date, (iii) the
jurisdiction of its incorporation or organization, as applicable,


127



--------------------------------------------------------------------------------





(iv) the type of organization, (v) the address of its chief executive office,
(vi) its U.S. federal taxpayer identification number (if any), (vii) the
organization identification number, and (viii) ownership information (e.g.
publicly held or if private or partnership, the owners and partners of each of
the Loan Parties).
5.19
Covered Entities.

No Loan Party is a Covered Entity.
5.20
[Reserved]

5.21
Intellectual Property; Licenses, Etc.

Each Loan Party and each of its Restricted Subsidiaries own, or possess the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that consist of the Material Intellectual
Property or other IP Rights reasonably necessary for the operation of their
respective businesses, except where the failure to own or possess the right to
use such IP Rights would not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Loan Parties, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, by any Loan Party or any of their Restricted Subsidiaries infringes
upon any rights held by any other Person, except in each case, to the extent
that such infringement would not reasonably be expected to result in a Material
Adverse Effect. No claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the Loan Parties, threatened in writing, against the
Loan Parties or any of their Restricted Subsidiaries which, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.
5.22
EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.
5.23
Representations as to Designated Foreign Borrowers.

(a)    Each Designated Foreign Borrower is subject to civil and commercial Laws
with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Designated Foreign
Borrower, the “Applicable Designated Foreign Borrower Documents”), and the
execution, delivery and performance by such Designated Foreign Borrower of the
Applicable Designated Foreign Borrower Documents constitute and will constitute
private and commercial acts and not public or governmental acts. Neither such
Designated Foreign Borrower nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the Laws of the jurisdiction in which such Designated
Foreign Borrower is organized and existing in respect of its obligations under
the Applicable Designated Foreign Borrower Documents.


128



--------------------------------------------------------------------------------





(b)    The Applicable Designated Foreign Borrower Documents are in proper legal
form under the Laws of the jurisdiction in which such Designated Foreign
Borrower is organized and existing for the enforcement thereof against such
Designated Foreign Borrower under the Laws of such jurisdiction, and to ensure
the legality, validity, enforceability, priority or admissibility in evidence of
the Applicable Designated Foreign Borrower Documents. It is not necessary to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Designated Foreign Borrower Documents that the
Applicable Designated Foreign Borrower Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Designated Foreign Borrower is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Designated Foreign Borrower Documents or any other
document, except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Designated Foreign Borrower Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.
(c)    For purposes of Regulation (EU) 2015/848 of the European Parliament and
of the Council of 20 May 2015 on insolvency proceedings (recast) (the
“Regulation”), the centre of main interest (as that term is used in Article 3(1)
of the Regulation) for Vertex Europe and Vertex Ireland is situated in its
jurisdiction of incorporation and, in each case, neither Vertex Europe nor
Vertex Ireland has any “establishment” (as that term is used in Article 2(10) of
the Regulation) in any other jurisdiction.
ARTICLE VI    
AFFIRMATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of their Restricted Subsidiaries to:
6.01
Financial Statements.

Deliver to the Administrative Agent for further distribution to each Lender:
(a)    Audited Financial Statements. As soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Company, a
Consolidated balance sheet of the Company and its Restricted Subsidiaries as at
the end of such fiscal year, and the related Consolidated statements of income
or operations, changes in shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (except for any


129



--------------------------------------------------------------------------------





qualification pertaining to a maturity occurring under this Revolving Facility
within twelve (12) months of the relevant audit).
(b)    Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Company (commencing with the fiscal quarter
ended September 30, 2019), a Consolidated balance sheet of the Company and its
Restricted Subsidiaries as at the end of such fiscal quarter, and the related
Consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Company’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such Consolidated statements to be certified
by the chief executive officer, chief financial officer, treasurer or controller
who is a Responsible Officer of the Company as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Company and its Restricted Subsidiaries, subject only to
normal year-end audit adjustments and the absence of footnotes.
(c)    Budget. As soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Company, an annual budget of the
Company and its Restricted Subsidiaries on a Consolidated basis, including
forecasts prepared by management of the Company, in a form reasonably
satisfactory to the Administrative Agent, of projected Consolidated statements
of income or operations and projected cash flows of the Company and its
Restricted Subsidiaries on a quarterly basis for the immediately following
fiscal year.
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
6.02
Certificates; Other Information.

Deliver to the Administrative Agent for further distribution to each Lender:
(a)    Compliance Certificate. Within five (5) Business Days of delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller which is a Responsible Officer of the Company.
(b)    Updated Schedules. Within fifteen (15) days of delivery of the financial
statements referred to in Section 6.01(a), updated Schedules 5.18(a) and 5.18(b)
(which may, if delivered earlier, be attached to the Compliance Certificate) to
the extent required to make the representation related to such Schedule true and
correct in all material respects as of the date of such update is provided.


130



--------------------------------------------------------------------------------





(c)    Annual Reports; Etc. Promptly after the same are publicly available,
copies of all annual, regular, periodic and special reports and registration
statements which the Company may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto.
(d)    Anti-Money-Laundering; Beneficial Ownership Regulation. Promptly
following any request therefor, information and documentation reasonably
requested by the Administrative Agent or any Lender in writing for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Patriot Act.
(e)    Beneficial Ownership. To the extent any Loan Party qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, an updated
Beneficial Ownership Certification promptly following any change in the
information provided in the Beneficial Ownership Certification delivered to any
Lender in relation to such Loan Party that would result in a change to the list
of beneficial owners identified in such certification.
(f)    Additional Information. Promptly, such additional information regarding
the business, financial, legal or corporate affairs of the Company or any of its
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which such documents are
(a) available via the SEC’s Electronic Data Gathering, Analysis and Retrieval
system (“EDGAR”) on the internet or (b) posted on the Company’s website on the
Internet at the website address listed on Schedule 1.01(a); or on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Company
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Company shall notify the Administrative Agent
(by fax transmission or e-mail transmission) of the posting of any such
documents and provide to the Administrative Agent by e-mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrowers hereby acknowledge that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar or a
substantially


131



--------------------------------------------------------------------------------





similar electronic transmission system (the “Platform”) and (B) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Company or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrowers hereby agree that they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (1) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(2) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, any Affiliate thereof, the Arrangers,
the L/C Issuers and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (4) the Administrative Agent and any Affiliate
thereof and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrowers shall be under no obligation to mark any Borrower
Materials “PUBLIC”.
Notwithstanding anything to the contrary in this Section 6.02, no Loan Party
shall be required to provide any information in respect of which disclosure is
prohibited by any applicable Laws binding on such Loan Party.
6.03
Notices.

Promptly, but in any event within three (3) Business Days of a Responsible
Officer of any Borrower obtaining actual knowledge thereof, notify the
Administrative Agent (which will promptly furnish such information to each
Lender):
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect; and
(c)    of the occurrence of any ERISA Event that has resulted or would
reasonably be expected to result in a Material Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and, to the extent applicable, stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with reasonable particularity any and
all provisions of this Agreement and any other Loan Document that have been
breached.
6.04
Payment of Taxes.



132



--------------------------------------------------------------------------------





The Company and its Restricted Subsidiaries will pay all material federal income
Taxes and other material Taxes required to be paid by them, unless the same are
being contested in good faith by appropriate proceedings and adequate reserves
in accordance with GAAP are being maintained by the Company or such Restricted
Subsidiary.
6.05
Preservation of Existence, Etc.

(a)    Except as otherwise permitted under Section 7.04, preserve, renew and
maintain in full force and effect its legal existence and good standing (to the
extent that such concept exists in such jurisdiction) under the Laws of the
jurisdiction of its organization, formation or incorporation, as applicable,
except, in the case of any Restricted Subsidiary of the Company that is not a
Loan Party, to the extent the failure to do so would not reasonably be expected
to result in a Material Adverse Effect; and
(b)    take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect, or as otherwise permitted hereunder.
6.06
Maintenance of Properties; Intellectual Property.

(a)    Except if the failure to do so would not reasonably be expected to have a
Material Adverse Effect, maintain, preserve and protect all of its material
tangible properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and casualty excepted.
(b)    Except as may be permitted pursuant to Section 7.04, take all reasonable
actions necessary to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of its Material
Intellectual Property (now or hereafter existing) of the Loan Parties and their
Restricted Subsidiaries, including, where appropriate, the filing of
applications for renewal, affidavits of use, affidavits of non-contestability
and opposition and interference and cancellation proceedings.
6.07
Maintenance of Insurance.

Maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried by companies
of a similar size engaged in similar businesses.
6.08
Compliance with Laws.

Comply with the requirements of all applicable Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate


133



--------------------------------------------------------------------------------





proceedings diligently conducted; or (b) the failure to comply therewith would
not reasonably be expected to have a Material Adverse Effect.
6.09
Books and Records.

Maintain proper books of record and account, in which full, true and correct
entries in conformity, in all material respects, with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Loan Party or such Restricted Subsidiary, as the case may be.
6.10
Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its officers, and independent
public accountants, all at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Company, in each case, subject to reasonable requirements of confidentiality and
attorney-client privilege, including requirements imposed by law or by contract;
provided that in the event that information is withheld as a result of any
confidentiality or attorney-client privilege, the Company shall (a) use
commercially reasonable efforts to obtain waivers of such confidentiality
obligations or eliminate any such restriction and to communicate, to the extent
permitted, the applicable information in a way that would not violate such
restrictions and (b) notify the Administrative Agent to the extent the Company
and its Restricted Subsidiaries are not providing otherwise requested
information; provided, however, that (i) except during the occurrence and
continuance of an Event of Default, the Borrowers shall not be required to
reimburse the Administrative Agent for the charges, costs and expenses in
connection with such visits or inspections and the Administrative Agent shall
not exercise rights under this Section 6.10 more often than one (1) time per
year and (ii) after the occurrence and during the continuance of an Event of
Default, the Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and without advance notice.
6.11
Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to refinance on the Closing Date
Indebtedness outstanding under the Existing Credit Agreement and (b) otherwise
for working capital and any other general corporate purpose not in contravention
of any Law or of any Loan Document.
6.12
Covenant to Guarantee Obligations.

The Loan Parties will cause each of their Restricted Subsidiaries (other than
any Excluded Subsidiary) whether newly formed, after acquired or otherwise
existing to promptly (and in any event within forty-five (45) days thereafter
(or such longer period of time as agreed to by the Administrative Agent in its
reasonable discretion)) become a Guarantor hereunder by way of execution of a
Joinder Agreement. In connection with the foregoing, the Loan Parties shall
deliver to the Administrative Agent, with respect to each new Subsidiary
Guarantor to the extent applicable,


134



--------------------------------------------------------------------------------





(i) substantially the same documentation required pursuant to Sections 4.01(b),
(c) and (d), and (ii) such information necessary to complete any required “know
your customer”, Patriot Act, Sanctions, OFAC and FCPA diligence, in scope, and
with results, reasonably satisfactory to the Administrative Agent.
6.13
Further Assurances.

Promptly upon the reasonable request by the Administrative Agent, or any Lender
through the Administrative Agent, (a) correct any objective material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
and deliver any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.
6.14
Compliance with Environmental Laws.

Comply and make all reasonable efforts to cause all lessees and other Persons
operating or occupying its properties to comply, with all applicable
Environmental Laws and Environmental Permits, except to the extent that such
non-compliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; obtain and renew all Environmental
Permits necessary for its operations and properties, except to the extent that
such failure to have obtained or renewed such permits would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
to the extent required by Environmental Laws, conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws,
except for the failure to conduct any such action that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
provided, however, that neither the Company nor any of its Restricted
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
6.15
Approvals and Authorizations.

Without limiting the generality of Section 6.08, the Company and each Restricted
Subsidiary shall maintain all authorizations, consents, approvals and licenses
from, exemptions of, and filings and registrations with, each Governmental
Authority of the jurisdiction in which each Loan Party is organized and
existing, and all approvals and consents of each other Person in such
jurisdiction, in each case that are required in connection with the Loan
Documents, unless the failure to do so would not reasonably be expected to have
a Material Adverse Effect.
6.16
Anti-Corruption Laws.



135



--------------------------------------------------------------------------------





Conduct its business in material compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
applicable anti-corruption legislation in other jurisdictions and maintain
policies and procedures reasonably designed to promote and achieve such
compliance with such laws.
6.17
Conduct of Business.

Continue to engage in lines of business consistent with the activities of a
biotechnology company.
ARTICLE VII    
NEGATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any of its Restricted Subsidiaries to, directly or indirectly:
7.01
Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):
(a)    Liens (if any) pursuant to any Loan Document (including Liens on Cash
Collateral);
(b)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
amendments, modifications, replacements, renewals, or extensions thereof;
provided that (i ) the Lien does not encumber any property other than
(A) property encumbered on the Closing Date, (B) after-acquired property that is
affixed or incorporated into the property encumbered by such Lien on the Closing
Date, (C) proceeds and products thereof, (ii) the replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.02(b), and
(iii) the direct or any contingent obligor with respect thereto is not changed;
(c)    (i) Liens for Taxes which are not yet due or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP (or, for Foreign Subsidiaries, in conformity with
generally accepted accounting principles that are applicable in their respective
jurisdiction of organization) and (ii) other Liens for Taxes (securing Tax
liabilities in an aggregate amount not in excess of $2,500,000 at any time
outstanding) which are not yet delinquent for a period of more than forty-five
(45) days;
(d)    Liens imposed by law such as carriers’, landlords’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s construction, or other like Liens arising
in the ordinary course of business which are not overdue for a period of more
than sixty (60) days


136



--------------------------------------------------------------------------------





or which are being contested in good faith and by appropriate proceedings, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person;
(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA; (ii) pledges and deposits to
secure insurance premiums or reimbursement obligations under insurance policies
or (iii) obligations in respect of letters of credit or bank guarantees that
have been posted by the Company or any of its Restricted Subsidiaries to support
the payments of the items set forth in the foregoing clauses (i) and (ii);
(f)    (i) deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business; and (ii) obligations in respect of letters of
credit or bank guarantees that have been posted to support payment of the items
set forth in the foregoing clause (i);
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;
(h)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.02(c); provided
that such Liens do not at any time encumber any property other than the property
financed by such Indebtedness except for accessions to such property and the
proceeds and the products thereof; provided that individual financings of
equipment permitted to be secured hereunder provided by one Person (or its
Affiliates) may be cross collateralized to other financings of equipment under
Section 7.02(c) provided by such Person (or its Affiliates);
(j)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Company or any of its Restricted Subsidiaries, in each case in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained; provided, that in no case shall any such Liens secure
(either directly or indirectly) the repayment of any Indebtedness for borrowed
money;
(k)    any interest or title of a lessor, licensor, sublicensor, or sublessor
under any lease, license, sublicense or sublease entered into by any Loan Party
or any Restricted Subsidiary thereof in the ordinary course of business and
covering only the assets so leased, licensed, sublicensed or subleased;


137



--------------------------------------------------------------------------------





(l)    Liens (i) of a collection bank arising under Section 4-208 or 4-210 of
the UCC on items in the course of collection, (ii) attaching to commodities
trading accounts or other commodities brokerage accounts in the ordinary course
of business or (iii) in favor of a banking institution or securities
intermediary arising as a matter of law or under the banking institution’s
general terms of business encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;
provided, that in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness for borrowed money;
(m)    any zoning, building or similar laws or rights reserved to or vested in
any Governmental Authority;
(n)    [reserved]
(o)    leases, licenses, subleases or sublicenses to the extent permitted under
Section 7.04(b);
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(q)    Liens (A) on cash or Cash Equivalent advances or escrow deposits in favor
of the seller of any property to be acquired in an Investment to be applied
against the purchase price for such Investment or otherwise in connection with
any escrow arrangements with respect to any such Investment or any Disposition
not prohibited by this Agreement (including any letter of intent or purchase
agreement with respect to such Investment or Disposition), or (B) consisting of
an agreement to dispose of any property in a Disposition not prohibited by this
Agreement, in each case, solely to the extent such Investment or Disposition, as
the case may be, would have been permitted on the date of the creation of such
Lien;
(r)    Liens granted by (i) a Restricted Subsidiary that is not a Loan Party in
favor of the Company or any other Restricted Subsidiary, (ii) a Loan Party in
favor of a U.S. Loan Party or (iii) a Designated Foreign Borrower in favor of a
Designated Foreign Borrower;
(s)    Liens existing on property (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary) at the time of its acquisition
or existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than as a result of a Subsidiary Redesignation), in
each case, after the date hereof securing Indebtedness permitted under Section
7.02(i); provided that (A) such Lien was not created in contemplation of such
Acquisition or such Person becoming a Restricted Subsidiary, (B) such Lien does
not extend to or cover any other assets or property of such Person (other than
improvements thereon, replacements and products thereof, additions and
accessions thereto or proceeds thereof and other after-acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such time and which Indebtedness and other obligations are not prohibited
hereunder that require, pursuant to their terms at such


138



--------------------------------------------------------------------------------





time, a pledge of after-acquired property), and (C) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Restricted Subsidiary, as the case may be (and amendments,
modifications, extensions, refinancings, renewals and replacements thereof that
do not increase the outstanding principal amount thereof (other than as not
prohibited by this Agreement));
(t)    Liens deemed to exist in connection with Investments in repurchase
agreements related to Cash Equivalents;
(u)    [reserved]
(v)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto and deposits made in the ordinary
course of business to secure liability to insurance carriers;
(w)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the purchase or sale of goods entered into by the
Company or any Restricted Subsidiary in the ordinary course of business;
(x)    Liens that are contractual rights of set-off relating to purchase orders
and other agreements entered into with customers and other counterparties of the
Company or any of its Restricted Subsidiaries in the ordinary course of
business;
(y)    the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(z)    Liens arising from precautionary UCC financing statements regarding
operating leases or other obligations not constituting Indebtedness;
(aa)    Liens securing insurance premiums financing arrangements; provided that
such Liens are limited to the applicable unearned insurance premiums;
(bb)    (i) Liens on cash and Cash Equivalents in connection with a Guaranteed
Hedge Agreement securing customary initial deposits and margin deposits which
are required as a matter of Law and (ii) pledges or transfers of collateral to
support bilateral mark-to-market security arrangements in respect of uncleared
swap or derivative transactions;
(cc)    Liens consisting of pledges or deposits of cash or Cash Equivalents
securing obligations in respect of customary (i) letters of credit or bank
guarantees permitted under Section 7.02(m) or (ii) warehouse receipts or similar
obligations permitted hereunder and, in each case, incurred in the ordinary
course of business or consistent with past practice (provided that no such
letters of credit, bank guarantees, warehouse receipts or similar obligations
support obligations in respect of Indebtedness);
(dd)    Liens of sellers of goods to any Loan Party and any of their respective
Subsidiaries arising under Article 2 of the UCC or similar provisions of
applicable law in


139



--------------------------------------------------------------------------------





the ordinary course of business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses;
(ee)    in the case of any joint venture, any put and call arrangements related
to its Equity Interests set forth in its organizational documents or any related
joint venture or similar agreement; and
(ff)    Liens securing Indebtedness and other obligations of the Company or any
Restricted Subsidiary; provided that immediately after giving effect to the
incurrence of any Indebtedness or obligations secured by Liens in reliance on
this clause (ff), the aggregate outstanding principal amount of all Priority
Indebtedness shall not exceed fifteen percent (15%) of Consolidated Net Worth
(determined as of the last day of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 6.01(a) or
6.01(b) (or, prior to the delivery of any such financial statements, determined
as of June 30, 2019)).
For purposes of determining compliance with this Section 7.01, in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of Permitted Liens (or any portion
thereof) described in this Sections 7.01, the Borrowers may, in their sole
discretion, classify or divide such Lien securing such item of Indebtedness (or
any portion thereof) in any manner that complies with this Section 7.01 and will
be entitled to only include the amount and type of such Lien or such item of
Indebtedness secured by such Lien (or any portion thereof) in one of the above
clauses and such Lien securing such item of Indebtedness (or portion thereof)
will be treated as being incurred or existing pursuant to only such clause or
clauses (or any portion thereof).
Notwithstanding the foregoing to the contrary, no Loan Party shall, nor shall it
permit any of its Restricted Subsidiaries to, directly or indirectly create,
incur, assume or suffer to exist any Lien upon any Cystic Fibrosis Drug
Franchise Assets to secure any Indebtedness.
7.02
Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any amendments, refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing (including upfront fees
and original issue discount thereon) and by an amount equal to any existing
commitments unutilized thereunder and the direct or any contingent obligor with
respect thereto is not changed, as a result of or in connection with such
refinancing, refunding, renewal or extension; and, still further, that the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination, standstill and related terms (if


140



--------------------------------------------------------------------------------





any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders (as determined in good
faith by a Responsible Officer of the Company) than the terms of any agreement
or instrument governing the Indebtedness being refinanced, refunded, renewed or
extended;
(c)    Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness shall not exceed $30,000,000 in any
fiscal year;
(d)    Indebtedness of (i) a Loan Party to any other Loan Party, (ii) a Loan
Party to any Restricted Subsidiary that is not a Loan Party and (iii) any
Restricted Subsidiary that is not a Loan Party to any Loan Party or any other
Restricted Subsidiary; provided that, in the case of Indebtedness owed by any
Loan Party to any Restricted Subsidiary that is not a Loan Party, such
Indebtedness shall be unsecured and, to the extent all such Indebtedness exceeds
$1,000,000 at any time outstanding, be subordinated in right of payment to the
Guaranteed Obligations on the terms set forth in the Intercompany Subordination
Agreement or otherwise on terms reasonably satisfactory to the Administrative
Agent (“Intercompany Debt”);
(e)    Guarantees of Indebtedness of the Company or any Subsidiary Guarantor
otherwise permitted hereunder;
(f)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates;
(g)    [reserved]
(h)    to the extent constituting Indebtedness, Warrant Transactions not
otherwise prohibited by this Agreement;
(i)    Indebtedness of any Person that becomes a Restricted Subsidiary of the
Company (or of any Person not previously a Subsidiary that is merged,
amalgamated or consolidated with or into the Company or a Restricted Subsidiary)
after the Closing Date as a result of an Acquisition, or Indebtedness of any
Person that is assumed by the Company or any of its Restricted Subsidiaries in
connection with an Acquisition of assets by the Company or such Restricted
Subsidiary in an Acquisition; provided that (A) such Indebtedness is not
incurred in contemplation of such Acquisition and (B) that the aggregate
principal amount of Indebtedness that is outstanding in reliance on this clause
(i) shall not, at any time outstanding, exceed $50,000,000;
(j)    [reserved]


141



--------------------------------------------------------------------------------





(k)    obligations of the Company or any of its Restricted Subsidiaries in
respect of any overdraft and related liabilities arising from treasury,
depository, credit card, purchasing card and cash management services or any
automated clearing house transfers of funds and other Indebtedness in respect of
netting services, overdraft protections, cash pooling, employee credit cards and
similar arrangements, in each case, in connection with deposit accounts in the
ordinary course of business;
(l)    Indebtedness consisting of obligations in respect of surety, stay,
customs and appeal bonds, performance bonds and performance and completion
guarantees provided by the Company or any of its Restricted Subsidiaries, in
each case in the ordinary course of business or consistent with past practice;
(m)    Indebtedness under letters of credit or bank guarantees issued on behalf
of Foreign Subsidiaries (and not issued under this Agreement) in an aggregate
amount not to exceed $10,000,000 at any one time outstanding;
(n)    Indebtedness representing deferred compensation or stock-based
compensation or severance, pension and health and welfare benefits to employees
and former employees, as applicable, of the Company and its Restricted
Subsidiaries incurred in the ordinary course of business;
(o)    Indebtedness constituting indemnification obligations or obligations for
the payment of the purchase price (pending the consummation of such transaction)
or other contingent purchase price adjustments incurred in an Investment or any
Disposition permitted under this Agreement;
(p)    Indebtedness consisting of obligations under deferred consideration
(earnouts, royalty payments, indemnifications, incentive non-competes, milestone
payments and other contingent obligations) incurred in connection with any
Acquisition or other Investment or otherwise in connection with research and
development licensing agreements, collaboration agreements or development
agreements;
(q)    Indebtedness consisting of insurance premium financing and take or pay
obligations contained in supply agreements in the ordinary course of business;
(r)    Guarantees by the Company with respect to any operating lease payment
obligations of any Subsidiaries of the Company;
(s)    to the extent constituting Indebtedness, obligations that are being
contested in accordance with Section 6.04;
(t)    customer advances or deposits or other endorsements for collection,
deposit or negotiation and warranties of products or services, in each case
received or incurred in the ordinary course of business; and


142



--------------------------------------------------------------------------------





(u)    other Indebtedness of the Company or any Restricted Subsidiary; provided
that immediately after giving effect to the incurrence of any Indebtedness in
reliance on this clause (u), (i) the aggregate outstanding principal amount of
all Priority Indebtedness shall not exceed fifteen percent (15%) of Consolidated
Net Worth (determined as of the last day of the most recent fiscal quarter for
which financial statements shall have been delivered pursuant to Section 6.01(a)
or 6.01(b) (or, prior to the delivery of any such financial statements,
determined as of June 30, 2019)) and (ii) the Loan Parties are in Pro Forma
Compliance.
For purposes of determining compliance with this Section 7.02, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of one or
more of the categories of permitted Indebtedness (or any portion thereof)
described in this Sections 7.02, the Borrowers may, in their sole discretion,
classify or divide such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 7.02 and will be entitled to only include
the amount and type of such item of Indebtedness (or any portion thereof) in one
of the above clauses (or any portion thereof) and such item of Indebtedness (or
any portion thereof) shall be treated as having been incurred or existing
pursuant to only such clause or clauses (or any portion thereof); provided that
all Indebtedness outstanding under this Agreement shall at all times be deemed
to have been incurred pursuant to clause (a) of this Section 7.02.
Notwithstanding the foregoing to the contrary, the CF Asset Subsidiaries shall
not create, incur, assume or suffer to exist any Indebtedness (other than (x)
Intercompany Debt, except Intercompany Debt owed by any CF Asset Subsidiary to
any Restricted Subsidiary that is not a Loan Party and (y) Obligations of any
Designated Foreign Borrower or any Subsidiary Guarantor) in an aggregate amount
in excess of $100,000,000 at any one time outstanding.
7.03
[Reserved]

7.04
Fundamental Changes.

(a)    Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:
(i)    any Restricted Subsidiary that is a Domestic Subsidiary may merge or
consolidate with or dissolve or liquidate into (A) the Company; provided that
the Company shall be the continuing or surviving Person, or (B) so long as no
Event of Default would result therefrom, any one or more other Restricted
Subsidiaries that are Domestic Subsidiaries; provided that (x) in any such
transaction involving a Subsidiary Guarantor, such Subsidiary Guarantor shall be
the continuing or surviving Person, and (y) no such transaction shall cause any
then existing Subsidiary Guarantor to become a Subsidiary that would not be
required to be a Subsidiary Guarantor pursuant to Section 6.12;


143



--------------------------------------------------------------------------------





(ii)    any Designated Foreign Borrower may merge or consolidate with or
dissolve or liquidate into any other Designated Foreign Borrower which is
organized or existing under the Laws of the jurisdiction in which the first
Designated Foreign Borrower is organized;
(iii)    any Restricted Subsidiary that is a Foreign Subsidiary (other than a
Designated Foreign Borrower) may merge or consolidate with or dissolve or
liquidate into (A) a Designated Foreign Borrower which is organized or existing
under the Laws of the jurisdiction in which the first Designated Foreign
Borrower is organized; provided that such Designated Foreign Borrower shall be
the continuing or surviving Person, or (B) so long as no Event of Default would
result therefrom, any one or more other Restricted Subsidiaries that are Foreign
Subsidiaries;
(iv)    (A) any Subsidiary Guarantor may Dispose of all or substantially all of
its assets (including any Disposition that is in the nature of a liquidation) to
any other U.S. Loan Party, (B) any Designated Foreign Borrower may Dispose of
all or substantially all of its assets (including any Disposition that is in the
nature of a liquidation) to any other Loan Party, and (C) any Restricted
Subsidiary that is not a Loan Party may Dispose of all or substantially all of
its assets (including any Disposition that is in the nature of a liquidation) to
any Loan Party or, so long as no Event of Default would result therefrom, any
other Restricted Subsidiary;
(v)    so long as no Event of Default shall exist or would result therefrom,
each of the Company and any of its Restricted Subsidiaries may merge into or
consolidate with any other Person (other than the Company or any of its
Subsidiaries) or permit any other Person (other than the Company or any of its
Subsidiaries) to merge into or consolidate with it; provided, however, that in
each case, immediately after giving effect thereto (i) in the case of any such
merger or consolidation to which a Borrower is a party (the “Existing
Borrower”), (x) the Existing Borrower is the surviving Person (and if the
Company is a party to such merger or consolidation, the Company is the surviving
Person) or (y) if the Person formed by or surviving any such merger or
consolidation is not the Existing Borrower (any such Person, the “Successor
Borrower”), (A) (1) if the Existing Borrower is the Company, the Successor
Borrower shall be an entity organized or existing under the Laws of the United
States, any state thereof or the District of Columbia, and (2) if the Existing
Borrower is a Designated Foreign Borrower, the Successor Borrower shall be an
entity organized or existing under the Laws of the jurisdiction in which the
Existing Borrower is organized, (B) the Successor Borrower shall expressly
assume all the obligations of the Existing Borrower under this Agreement and the
other Loan Documents to which the Existing Borrower is a party pursuant to
documents in form and substance reasonably satisfactory to the Administrative
Agent, (C) each applicable Guarantor shall have confirmed that its Guarantee
shall apply to the Successor Borrower’s obligations under the Loan Documents (to
the same extent as such Guarantee applied to the Existing Borrower’s obligations
under the Loan Documents) pursuant to documents in form and substance reasonably
satisfactory


144



--------------------------------------------------------------------------------





to the Administrative Agent, (D) the Company shall have delivered to the
Administrative Agent such supporting resolutions, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent and (E) the Administrative Agent and the Lenders shall
have received satisfactory results of “know your customer”, Sanctions, Act and
other similar due diligence reasonably requested by the Administrative Agent and
the Lenders, (ii) in the case of any such merger or consolidation to which any
Subsidiary Guarantor is a party, such Subsidiary Guarantor is the surviving
Person, and (iii) in the case of any such merger or consolidation to which any
Restricted Subsidiary (other than a Loan Party) is a party, such Restricted
Subsidiary is the surviving Person; and
(vi)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Company and its Restricted Subsidiaries may
consummate Permitted Restructurings.
(b)    Make any Disposition (including, for avoidance of doubt and without
limitation, by way of Investment, Restricted Payment, sale, transfer or other
Disposition) of any Cystic Fibrosis Drug Franchise Assets, except:
(i)    (A) Dispositions of inventory in the ordinary course of business and (B)
Dispositions of cash and Cash Equivalents;
(ii)    Dispositions of equipment or real property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(iii)    Dispositions of property by a Restricted Subsidiary to the Company or
to a Wholly Owned Subsidiary of the Company; provided that (A) if the transferor
of such property is a Subsidiary Guarantor, the transferee thereof must be a
U.S. Loan Party, and (B) if the transferor of such property is a Designated
Foreign Borrower, the transferee thereof must be a Loan Party;
(iv)    Dispositions of accounts receivable in connection with the collection,
discounting, settlement or compromise thereof in the ordinary course of
business;
(v)    Dispositions in the ordinary course of business consisting of the
abandonment, or allowing to lapse, of Intellectual Property which, in the
reasonable good faith determination of the Borrowers, is uneconomical to
maintain, non-strategic, negligible, obsolete or otherwise not material to the
value of the Cystic Fibrosis Drug Franchise Assets (taken as a whole) or the
conduct of their business (taken as a whole);


145



--------------------------------------------------------------------------------





(vi)    Dispositions of Intellectual Property owned by a Loan Party to a Foreign
Subsidiary of a Borrower that is a Restricted Subsidiary, to the extent the
Administrative Agent (acting in its reasonable credit judgment) approves such
Disposition; provided that (i) the Foreign Subsidiary receiving such
Intellectual Property shall covenant and agree not to pledge any interest in
such Intellectual Property to any Person (other than a Loan Party); (ii) any
such transferred Intellectual Property shall be subject to a perpetual exclusive
license in favor of the Loan Parties for use in the North America in form and
substance reasonably satisfactory to the Administrative Agent, and which license
shall (1) not be subject to any anti-assignment or change of control provisions
(in each case limiting the Loan Party), (2) expressly permit the creation,
continuation and performance of any Lien thereon securing the Guaranteed
Obligations (as such Guaranteed Obligations may be modified, increased,
extended, refinanced, renewed or replaced from time to time), (3) be terminable
at will by the Loan Parties (which termination shall require the Administrative
Agent’s consent), (4) require the Administrative Agent’s consent for any
amendment of the license agreement that alters the terms and conditions of the
license agreement in any manner adverse to the interests of a Loan Party or the
Lenders, (5) specify that it may not be terminated in connection with a Loan
Party’s bankruptcy, (6) include the right of any Loan Party that is a party
thereto to assume and assign the license in the event of its bankruptcy or
insolvency, and (7) include a covenant by the Foreign Subsidiary not to move
for, or consent to, the termination of or rejection of the license in a
bankruptcy or insolvency of the Foreign Subsidiary; and (iii) any Foreign
Subsidiary receiving such Intellectual Property shall at all times remain a
Restricted Subsidiary and shall not conduct any other material business other
than (1) holding such Intellectual Property, (2) entering into license
agreements in the ordinary course of business with Foreign Subsidiaries that are
Restricted Subsidiaries for use of such Intellectual Property in foreign
jurisdictions in the ordinary course of business and (3) entering into license
agreements with third parties for use in foreign jurisdictions in the ordinary
course of business, on customary terms for fair value; and
(vii)    Dispositions consisting of (A) non-exclusive licenses or sublicenses of
(or other non-exclusive grants of rights to use or exploit) Intellectual
Property in the ordinary course of business (including inter-company agreements
between or among any Loan Parties and Restricted Subsidiaries), (B) outside of
the United States, Canada, Ireland, the United Kingdom, France, Germany, Italy,
Spain, Australia and the Netherlands, exclusive licenses or sublicenses of (or
other exclusive grants of rights to use or exploit) Intellectual Property of the
Loan Parties and their Restricted Subsidiaries to third parties, in the ordinary
course of business consistent with past practices, to the extent necessary to
facilitate the commercial distribution of products and services in regions and
territories in which the Loan Parties and their Restricted Subsidiaries do not
distribute their products directly, provided that none of the licenses or
sublicenses described in the foregoing clauses (A) and (B) (either individually
or in the aggregate) could reasonably be expected to (x) result in a Material
Adverse Effect, (y) materially interfere with the business of the Loan Parties


146



--------------------------------------------------------------------------------





and their Restricted Subsidiaries, taken as a whole, or (z) solely with respect
to clause (B), impair in any material respect the value of the Intellectual
Property licensed or granted and (C) licenses or sublicenses of (or other
exclusive grants of rights to use or exploit) Intellectual Property approved by
the Administrative Agent (acting in its reasonable credit judgment);
provided, that any Disposition pursuant to this Section 7.04(b) (other than
Section 7.04(b)(i)(A), (b)(iv), (b)(vi) and (b)(vii)) shall be for Fair Market
Value; provided further, that nothing herein shall preclude the Company or any
Restricted Subsidiary from consummating any Permitted Restructuring so long as
no Default or Event of Default has occurred and is continuing or would result
therefrom.
7.05
[Reserved]

7.06
Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or issue or
sell any Equity Interests, except:
(a)    each Restricted Subsidiary may make, either directly or indirectly,
Restricted Payments to the Company, the Subsidiary Guarantors and any other
Person that owns an Equity Interest in such Restricted Subsidiary, provided
that, in the case of any Restricted Subsidiary that is not a Wholly Owned
Subsidiary, such Restricted Payments are made to the holders of such Equity
Interests ratably (or on a more favorable basis from the perspective of the
Company and its Wholly Owned Subsidiaries, taken as a whole) according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
(b)    the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock, other common
Equity Interests of such Person or Qualified Stock of such Person;
(c)    the Company may issue and sell any warrants or options with respect to
its Qualified Stock pursuant to any executive compensation or stock option plan;
(d)    the Company may issue and sell its Equity Interests constituting
Qualified Stock;
(e)    the Company and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
Qualified Stock;
(f)    the Company and each Restricted Subsidiary may make Restricted Payments
to shareholders of any Person (other than an Affiliate of the Company) acquired
by merger pursuant to an Investment, at the time of such Investment;


147



--------------------------------------------------------------------------------





(g)    the Company and each of its Restricted Subsidiaries may (A) repurchase,
retire, or otherwise acquire or retire at value, Equity Interests held by former
directors, officers, employees and consultants; (B) pay withholding or similar
Taxes payable by present or former directors, officers, employees or consultants
in respect of their Equity Interests; (C) repurchase Equity Interests deemed to
occur upon a cashless exercise of options or warrants and (D) pay withholding
amounts in respect of Equity Interests of present or former directors, officers,
employees or consultants in cash and Cash Equivalents;
(h)    the Company may make Restricted Payments to implement Capped Call
Transactions and Convertible Bond Hedge Transactions in connection with the
issuance of Convertible Bond Indebtedness, provided such Restricted Payments are
made solely with the proceeds of such related Convertible Bond Indebtedness and
any Warrant Transactions;
(i)    the Company may declare and make other Restricted Payments not otherwise
permitted by this Section 7.06 (including, making Restricted Payments to
exercise, settle, unwind or terminate any Convertible Bond Hedge Transaction,
Capped Call Transaction or Warrant Transaction, as applicable, or honor any
request in connection with any conversion of Convertible Bond Indebtedness and
make cash payments in lieu of fractional shares in connection therewith),
provided that (x) no Event of Default shall exist or would result therefrom and
(y) immediately after giving effect to such Restricted Payment, the Company
shall be in Pro Forma Compliance, provided that the Consolidated Leverage Ratio
shall not exceed, on a Pro Forma Basis, 3.00 to 1.00;
(j)    the Company and any Restricted Subsidiary may pay cash in lieu of
fractional shares in connection with any dividend, split or combination of its
Equity Interests;
(k)    the Company or any Restricted Subsidiary may make Restricted Payments
pursuant to and in accordance with equity compensation plans or programs and
other benefit and compensation plans, programs or agreements for directors,
officers, employees, consultants or advisors of the Company and its
Subsidiaries; and
(l)    the Company may pay any dividend or distribution or make any irrevocable
Restricted Payment within 60 days after the date of declaration of such dividend
or distribution or giving irrevocable notice with respect to such Restricted
Payment, as the case may be, if at the date of declaration or notice such
Restricted Payment would have complied with the provisions of this Agreement
(including the other provisions of this Section 7.06).
7.07
[Reserved]

7.08
Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions among
the Loan Parties and their Restricted Subsidiaries (or any entity that becomes a
Restricted Subsidiary as a result of such transaction not prohibited by this
Agreement); (b) Investments by the Loan Parties and their Restricted
Subsidiaries in any other Loan Party or any Subsidiary; (c) R&D Collaboration
Payments; (d) customary


148



--------------------------------------------------------------------------------





directors’ fees, indemnification (including the provision of directors and
officers insurance), expense reimbursement and similar arrangements, consulting
fees, employee salaries, bonuses or employment agreements, compensation or
employee benefit arrangements, incentive and severance arrangements with any
past, present or future officer, director or employee of a Loan Party or a
Restricted Subsidiary entered into in the ordinary course of business; (e)
Restricted Payments permitted under Section 7.06; (f) advances of payroll
payments to employees of the Company or any Restricted Subsidiary in the
ordinary course of business; (g) advances to officers, directors, managers,
consultants and employees (or, in the case of the following clause (g)(ii), any
future or present officer, director, manager, consultant or employee (or their
respective estates, heirs, family members, spouses and former spouses, domestic
partners and former domestic partners or beneficiaries under their estates)) of
the Company or any Restricted Subsidiary (i) for relocation, (ii) in connection
with such Person’s purchase of Equity Interests of the Company; provided that no
cash is actually advanced pursuant to this clause (g)(ii), and (iii) for
entertainment, travel and similar purposes in the ordinary course of business;
(h) written agreements entered into or assumed in connection with acquisitions
of other businesses with Persons who were not Affiliates prior to such
transactions approved by a majority of the Board of Directors of the Company;
(i) transactions undertaken in connection with the consummation of any Permitted
Restructuring; (j) issuances of Equity Interests to Affiliates and the
registration rights and other customary rights associated therewith; (k)
transactions with joint ventures for the purchase or sale of property or other
assets and services entered into in the ordinary course of business and
investments in joint ventures; (l) transactions approved by (i) a majority of
disinterested directors of the Company or of the applicable Restricted
Subsidiary in good faith or (ii) a committee of the board of directors (or other
governing body) of such Person that is comprised of disinterested directors (or
such committee otherwise approves such transactions by action of disinterested
directors); (m) any transaction or series of related transactions with respect
to which the aggregate consideration paid, or fair market value of property
Disposed of, by the Company and its Restricted Subsidiaries is less than
$5,000,000 for any such individual transaction or series of related
transactions; (n) any transaction in respect of which the Company delivers to
the Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors of the Company (or the board of directors or other relevant
governing body of the relevant Restricted Subsidiary) from an accounting,
appraisal or investment banking firm that is in the good faith determination of
the Company qualified to render such letter, which letter states that such
transaction is on terms that are no less favorable to the Company or the
relevant Restricted Subsidiary, as applicable, than would be obtained on an
arm’s-length basis from a Person that is not an Affiliate for a comparable
transaction; (o) any transaction with an Affiliate where the only consideration
paid consists of Equity Interests of the Company; and (p) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person’s business on fair and reasonable
terms and conditions substantially as favorable to such Person as would be
obtainable by it in a comparable arm’s length transaction with a Person other
than an officer, director or Affiliate.
7.09
Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that (a) restricts the ability of any
Loan Party or its Restricted Subsidiaries to (i) make Restricted Payments to any
Loan Party or Restricted Subsidiary except for (A) any


149



--------------------------------------------------------------------------------





agreement in effect on the date hereof and set forth on Schedule 7.09, (B) any
agreement in effect at the time any Restricted Subsidiary becomes a Restricted
Subsidiary of the Company, so long as such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary of the Company, or
(C) any reimbursement agreement entered into in the ordinary course of business,
to the extent necessary, to effect periodic settlements mandated by such Loan
Parties or Restricted Subsidiaries pursuant to such reimbursement agreements, or
(ii) create any Lien upon any of their properties or assets to secure the
Guaranteed Obligations, except, in the case of clause (a)(ii) only, for (A) any
document or instrument governing Indebtedness incurred pursuant to Section
7.02(c), provided that any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith, (B) any
negative pledge contained in secured Indebtedness incurred pursuant to Section
7.02 so long as such negative pledge does not restrict Liens on the Cystic
Fibrosis Drug Franchise Assets of the Loan Parties securing the Guaranteed
Obligations (as such Guaranteed Obligations may be modified, increased,
extended, refinanced, renewed or replaced from time to time), (C) Contractual
Obligations that (1) are customary restrictions that arise in connection with
any Disposition not prohibited by this Agreement, so long as such Contractual
Obligations relate only to the asset or Person subject to such Disposition, (2)
are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures, so long as such Contractual Obligations
are applicable only to such joint venture, (3) are customary restrictions on
leases, subleases, in-licenses (including sublicenses thereof) or asset sale
agreements otherwise permitted hereby so long as such restrictions relate only
to the assets subject thereto or (4) are contained in sales agreements, purchase
agreements, acquisition agreements (including by way of merger, acquisition or
consolidation) entered into by the Company or any Restricted Subsidiary and
solely to the extent in effect pending the closing of such transaction and with
respect to the assets covered thereby, (D) restrict subletting or assignment of
any lease governing a leasehold interest, and (E) restrictions imposed by
applicable Law; or (b) requires the grant of any Lien on property for any
obligation if a Lien on such property is given as security for the Guaranteed
Obligations.
7.10
Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to (a) purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose or (b) finance any hostile
Acquisition (as evidenced by a calculation of cash and Cash Equivalents on hand
at the Company immediately after giving effect to the consummation of such
Acquisition and reflecting the application of all cash and Cash Equivalents
utilized in connection with the consummation of such Acquisition).
7.11
Financial Covenants.

(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Measurement Period (commencing with the Measurement Period ending
December 31, 2019) to be greater than 3.50 to 1.00 (such ratio, the “Stated
Ratio”); provided, however, that upon consummation of a Material Acquisition and
upon the written election


150



--------------------------------------------------------------------------------





of the Company (which may be exercised not more than three (3) times during the
term of this Agreement) to the Administrative Agent (which shall promptly notify
the Lenders), the Company may increase the maximum Consolidated Leverage Ratio
to 4.00 to 1.00 (the “Adjusted Consolidated Leverage Ratio”). The Adjusted
Consolidated Leverage Ratio shall be effective as of the date of consummation of
the Material Acquisition (including, without limitation, for determining Pro
Forma Compliance with the requirements of this Agreement for such Material
Acquisition) and (i) shall step down by 0.25x (i.e., a quarter turn) after two
(2) full fiscal quarters following the date of the consummation of such Material
Acquisition and (ii) shall step down by an additional 0.25x (i.e., a quarter
turn) and return to the Stated Ratio after four (4) full fiscal quarters
following the date of the consummation of such Material Acquisition.
Notwithstanding anything in the foregoing to the contrary, in the event that the
Company makes any such election to adjust the Consolidated Leverage Ratio as set
forth above during concurrent periods for Material Acquisitions occurring within
any period of four (4) full fiscal quarters following the date of the
consummation of such Material Acquisitions, the step downs (as set forth above)
shall occur after the end of the two (2) and four (4) (respectively) full fiscal
quarters following the date of consummation of the most recent Material
Acquisition (on account of which the Consolidated Leverage Ratio was adjusted).
(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any Measurement Period (commencing with the
Measurement Period ending December 31, 2019) to be less than 2.50 to 1.00.
7.12
Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

(a)    Amend any Organization Documents of the Company or any of its Restricted
Subsidiaries, in a manner adverse to the Lenders in any material respect;
(b)    change the fiscal year of the Company or any of its Restricted
Subsidiaries, provided, however, that any Person that becomes a Restricted
Subsidiary after the date hereof may change its fiscal year to be the same as
the Company;
(c)    without providing prompt prior written notice to the Administrative Agent
following any change in the name, state of formation or organization, form of
organization or principal place of business of any Loan Party; or
(d)    make any other change in accounting policies or reporting practices of
the Company or any of its Restricted Subsidiaries, except as required by GAAP.
7.13
[Reserved]

7.14
[Reserved]

7.15
[Reserved]



151



--------------------------------------------------------------------------------





7.16
Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Sanctioned Person, or in any Designated Jurisdiction, in
each case, in violation of applicable Sanctions, or in any other manner that
will result in a violation by any Person party hereto (including any Person
participating in the transaction, whether as Lender, as Arranger, Administrative
Agent, L/C Issuer, Swingline Lender, or otherwise) of Sanctions.
7.17
Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.
7.18
Massachusetts Security Corporation.

With regard to any Restricted Subsidiary that is a Massachusetts Security
Corporation, conduct, transact or otherwise engage in any material operating or
business activities other than investment activities that would not reasonably
be expected to result in the loss of such Person’s qualification as a
Massachusetts security corporation under Mass. Gen. L. c. 63, §38B.
7.19
Unrestricted Subsidiaries.

Permit any Unrestricted Subsidiary to (i) own, or possess the right to use, any
Intellectual Property, or (ii) own any of the material economic rights derived
from any Intellectual Property, in each case with respect to clause (i) or (ii),
covering the Cystic Fibrosis Drug Franchise Assets.
ARTICLE VIII    

EVENTS OF DEFAULT AND REMEDIES
8.01
Events of Default.

Any of the following shall constitute an event of default (each, an “Event of
Default”):
(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay, in the
currency required hereunder, (i) when and as required to be paid herein, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, (ii) within three (3) Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five (5) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or


152



--------------------------------------------------------------------------------





(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), 6.03(a),
6.05(a), 6.10, 6.11, 6.12, Article VII or Article X; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (x) any Responsible Officer
of any Loan Party becoming aware thereof and (y) the Administrative Agent
providing the Company written notice thereof; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
Compliance Certificate or other certificate delivered pursuant to or in
connection with this Agreement or any other Loan Document shall be incorrect or
misleading in any material respect (except that such materiality qualifier shall
not be applicable to any representations, warranties, certificates or statement
of fact that already are qualified or modified by materiality in the text
thereof) when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Restricted Subsidiary thereof
(other than an Immaterial Subsidiary) (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder, Intercompany Debt owing to a Loan Party and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to require, or to permit the holder or
holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to require, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity (it being understood, for the avoidance of any doubt, the occurrence of
events causing Convertible Bond Indebtedness to become convertible, or
conversions of Convertible Bond Indebtedness in accordance with its terms and
the satisfaction by the Company of its obligations in connection with
conversions of Convertible Bond Indebtedness through (x) the issuance of
Qualified Stock and (y) cash payments in lieu of fractional shares required to
be paid upon such conversions, shall not constitute an Event of Default under
this clause (e)(i)(B)), or such Guarantee to become payable or cash collateral
in respect thereof to be demanded; or (ii) there occurs under any Swap Contract
an Early Termination Date (as defined in such Swap Contract) resulting from (A)
any event of default under such Swap Contract as to which a Loan Party or any
Restricted Subsidiary thereof is the Defaulting Party (as defined in such Swap


153



--------------------------------------------------------------------------------





Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which a Loan Party or any Restricted Subsidiary thereof is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
such Loan Party or such Restricted Subsidiary as a result thereof is greater
than the Threshold Amount; or (iii) any Loan Party or any Restricted Subsidiary
thereof fails to make any payment beyond the applicable grace period with
respect thereto under any lease for the Specified Leased Locations (or contained
in any instrument or agreement evidencing or relating thereto), the effect of
which payment default is to cause, or to permit the landlord under such lease to
cause, with the giving of notice if required, such lease to be terminated; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
thereof (other than an Immaterial Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, examiner, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, administrator, administrative receiver, compulsory manager,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary (other than an Immaterial Subsidiary) thereof becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within forty-five
(45) days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary (other than an Immaterial Subsidiary) thereof one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding the Threshold Amount (to the extent not
paid, fully bonded or covered by independent third-party insurance as to which
the insurer has been notified of the potential claim and has not denied
coverage) and (A) enforcement proceedings are commenced by any creditor upon
such judgment or order or (B) there is a period of sixty (60) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace


154



--------------------------------------------------------------------------------





period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document other than in connection
with the release of a Subsidiary Guarantor in accordance with the terms hereof;
any Loan Party denies that it has any or further liability or obligation under
any provision of any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or it is or becomes unlawful for a Loan
Party to perform any of its obligations under the Loan Documents; or
(k)    Change of Control. There occurs any Change of Control.
8.02
Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)    declare the Revolving Commitment of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law or equity;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


155



--------------------------------------------------------------------------------





8.03
Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Guaranteed
Obligations then due hereunder, any amounts received on account of the
Guaranteed Obligations shall, subject to the provisions of Sections 2.14 and
2.15, be applied by the Administrative Agent in the following order:
1    , to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
2    , to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders, and the L/C Issuers (including fees,
charges and disbursements of counsel to the respective Lenders, and the L/C
Issuers arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
3    , to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Guaranteed Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third payable to them;
4    , to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans and L/C Borrowings and to the Administrative Agent
for the account of the L/C Issuers, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized by the Borrowers pursuant to
Sections 2.03 and 2.14, in each case ratably among the Administrative Agent, the
Lenders and the L/C Issuers in proportion to the respective amounts described in
this clause Fourth held by them;
5    , to payment of that portion of the Guaranteed Obligations then owing under
the Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements, in
each case ratably among the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fifth held by
them; and
Last, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings


156



--------------------------------------------------------------------------------





under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Guaranteed
Obligations, if any, in the order set forth above. Excluded Swap Obligations
with respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets, but appropriate adjustments shall be made with respect
to payments from other Loan Parties to preserve the allocation to Guaranteed
Obligations otherwise set forth above in this Section.
Notwithstanding the foregoing, (a) Guaranteed Obligations arising under
Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements shall be
excluded from the application described above if the Administrative Agent has
not received a Guaranteed Party Designation Notice, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Cash Management Bank or Hedge Bank, as the case may be, and
(b) no amounts received from or on account of a Designated Foreign Borrower
shall be used to pay or applied against any Guaranteed Obligations of or
attributable to any U.S. Loan Party or any other Domestic Subsidiary. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX for itself and its Affiliates as if a
“Lender” party hereto.
ARTICLE IX    
ADMINISTRATIVE AGENT
9.01
Appointment and Authority.

Each of the Lenders and each of the L/C Issuers hereby irrevocably appoints,
designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrowers
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
9.02
Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from,


157



--------------------------------------------------------------------------------





lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of banking, trust,
financial, advisory, underwriting or other business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or to provide notice to or consent of the Lenders with respect thereto.
9.03
Exculpatory Provisions.

(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
(b)    Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02 or
(ii) in the absence of its own gross negligence, willful misconduct or bad faith
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Company, a Lender or an L/C Issuer.


158



--------------------------------------------------------------------------------





(c)    Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not (i) be obligated to ascertain,
monitor or inquire as to whether any Lender or prospective Lender is a
Disqualified Institution or (ii) have any liability with respect to or arising
out of any assignment of Loans, or disclosure of confidential information to any
Disqualified Institution.
(d)    Neither the Administrative Agent nor any of its Related Parties have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
9.04
Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or such L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.


159



--------------------------------------------------------------------------------





9.05
Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Revolving Facility as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence, willful misconduct or bad faith in the selection of
such sub-agents.
9.06
Resignation of Administrative Agent.

(a)    Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States, and in each case such successor shall require the
consent of the Company at all times other than during the existence of an Event
of Default under Section 8.01(a) or 8.01(f) (such consent not to be unreasonably
withheld or delayed). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any successor Administrative Agent be a Defaulting Lender or a
Disqualified Institution. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Company and such Person remove such Person as Administrative Agent and, in
consultation with the Company, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    Effect of Resignation or Removal. With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable) (i) the retiring or
removed Administrative


160



--------------------------------------------------------------------------------





Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuers
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(j) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor, and the retiring or removed
Administrative Agent shall cease to be entitled to all such fees upon the
effectiveness of its resignation or removal as Administrative Agent, except to
the extent it continues to act in any capacity hereunder or under the other Loan
Documents after such resignation or removal. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article XI and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (A) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (B) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including, without
limitation, (1) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Credit Parties and (2) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.
(d)    L/C Issuer and Swingline Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section 9.06 shall also
constitute its resignation as an L/C Issuer and Swingline Lender. If Bank of
America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuers hereunder with respect to all Letters
of Credit issued by it outstanding as of the effective date of its resignation
as an L/C Issuer and all L/C Obligations with respect thereto, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns
as Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations


161



--------------------------------------------------------------------------------





in outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swingline Lender, as
applicable, (ii) the retiring L/C Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
9.07
Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08
No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.
9.09
Administrative Agent May File Proofs of Claim.

(a)    In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Guaranteed Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuers and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Administrative Agent and their respective
agents and counsel and all other


162



--------------------------------------------------------------------------------





amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04) allowed in such judicial
proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, examiner, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each L/C Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuers, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09, 2.10(b) and 11.04.
(b)    Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Guaranteed Obligations or the rights of any Lender or
any L/C Issuer to authorize the Administrative Agent to vote in respect of the
claim of any Lender or any L/C Issuer or in any such proceeding.
9.10
Guaranty Matters.

(a)    Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and each of the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(i)    to release any Guarantor from its obligations under the Guaranty if
(A) such Person ceases to be a Subsidiary or a Loan Party as a result of a
transaction permitted under the Loan Documents (including pursuant to Section
7.04) or (B) such Person is designated as an Unrestricted Subsidiary hereunder;
and
(ii)    to release any Designated Foreign Borrower from its obligations under
each Loan Document if such Person ceases to be a Designated Foreign Borrower as
provided in Section 2.16(e).
(b)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under the Guaranty and/or any Designated
Foreign Borrower from its obligations under the Loan Documents pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will promptly, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such Guarantor from its obligations under the
Guaranty and/or such Designated Foreign Borrower from its obligations under


163



--------------------------------------------------------------------------------





the Loan Documents, in each case, in accordance with the terms of the Loan
Documents and this Section 9.10. The Administrative Agent shall have no
liability whatsoever to any Credit Party as the result of effectuating or
executing any document evidencing any release of any Loan Party by it as
permitted (or which the Administrative Agent in good faith believes to be
permitted) by this Section 9.10 and any execution and delivery of documents
pursuant to this Section 9.10 shall be without recourse or warranty by the
Administrative Agent.
9.11
Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03 or the Guaranty
by virtue of the provisions hereof shall have any right to notice of or to
consent to any amendment, waiver or modification of the provisions hereof or of
the Guaranty (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof of or the Guaranty) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents (it being understood that Administrative Agent may take any
and all action expressly specified in Section 9.10). Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Guaranteed Obligations arising under Guaranteed
Cash Management Agreements and Guaranteed Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Guaranteed Party Designation Notice of such Guaranteed Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Guaranteed
Obligations arising under Guaranteed Cash Management Agreements and Guaranteed
Hedge Agreements in the case of a Facility Termination Date. Each Lender hereby
acknowledges and agrees (including on behalf of any of its Affiliates that may
be a Cash Management Bank or a potential Hedge Bank) that (x) obligations of the
Company or any of its Subsidiaries under any Guaranteed Cash Management
Agreement or Guaranteed Hedge Agreement shall be guaranteed pursuant to the
Guaranty only until such time as the Guaranty terminates pursuant to Section
10.06 and (y) any release of Guarantors and/or Designated Foreign Borrowers
effected in a manner not prohibited by this Agreement and the other Loan
Documents shall not require the consent of holders of obligations under
Guaranteed Cash Management Agreements or Guaranteed Hedge Agreements.
9.12
Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Company or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more benefit plans with respect
to


164



--------------------------------------------------------------------------------





such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Revolving Commitments, or this
Agreement;
(ii)    the transaction exemption set forth in one or more PTEs, such as
PTE 84–14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84–14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Revolving Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Commitments and this Agreement
satisfies the requirements of sub-sections (b) through (g) of Part I of
PTE 84–14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84–14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Commitments and this Agreement,
or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Company or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
ARTICLE X    
CONTINUING GUARANTY


165



--------------------------------------------------------------------------------





10.01
Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Obligations and Additional
Obligations (or, if the scope of such Guarantor’s Guaranty is limited to a
portion of the Obligations and/or Additional Obligations under the definition of
“Guarantors”, such portion) (collectively, for each Guarantor, subject to the
proviso in this sentence, its “Guaranteed Obligations”); provided that (a) the
Guaranteed Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor, (b) the liability of each Guarantor
individually with respect to this Guaranty shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the Bankruptcy Code of the
United States or any comparable provisions of any applicable state law or other
applicable Law, (c) for avoidance of doubt, the Designated Foreign Borrowers
shall not be liable under this Guaranty for any Obligations or Additional
Obligations of or attributable to any U.S. Loan Party or any other Domestic
Subsidiary, (d) the guaranty given by a Guarantor which is incorporated in
England and Wales does not apply to any liability to the extent that it would
result in this Guaranty constituting unlawful financial assistance within the
meaning of sections 678 or 679 of the Companies Act 2006, and (e)
notwithstanding anything contrary in this Section 10.1, the guaranty under this
Section 10.1 of any Guarantor incorporated in Ireland does not apply to any
liability to the extent that it would (A) result in this Guaranty constituting
unlawful financial assistance within the meaning of section 82 of the Companies
Act 2014 of Ireland; or (B) constitute a breach of section 239 of the Companies
Act 2014 of Ireland. Without limiting the generality of the foregoing, the
Guaranteed Obligations shall include any such indebtedness, obligations, and
liabilities with respect to Guaranteed Obligations, or portion thereof, which
may be or hereafter become unenforceable or compromised or shall be an allowed
or disallowed claim under any proceeding or case commenced by or against any
Debtor under any Debtor Relief Laws. The Administrative Agent’s books and
records showing the amount of the Obligations shall be admissible in evidence in
any action or proceeding, and shall be binding upon each Guarantor, and
conclusive for the purpose of establishing the amount of the Guaranteed
Obligations absent manifest error. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantors, or any of them, under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.
10.02
Rights of Lenders.

Each Guarantor consents and agrees that the Credit Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guaranteed Obligations or any part thereof; (b) take,


166



--------------------------------------------------------------------------------





hold, exchange, enforce, waive, release, fail to perfect, sell, or otherwise
dispose of any security for the payment of this Guaranty or any Guaranteed
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuers and the Lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor.
10.03
Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrowers or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Credit Party) of the
liability of the Borrowers or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrowers or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrowers or any other Loan Party, proceed against or
exhaust any security for the Guaranteed Obligations, or pursue any other remedy
in the power of any Credit Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Credit Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties other than the occurrence of
the Facility Termination Date and the payment in full in cash (or other
arrangement satisfactory to the applicable Cash Management Bank or Hedge Bank)
of all Additional Obligations to the extent then due and payable. Each Guarantor
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations.
10.04
Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Guaranteed Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrowers or any
other person or entity is joined as a party.
10.05
Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed Obligations and any amounts payable under
this Guaranty have been indefeasibly paid and performed in full and the
Revolving Commitments and the Revolving Facility are terminated. If any amounts
are paid to a Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Credit Parties and shall
forthwith be paid


167



--------------------------------------------------------------------------------





to the Credit Parties to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.
10.06
Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Guaranteed
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date and the payment in full in cash (or other
arrangement satisfactory to the applicable Cash Management Bank or Hedge Bank)
of all Additional Obligations to the extent then due and payable.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrowers or a Guarantor is made, or any of the Credit Parties exercises its
right of setoff, in respect of the Guaranteed Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Credit Parties in their
discretion) to be repaid to a trustee, receiver, examiner or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Credit Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this Section 10.06 shall survive termination
of this Guaranty.
10.07
Stay of Acceleration.

If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrowers under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Credit Parties.
10.08
Condition of Borrowers.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrowers and any other guarantor
such information concerning the financial condition, business and operations of
the Borrowers and any such other guarantor as such Guarantor requires, and that
none of the Credit Parties has any duty, and such Guarantor is not relying on
the Credit Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrowers or any other
guarantor (each Guarantor waiving any duty on the part of the Credit Parties to
disclose such information and any defense relating to the failure to provide the
same).
10.09
Appointment of Company.

Each of the Loan Parties hereby appoints the Company to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Company may execute such documents and provide such authorizations on behalf of
such Loan Parties as the Company deems appropriate in its sole discretion and
each Loan Party shall be obligated by all of the terms of any such document


168



--------------------------------------------------------------------------------





and/or authorization executed on its behalf, (b) any notice or communication
delivered by the Administrative Agent, an L/C Issuer or a Lender to the Company
shall be deemed delivered to each Loan Party and (c) the Administrative Agent,
the L/C Issuers or the Lenders may accept, and be permitted to rely on, any
document, authorization, instrument or agreement executed by the Company on
behalf of each of the Loan Parties.
10.10
Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.
10.11
Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 10.11 shall remain in full force and effect until
the Guaranteed Obligations have been indefeasibly paid and performed in full.
Each Loan Party intends this Section 10.11 to constitute, and this Section 10.11
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.
ARTICLE XI    
MISCELLANEOUS
11.01
Amendments, Etc.

(a)    No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Company or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:


169



--------------------------------------------------------------------------------





(i)    waive any condition set forth in Section 4.01, or, in the case of the
initial Credit Extension, Section 4.02, in each case, except as expressly
provided therein, without the written consent of each Lender;
(ii)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 without the written consent of the Required Lenders;
(iii)    extend or increase the Revolving Commitment of any Lender (or reinstate
any Revolving Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender (it being understood and agreed that a waiver (or
amendment to the terms of) of any condition precedent in Section 4.02 or of any
Default or Event of Default or a mandatory reduction in Revolving Commitments
shall not constitute an extension or increase in Revolving Commitments of any
Lender);
(iv)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender directly and adversely
affected thereby, provided, however, that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrowers to pay
interest or Letter of Credit Fees at the Default Rate;
(v)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrowers to pay interest or Letter of Credit Fees
at the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;
(vi)    change Section 8.03, or Section 2.13 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender or (ii) Section 2.12(f) in a manner that would alter the pro rata
application required thereby without the written consent of each Lender directly
affected thereby;
(vii)    change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;


170



--------------------------------------------------------------------------------





(viii)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
(ix)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender and each L/C Issuer;
(x)    release any Borrower or permit any Borrower to assign or transfer any of
its rights or obligations under this Agreement or the other Loan Documents
without the consent of each Lender, except to the extent the release of any
Designated Foreign Borrower is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone); or
(xi)    amend Section 2.16(b) to permit the designation of a Designated Foreign
Borrower without the consent of the Administrative Agent, the Lenders and the
L/C Issuers to such designation, without the written consent of each Lender;
and provided, further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (B) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement; (C) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (D) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (1) the
Revolving Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (2) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender, that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender; (B) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (C) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.
(b)    Notwithstanding anything to the contrary herein (including the other
provisions of this Section 11.01) (i) the Administrative Agent may, with the
prior written consent of the Company only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any omission, mistake,
defect or inconsistency, and (ii) this


171



--------------------------------------------------------------------------------





Agreement may be amended, amended and restated or otherwise supplemented or
modified without the consent of any Lender (but with the consent of Company and
the Administrative Agent) if, upon giving effect to such amendment, amendment
and restatement or other supplement or modification, such Lender shall no longer
be a party to this Agreement (as so amended, amended and restated or otherwise
supplemented or modified), the Revolving Commitments of such Lender shall have
terminated (but such Lender shall be entitled to the benefits of the provisions
of this Agreement which expressly survive the termination of such Lender’s
Revolving Commitments), such Lender shall have no other obligation to provide
additional Credit Extensions to the Borrowers under this Agreement and such
Lender shall have been paid in full all Obligations (other than (A) contingent
indemnification and expense reimbursement obligations as to which no claim has
been asserted and (B) for the avoidance of any doubt, any Additional
Obligations) owing to it or accrued for its account under this Agreement.
The Lenders hereby authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Company as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Company in order to give effect to, and the reflect the existence of,
any Incremental Revolving Facility pursuant to Section 2.18 or any Revolving
Extension Series pursuant to Section 2.19.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Company may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).
11.02
Notices; Effectiveness; Electronic Communications.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(i)    if to the Company or any other Loan Party, the Administrative Agent, Bank
of America as an L/C Issuer, or the Swingline Lender, to the address, fax number
(to the extent applicable), e-mail address or telephone number specified for
such Person on Schedule 1.01(a); and
(ii)    if to any other Lender or any other L/C Issuer, to the address, fax
number, e-mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the


172



--------------------------------------------------------------------------------





delivery of notices that may contain material non-public information relating to
the Borrowers).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications.
(i)    Notices and other communications to the Administrative Agent, the
Lenders, the Swingline Lender and the L/C Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail, FPML messaging and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender, the Swingline Lender or any L/C Issuer pursuant to Article II if
such Lender, the Swingline Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article II by electronic communication. The Administrative Agent, the
Swingline Lender, any L/C Issuer or the Borrowers may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
(ii)    Unless the Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (B) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (A) and (B), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR


173



--------------------------------------------------------------------------------





ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, any Lender, any L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except with respect to such losses, claims, damages,
liabilities or expenses of the Borrowers only that are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party with respect
to any such transmission of Borrower Materials or notices through the Platform
by such Agent Party.
(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuers and the Swingline Lender may change its address, fax number (to
the extent applicable) or telephone number or e-mail address for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, fax number or telephone number or e-mail address
for notices and other communications hereunder by notice to the Company, the
Administrative Agent, the L/C Issuers and the Swingline Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and e-mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one (1)
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses,


174



--------------------------------------------------------------------------------





costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
11.03
No Waiver; Cumulative Remedies; Enforcement.

(a)    No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swingline
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders. Each Credit
Party, whether or not a party hereto, will be deemed, by its acceptance of the
benefits of the Guarantees of the Guaranteed Obligations provided under the Loan
Documents, to have agreed to the foregoing provisions.
11.04
Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented or invoiced out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable and documented or invoiced
out-of-pocket fees, charges and disbursements of one primary counsel for the
Administrative Agent and the


175



--------------------------------------------------------------------------------





Arrangers, taken as a whole, and, after consultation with the Company, one local
counsel as necessary in each appropriate jurisdiction for the Administrative
Agent and the Arrangers, taken as a whole), in connection with the syndication
of the credit facilities provided for herein, the preparation, due diligence,
negotiation, execution, delivery, closing and administration of this Agreement
and the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented or
invoiced out-of-pocket expenses incurred by each L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or any L/C Issuer (including reasonable and
invoiced out-of-pocket fees, charges and disbursements of (x) one primary
counsel for the Administrative Agent, the Lenders and the L/C Issuers, (y) to
the extent deemed reasonably necessary by the Administrative Agent, the Lenders
and the L/C Issuers, one local counsel as reasonably necessary in each
appropriate jurisdiction for the Administrative Agent, the Lenders and the L/C
Issuers, taken as a whole, and (z) solely in the event of a conflict of interest
where the Administrative Agent, Lender or applicable L/C Issuer informs the
Company of such conflict, one additional counsel in each relevant jurisdiction
to each group of similarly situated parties, taken as a whole), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, each Lender,
the Swingline Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable and invoiced
out-of-pocket fees, charges and disbursements of one primary counsel for the
Indemnitees and one local counsel as necessary in each appropriate jurisdiction
for the Indemnitees, taken as a whole, and, solely in the event of a conflict of
interest (where the indemnitees inform the Company of such conflict), one
additional counsel in each relevant jurisdiction to each group of similarly
situated Indemnitees, taken as a whole, and settlement costs), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Company or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly


176



--------------------------------------------------------------------------------





comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by a Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to a Loan Party or any of its Subsidiaries to the
extent such losses, claims, damages, liabilities or related expenses of any
Indemnitee result (directly or indirectly) from (or is incidental to) the
Indemnitees relationship with the Loan Parties and their Subsidiaries under the
Loan Documents and the transactions contemplated hereunder, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party or any of the
Company’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, willful misconduct or bad faith of such Indemnitee,
(y) result from a claim brought by the Company or any other Loan Party against
an Indemnitee for a material breach of such Indemnitee’s material obligations
hereunder or under any other Loan Document, if the Company or such Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) arise from a dispute
solely among Indemnitees that does not involve, result from, or relate to,
directly or indirectly, any act or omission by the Loan Parties or their
respective Affiliates (other than a Claim against a party hereto solely in its
capacity as Swingline Lender, an L/C Issuer, Arranger or Administrative Agent or
any other Person performing a similar role under the Loan Documents). Without
limiting the provisions of Section 3.01(c), this Section 11.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
each L/C Issuer, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), each L/C Issuer, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Revolving Credit Exposure at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), each L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), each L/C
Issuer or the Swingline Lender in


177



--------------------------------------------------------------------------------





connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, none of the parties hereto shall assert, and each party hereto
hereby waives, and acknowledges that no other Person shall have, any claim
against any other party hereto or any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided, that nothing contained in
this sentence shall limit the Loan Parties’ indemnity obligations to the extent
set forth in Section 11.04(b). No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section 11.04 shall be payable not
later than ten (10) Business Days after demand therefor. Notwithstanding
anything to the contrary herein, the Designated Foreign Borrowers shall not be
required to make any payment under this Section 11.04 in respect of any
Obligations of or attributable to any U.S. Loan Party, and all other payments
under this Section 11.04 shall be made by the Administrative Borrower and/or the
U.S. Loan Parties.
(f)    Survival. The agreements in this Section 11.04 and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, each L/C Issuer and the Swingline Lender, the replacement
of any Lender, the termination of the Aggregate Revolving Commitments and the
repayment, satisfaction or discharge of all the other Guaranteed Obligations.
11.05
Payments Set Aside.

To the extent that any payment by or on behalf of the Company is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver,
examiner or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in


178



--------------------------------------------------------------------------------





effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuers under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
11.06
Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Company nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b),
(ii) by way of participation in accordance with the provisions of Section
11.06(d), or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of Section 11.06(e) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 11.06(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Revolving
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and/or the Loans at the time owing to it
or contemporaneous assignments to related Approved Funds (determined after
giving effect to such assignments) that equal at least the amount specified in
Section 11.06(b)(i)(B) in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in Section 11.06(b)(i)(A), the aggregate amount
of the Revolving Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Revolving Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered


179



--------------------------------------------------------------------------------





to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Revolving Commitment assigned, except that this Section
11.06(b)(ii) shall not apply to the Swingline Lender’s rights and obligations in
respect of Swingline Loans.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 11.06(b)(i)(B) and, in addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and
(C)    the consent of the L/C Issuers and the Swingline Lender shall be required
for any assignment in respect of the Revolving Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower or any of the Borrowers’ Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this


180



--------------------------------------------------------------------------------





clause (B), (C) to a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person) or
(D) any holder of subordinated Indebtedness.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this Section
11.06(b)(vi), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(vii)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 11.06(c), from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrowers (at their expense) shall
execute and deliver a Revolving Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.06(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).


181



--------------------------------------------------------------------------------





(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office, or if the
Administrative Agent’s Office is not located in the United States, at such other
office of the Administrative Agent that is located within the United States, a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. Any assignment of any Loans or
other obligations hereunder shall be effective only upon appropriate entries
with respect thereto being made in the Register. The Register shall be available
for inspection by the Borrowers and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations.
(i)    Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person, a Defaulting
Lender or any Borrower or any of the Borrowers’ Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participations.
(ii)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01


182



--------------------------------------------------------------------------------





(e), 3.01(f), 3.01(g) and 3.01(h) (it being understood that the documentation
required under Section 3.01(e), 3.01(f), 3.01(g) and 3.01(h) shall be delivered
to the Lender who sells the participation)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.06(b);
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 11.13 as if it were an assignee under Section 11.06(b) and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103–1(c) of the United States
Treasury Regulations or to comply with Section 3.01(g) or 3.01(h). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Note or Revolving Notes, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
(f)    Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to Section 11.06(b), Bank of America may, (i) upon thirty (30) days’ notice to
the Company and the Lenders,


183



--------------------------------------------------------------------------------





resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice to the Company,
resign as Swingline Lender. In the event of any such resignation as L/C Issuer
or Swingline Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swingline Lender hereunder; provided, however,
that no failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swingline Lender, as the case
may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment of
a successor L/C Issuer and/or Swingline Lender, (A) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swingline Lender, as the case may be, and (B) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
(g)    [Reserved]
(h)    Disqualified Institutions.
(i)    No assignment shall be made to any Person that was a Disqualified
Institution as of the “Trade Date” on which the applicable Lender entered into a
binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person (unless the Company has
consented to such assignment as otherwise contemplated by this Section 11.06, in
which case such Person will not be considered a Disqualified Institution for the
purpose of such assignment). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), such assignee shall not retroactively be considered a
Disqualified Institution. Any assignment in violation of this Section
11.06(h)(i) shall not be void, but the other provisions of this Section 11.06(h)
shall apply.
(ii)    If any assignment is made to any Disqualified Institution without the
Company’s prior consent in violation of Section 11.06(h)(i), the Borrowers may,
at their effort and the sole expense of the assigning institution, upon notice
to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Commitment of such Disqualified Institution and
repay all obligations


184



--------------------------------------------------------------------------------





of the Borrowers owing to such Disqualified Institution in connection with such
Revolving Commitment, and/or (B) require such Disqualified Institution to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in this Section 11.06), all of its interest, rights and
obligations under this Agreement and related Loan Documents to an Eligible
Assignee that shall assume such obligations at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder and other the other Loan Documents; provided that such
assignment does not conflict with applicable Laws.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization,
(2) if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall, and the Borrowers hereby expressly
authorize the Administrative Agent, to (A) post the list of Disqualified
Institutions provided by the Company and any updates thereto from time to time
(collectively, the “DQ List”) on the Platform, including that portion of the
Platform that is designated for “public side” Lenders or (B) provide the DQ List
to each Lender requesting the same.
11.07
Treatment of Certain Information; Confidentiality.



185



--------------------------------------------------------------------------------





(a)    Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, auditors and its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case, such Person agrees to
inform the Company promptly thereof prior to such disclosure unless (x) such
Person is prohibited from doing so under applicable Law or (y) such disclosure
is pursuant to a regulatory audit or exam conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority), (iii) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process (in which case, such Person agrees to
inform the Company promptly thereof prior to such disclosure unless such Person
is prohibited from doing so under applicable Law), (iv) to any other party
hereto, (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 11.07, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.18 or Section 11.01 or (B) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrowers and their obligations,
this Agreement or payments hereunder (it being understood that the DQ List may
be disclosed to any assignee, or prospective assignee, in reliance on this
clause (vi)), (vii) on a confidential basis to (A) the provider of any Platform
or other electronic delivery service used by the Administrative Agent, any L/C
Issuer and/or the Swingline Lender to deliver Borrower Materials or notices to
the Lenders or (B) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, or (viii) with the
consent of the Company or to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section 11.07 or
(2) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers, their Subsidiaries or their attorneys or accountants.
For purposes of this Section 11.07, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential


186



--------------------------------------------------------------------------------





information. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Revolving
Commitments.
(b)    Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuers acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.
11.08
Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Company
or any other Loan Party against any and all of the obligations of the Company or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Company or such Loan Party may be contingent or
unmatured, secured or unsecured, or are owed to a branch, office or Affiliate of
such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Guaranteed Obligations owing to such Defaulting Lender as
to which it exercised such right of setoff. The rights of each Lender, each L/C
Issuer and their respective Affiliates under this Section 11.08 are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such L/C Issuer or their respective Affiliates may have. Each Lender and
each L/C Issuer agrees to notify the Company and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Notwithstanding the provisions of this Section 11.08, if at any time any Lender,
any L/C Issuer or any of their respective Affiliates maintains one or more
deposit accounts for the Company or any other Loan Party into which Medicare
and/or Medicaid receivables are deposited, such Person shall waive the right of
setoff set forth herein.


187



--------------------------------------------------------------------------------





11.09
Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
11.10
Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.
11.11
Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


188



--------------------------------------------------------------------------------





11.12
Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuers or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
11.13
Replacement of Lenders.

(a)    If the Company is entitled to replace a Lender pursuant to the provisions
of Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender or if any other circumstance exists hereunder that gives the Company the
right to replace a Lender as a party hereto, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(i)    the Company shall have paid (or caused a Designated Foreign Borrower to
pay) to the Administrative Agent the assignment fee (if any) specified in
Section 11.06(b);
(ii)    such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or applicable Designated Foreign Borrower (in the case of
all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable Laws; and


189



--------------------------------------------------------------------------------





(v)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
(b)    A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Company elects to replace such
Lender in accordance with this Section 11.13, it shall (subject to the Company’s
compliance with the provisions of this Section 11.13) promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Revolving Note (if
Revolving Notes have been issued in respect of such Lender’s Loans and/or
Revolving Commitments) subject to such Assignment and Assumption; provided that
the failure of any such Lender to execute an Assignment and Assumption shall not
render such assignment invalid and such assignment shall be recorded in the
Register.
11.14
Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL


190



--------------------------------------------------------------------------------





BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. THE COMPANY
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS; PROCESS AGENT. EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT LIMITING THE
FOREGOING, EACH LOAN PARTY THAT IS A FOREIGN SUBSIDIARY IRREVOCABLY DESIGNATES
AND APPOINTS THE COMPANY AS SUCH LOAN PARTY’S AUTHORIZED AGENT, TO ACCEPT AND
ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN
ANY ACTION, LITIGATION OR PROCEEDING, AND AGREES THAT THE FAILURE OF THE COMPANY
TO GIVE ANY NOTICE OF ANY SUCH SERVICE SHALL NOT IMPAIR OR AFFECT THE VALIDITY
OF SUCH SERVICE OR OF ANY JUDGMENT RENDERED IN ANY ACTION, LITIGATION OR
PROCEEDING BASED THEREON. THE COMPANY HEREBY CONFIRMS THAT IT HAS AGREED TO
ACCEPT SUCH APPOINTMENT (AND ANY SIMILAR APPOINTMENT BY A LOAN PARTY THAT IS A
FOREIGN SUBSIDIARY). SAID DESIGNATION AND APPOINTMENT SHALL BE IRREVOCABLE BY
THE COMPANY AND EACH LOAN PARTY THAT IS A FOREIGN SUBSIDIARY. TO THE EXTENT THAT
ANY LOAN PARTY THAT IS A FOREIGN SUBSIDIARY HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
LOAN PARTY HEREBY


191



--------------------------------------------------------------------------------





IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.
11.15
Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.15.
11.16
Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Credit Parties or resulting from such Subordinating Loan Party’s performance
under Article X, to the occurrence of the Facility Termination Date and the
indefeasible payment in full in cash (or other arrangement satisfactory to the
applicable Cash Management Bank or Hedge Bank) of all Additional Obligations to
the extent then due and payable. If the Credit Parties so request, any such
obligation or indebtedness of any such other Loan Party to the Subordinating
Loan Party shall be enforced and performance received by the Subordinating Loan
Party as trustee for the Credit Parties and the proceeds thereof shall be paid
over to the Credit Parties on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of the Subordinating Loan
Party under this Agreement. Without limitation of the foregoing, so long as no
Event of Default has occurred and is continuing, the Loan Parties may make and
receive payments with respect to Intercompany Debt; provided, that in the event
that any Loan Party receives any payment of any Intercompany Debt at a time when
such payment is prohibited by this Section 11.16, such payment shall be held by
such Loan Party, in trust for the benefit of, and shall be paid forthwith over
and delivered, upon written request, to the Administrative Agent.
11.17
No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Company and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Arrangers and the
Lenders are


192



--------------------------------------------------------------------------------





arm’s-length commercial transactions between the Company, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and, as applicable, its Affiliates (including any Affiliate that is an Arranger)
and the Lenders and their Affiliates (including any Affiliate that is an
Arranger) (collectively, solely for purposes of this Section, the “Lenders”), on
the other hand, (ii) each of the Company and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Company and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent and its Affiliates (including any
Affiliate that is an Arranger) and each Lender each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary, for the Company, any other Loan Party or any of their respective
Affiliates, or any other Person and (ii) neither the Administrative Agent, any
of its Affiliates (including any Affiliate that is an Arranger) nor any Lender
has any obligation to the Company, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent and its Affiliates (including any
Affiliate that is an Arranger) and the Lenders may be engaged in a broad range
of transactions that involve interests that differ from those of the Company,
the other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, any of its Affiliates (including any Affiliate that is an
Arranger) nor any Lender has any obligation to disclose any of such interests to
the Company, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Company and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, any of its Affiliates (including any Affiliate that is an
Arranger) or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transactions contemplated
hereby.
11.18
Electronic Execution; Electronic Records.

(a)    The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith (including without limitation Assignment and Assumptions,
amendments or other Loan Notices, Swingline Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided,
further,


193



--------------------------------------------------------------------------------





without limiting the foregoing, upon the request of the Administrative Agent,
any electronic signature shall be promptly followed by such manually executed
counterpart.
(b)    The Borrowers hereby acknowledge the receipt of a copy of this Agreement
and all other Loan Documents. The Administrative Agent and each Lender may, on
behalf of the Borrowers, create a microfilm or optical disk or other electronic
image of this Agreement and any or all of the other Loan Documents. The
Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent’s and each Lender’s
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals.
11.19
USA PATRIOT Act Notice.

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Company and the
other Loan Parties that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107–56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Company and each other Loan Party, which information includes the name and
address of the Company and each other Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Company and each other Loan Party in accordance with the Patriot Act. The
Company and each other Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all such other documentation and
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
11.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or any L/C Issuer that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking,


194



--------------------------------------------------------------------------------





or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
11.21
Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
11.22
[Reserved]

11.23
Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due


195



--------------------------------------------------------------------------------





from it to the Administrative Agent or any Lender hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Loan Party in the Agreement Currency, such Loan
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Loan Party (or to any other Person who
may be entitled thereto under applicable Law).
11.24
ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




196



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
COMPANY:
VERTEX PHARMACEUTICALS INCORPORATED, as a Borrower and a Guarantor



By: /s/ Charles F. Wagner, Jr.
Name: Charles F. Wagner, Jr.
Title: Executive Vice President and Chief Financial Officer
DESIGNATED FOREIGN
BORROWERS:
VERTEX PHARMACEUTICALS (EUROPE) LIMITED, as a Borrower



By: /s/ Klas Holmlund
Name: Klas Holmlund
Title: Director
VERTEX PHARMACEUTICALS (IRELAND) LIMITED, as a Borrower


By: /s/ Michael Grogan
Name: Michael Grogan
Title: Director




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






SUBSIDIARY GUARANTORS:
VERTEX PHARMACEUTICALS (SAN DIEGO) LLC, as a Subsidiary Guarantor



By: /s/ Charles F. Wagner, Jr.
Name: Charles F. Wagner, Jr.
Title: Treasurer
VERTEX HOLDINGS, INC., as a Subsidiary Guarantor


By: /s/ Charles F. Wagner, Jr.
Name: Charles F. Wagner, Jr.
Title: Treasurer
VERTEX PHARMACEUTICALS (DISTRIBUTION) INCORPORATED, as a Subsidiary Guarantor


By: /s/ Michael J. Parini
Name: Michael J. Parini
Title: President
VERTEX PHARMACEUTICALS (PUERTO RICO) LLC, as a Subsidiary Guarantor


By: /s/ Charles F. Wagner, Jr.
Name: Charles F. Wagner, Jr.
Title: Treasurer
EXONICS THERAPEUTICS, INC., as a Subsidiary Guarantor


By: /s/ Charles F. Wagner, Jr.
Name: Charles F. Wagner, Jr.
Title: Treasurer




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






GUARANTORS:
VERTEX PHARMACEUTICALS (EUROPE) LIMITED, as a Guarantor



By: /s/ Klas Holmlund
Name: Klas Holmlund
Title: Director
VERTEX PHARMACEUTICALS (IRELAND) LIMITED, as a Guarantor


By: /s/ Michael Grogan
Name: Michael Grogan
Title: Director




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent



By: /s/ Elizabeth Uribe
Name: Elizabeth Uribe
Title: Assistant Vice President




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






LENDERS:
BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swingline Lender



By: /s/ Linda E. Alto
Name: Linda E. Alto
Title: Senior Vice President




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






CITIBANK, N.A., as a Lender


By: /s/ Eugene Yermash
Name: Eugene Yermash
Title: Vice President


JPMORGAN CHASE BANK, N.A., as a Lender


By: /s/ Anthony Galea
Name: Anthony Galea
Title: Executive Director


SUNTRUST BANK, as a Lender


By: /s/ Katharine Bass
Name: Katharine Bass
Title: Director


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Andrea Chen
Name: Andrea Chen
Title: Managing Director


BARCLAYS BANK PLC, as a Lender


By: /s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Director


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







CITIZENS BANK, N.A., as a Lender


By: /s/ Laura Fogarty
Name: Laura Fogarty
Title: Managing Director


HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender


By: /s/ Andrew Everett
Name: Andrew Everett
Title: Vice President


KEYBANK NATIONAL ASSOCIATION, as a Lender


By: /s/ Suzannah Valdivia
Name: Suzannah Valdivia
Title: Senior Vice President


MUFG BANK, LTD, as a Lender


By: /s/ Jack Lonker
Name: Jack Lonker
Title: Director








[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Steven A. Eberhardt
Name: Steven A. Eberhardt
Title: Vice President


SANTANDER BANK, N.A., as a Lender


By: /s/ Daniel Wilansky
Name: Daniel Wilansky
Title: Vice President


SUMITOMO MITSUI BANKING CORP., as a Lender


By: /s/ Katsuyuki Kubo
Name: Katsuyuki Kubo
Title: General Manager


U.S. BANK NATIONAL ASSOCIATION, as a Lender


By: /s/ Maria Massimino
Name: Maria Massimino
Title: Vice President










[Signature Page to Credit Agreement]